



Exhibit 10.2


Execution Version


TERM LOAN AGREEMENT


dated as of November 8, 2017


Among


PIONEER ENERGY SERVICES CORP.,


as Borrower,


WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent,


GOLDMAN SACHS LENDING PARTNERS LLC,
as Syndication Agent,




and


THE LENDERS NAMED HEREIN,


as Lenders


$175,000,000.00

GOLDMAN SACHS LENDING PARTNERS LLC
as Sole Lead Arranger and Sole Bookrunner






--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
Page


ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS
1


Section 1.1
Certain Defined Terms
1


Section 1.2
Computation of Time Periods
29


Section 1.3
Accounting Terms; Changes in GAAP.
29


Section 1.4
Types of Loans
30


Section 1.5
Miscellaneous
30


ARTICLE 2 CREDIT FACILITIES
30


Section 2.1
Term Loans.
30


Section 2.2
Pro Rata Shares; Availability of Funds.
31


Section 2.3
Evidence of Debt; Register; Lenders’ Books and Records; Notes
32


Section 2.4
Interest on Loans.
32


Section 2.5
Conversion/Continuation.
34


Section 2.6
Default Interest
34


Section 2.7
Fees.
35


Section 2.8
Repayment of Loans.
35


Section 2.9
Voluntary Prepayments
35


Section 2.10
Mandatory Prepayments and Offers.
37


Section 2.11
Application of Prepayments.
38


Section 2.12
General Provisions Regarding Payments
39


Section 2.13
Ratable Sharing.
40


Section 2.14
Making or Maintaining Eurodollar Rate Loans.
41


Section 2.15
Increased Costs; Capital Adequacy.
42


Section 2.16
Taxes.
44


Section 2.17
Obligation to Mitigate
47


Section 2.18
Defaulting Lenders.
48


Section 2.19
Removal or Replacement of a Lender
49


ARTICLE 3 CONDITIONS OF LENDING
50


Section 3.1
Conditions Precedent to Initial Borrowings
50


Section 3.2
Determinations Under Section 3.1
54


ARTICLE 4 REPRESENTATIONS AND WARRANTIES
54


Section 4.1
Organization
54


Section 4.2
Authorization
55


Section 4.3
Enforceability
55


Section 4.4
Financial Condition.
55


Section 4.5
Ownership and Liens; Real Property
55


Section 4.6
True and Complete Disclosure
56


Section 4.7
Litigation
56


Section 4.8
Compliance with Agreements
56


Section 4.9
Pension Plans
57


Section 4.10
Environmental Condition.
57





- i -

--------------------------------------------------------------------------------





Section 4.11
Equity Interests and Subsidiaries
58


Section 4.12
Investment Company Act
58


Section 4.13
Taxes
58


Section 4.14
Permits, Licenses, etc
59


Section 4.15
Use of Proceeds
59


Section 4.16
Condition of Property; Casualties
59


Section 4.17
Insurance
59


Section 4.18
Solvency
59


Section 4.19
No Restricted Payments
59


Section 4.20
Employee Matters
59


Section 4.21
Certain Fees
60


Section 4.22
Senior Debt
60


Section 4.23
Sanctioned Persons; Anti-Corruption Laws; USA Patriot Act
60


Section 4.24
Hedging Arrangements
60


Section 4.25
Leased Premises
61


ARTICLE 5 AFFIRMATIVE COVENANTS
61


Section 5.1
Organization
61


Section 5.2
Reporting.
61


Section 5.3
Insurance
65


Section 5.4
Compliance with Laws
66


Section 5.5
Taxes
66


Section 5.6
New Subsidiaries
66


Section 5.7
Security
67


Section 5.8
Deposit Accounts; Securities Accounts
67


Section 5.9
Records; Inspection
67


Section 5.10
Maintenance of Property
68


Section 5.11
Appraisals
68


Section 5.12
Titled Collateral
69


Section 5.13
Quarterly Update Calls
69


Section 5.14
Maintenance of Ratings
69


Section 5.15
Further Assurances
69


Section 5.16
Cooperation
70


Section 5.17
Additional Material Real Estate Assets
70


Section 5.18
Anti-Corruption Laws.
70


Section 5.19
Post-Closing Matter.
70


ARTICLE 6 NEGATIVE COVENANTS
71


Section 6.1
Debt
71


Section 6.2
Liens
73


Section 6.3
Investments
74


Section 6.4
Acquisitions
76


Section 6.5
Agreements Restricting Liens or Payments to Borrower
76


Section 6.6
Use of Proceeds; Sanctions
77


Section 6.7
Corporate Actions
77





- ii -

--------------------------------------------------------------------------------





Section 6.8
Asset Dispositions
78


Section 6.9
Restricted Payments
79


Section 6.10
Affiliate Transactions
81


Section 6.11
Line of Business
81


Section 6.12
Hazardous Materials
81


Section 6.13
Compliance with ERISA
81


Section 6.14
Sale and Leaseback Transactions
82


Section 6.15
Limitation on Hedging
82


Section 6.16
Minimum Asset Coverage Ratio
83


Section 6.17
Global Holdings and its Subsidiaries.
83


Section 6.18
Landlord Agreements
83


Section 6.19
Disposal of Subsidiary Interests
84


Section 6.20
Amendments or Waivers of Organization Documents, ABL Credit Documents or
Material Contracts
84


Section 6.21
Fiscal Year
85


Section 6.22
Foreign Subsidiaries
85


Section 6.24
Negative Pledge
86


Section 6.25
Minimum Liquidity.
86


ARTICLE 7 DEFAULT AND REMEDIES
86


Section 7.1
Events of Default
86


Section 7.2
Optional Acceleration of Maturity
88


Section 7.3
Automatic Acceleration of Maturity
89


Section 7.4
Set-off
89


Section 7.5
Remedies Cumulative, No Waiver
89


Section 7.6
Application of Payments
90


ARTICLE 8 THE ADMINISTRATIVE AGENT
91


Section 8.1
Appointment of Agents.
91


Section 8.2
Powers and Duties
91


Section 8.3
General Immunity
92


Section 8.4
Agents Entitled to Act as Lender
93


Section 8.5
Lenders’ Representations, Warranties and Acknowledgment
94


Section 8.6
Right to Indemnity
94


Section 8.7
Successor Administrative Agent
95


Section 8.8
Security Documents, Guaranty
96


Section 8.9
Withholding Taxes
97


Section 8.10
Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim
98


ARTICLE 9 MISCELLANEOUS
99


Section 9.1
Notices.
99


Section 9.2
Expenses
100


Section 9.3
Indemnity
101


Section 9.4
Set‑Off
102


Section 9.5
Amendments and Waivers
103





- iii -

--------------------------------------------------------------------------------





Section 9.6
Successors and Assigns; Participations
105


Section 9.7
Independence of Covenants
109


Section 9.8
Survival of Representations, Warranties and Agreements
109


Section 9.9
No Waiver; Remedies Cumulative
109


Section 9.10
Marshalling; Payments Set Aside
110


Section 9.11
Severability
110


Section 9.12
Obligations Several; Independent Nature of Lenders' Rights
110


Section 9.13
Headings
110


Section 9.14
APPLICABLE LAW
111


Section 9.15
CONSENT TO JURISDICTION
111


Section 9.16
WAIVER OF JURY TRIAL
111


Section 9.17
Confidentiality
112


Section 9.18
Usury Savings Clause
113


Section 9.19
Effectiveness; Counterparts
114


Section 9.20
Entire Agreement
114


Section 9.21
USA Patriot Act
114


Section 9.22
Electronic Execution of Assignments
114


Section 9.23
No Fiduciary Duty
114


Section 9.24
Intercreditor Agreement
115


Section 9.25
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
115







- iv -

--------------------------------------------------------------------------------





EXHIBITS
Exhibit A    -    Form of Assignment and Acceptance
Exhibit B    -    Form of Compliance Certificate
Exhibit C    -    Form of Notice of Conversion or Continuation
Exhibit D    -    Form of Funding Notice
Exhibit E    -    Form of Guaranty
Exhibit F    -    Form of Intercompany Note
Exhibit G    -    Form of Note
Exhibit H    -    Form of Pledge Agreement
Exhibit I    -    Form of Security Agreement
Exhibit J    -    Form of Asset Sales Report
Exhibit K    -    Form of Intercompany Subordination Agreement




SCHEDULES
Schedule 1.1(a)    -    Guarantors
Schedule 1.1(b)    -    Auction Rate Securities
Schedule 1.1(c)    -    Existing Intercompany Notes
Schedule 2.1        -    Term Loan Commitments
Schedule 4.1        -    Organizational Information
Schedule 4.5        -    Drilling Rigs
Schedule 4.10        -    Permits; Environmental Liabilities; Actions
Schedule 4.11        -    Subsidiaries
Schedule 4.24        -    Hedging Arrangements
Schedule 4.25        -    Leased Premises
Schedule 5.8        -    Deposit Accounts and Securities Accounts
Schedule 6.1        -    Existing Debt
Schedule 6.2        -    Existing Liens
Schedule 6.3        -    Existing Investments
Schedule 6.10        -    Affiliate Transactions
Schedule 9.1        -    Notice Addresses




- v -

--------------------------------------------------------------------------------





TERM LOAN AGREEMENT
This Term Loan Agreement, dated as of November 8, 2017, is among (a) Pioneer
Energy Services Corp., a Texas corporation (the “Borrower”), (b) the Lenders
from time to time party hereto, (c) Wilmington Trust, National Association, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) and (d) Goldman Sachs
Lending Partners LLC (individually, “Goldman Sachs”), as syndication agent (in
such capacity, the “Syndication Agent”) and the Arranger (as defined below).
In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree as follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
Certain Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (unless otherwise indicated, such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
“2014 Note Guaranty” means each guaranty by one or more of the Guarantors of the
Borrower’s obligations in respect of the 2014 Notes.
“2014 Notes” means the Senior Unsecured Notes issued by the Borrower pursuant to
the 2014 Notes Indenture in the aggregate principal amount of $300,000,000
(together with notes of such series issued in substitution or exchange therefor;
provided that the aggregate principal amount thereof is not increased).
“2014 Notes Indenture” means the Indenture dated as of March 18, 2014, between
the Borrower and Wells Fargo Bank, N.A., as trustee.
“ABL Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the ABL Credit Agreement.
“ABL Credit Agreement” means that certain Credit Agreement, dated as of the date
hereof, by and among the Borrower and certain subsidiaries of its Subsidiaries,
as borrowers, the ABL Lenders from time to time party thereto, the ABL
Administrative Agent and Wells Fargo Bank, National Association, as sole lead
arranger and sole bookrunner, as may be amended, restated, amended and restated,
supplement or otherwise modified.
“ABL Credit Documents” means the ABL Credit Agreement, the Intercreditor
Agreement, all notes, guarantees, security agreements, mortgages, pledge
agreements, notices, and each other agreement, instrument, or document executed
at any time in connection with the ABL Credit Agreement.
“ABL Lender” means any Lender (as such term is defined in the ABL Credit
Agreement).





--------------------------------------------------------------------------------




“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.
“Acceptable Security Interest” means a security interest which (a) exists in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Secured Parties, (b) secures the Obligations, (c) is enforceable against the
Credit Party which created such security interest and (d) upon the filing of
appropriate financing statements and/or the completion of other actions as
required under the UCC and any other applicable law, is perfected.
“Access and Subordination Agreement” has the meaning set forth in Section
6.18(a).
“Account Control Agreement” means, with respect to any deposit account,
securities account or commodity account of a Credit Party held with a bank or
securities intermediary, an agreement or agreements in form and substance
reasonably acceptable to the Requisite Lenders among the Credit Party owning
such deposit, securities or commodity account, as applicable, the Administrative
Agent, the ABL Administrative Agent (to the extent that the ABL Credit Agreement
is in existence) and such other bank or securities intermediary, which provides
that the security interest of the Administrative Agent over such account is an
Acceptable Security Interest that is superior to all other Liens (other than
Permitted Priority Liens).
“Account” has the meaning set forth in Section 9-102(a)(2) of the UCC.
“Account Debtor” means an account debtor as defined in the UCC.
“Acquisition” means the purchase by the Borrower or any Subsidiary of (a) all or
substantially all of the assets of any other Person, (b) all or substantially
all of the assets constituting a division, business unit or line of business of
any other Person, or (c) all of the Equity Interests of a Person.
“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (i) (a) the rate per annum equal to the rate determined by
the Administrative Agent to be the London interbank offered rate administered by
the ICE Benchmark Administration (or any other person which takes over the
administration of that rate) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars displayed on the ICE
LIBOR USD page of the Reuters Screen (or any replacement Reuters page which
displays that rate) or on the appropriate page of such other information service
which publishes that rate from time to time in place of Reuters, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (b) in the event the rate referenced in the preceding
clause (a) is not available, the rate per annum equal to the average of the
quotations received by the Administrative Agent for deposits (for delivery on
the first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan are offered by three
leading banks in the London deposit market, for which the Adjusted Eurodollar
Rate is then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement; provided, however, that notwithstanding the foregoing, the
Adjusted Eurodollar Rate shall at no time be less than 1.0% per annum.


- 2 -

--------------------------------------------------------------------------------




“Administrative Agent” has the meaning set forth in the preamble hereto.
“Affected Lender” has the meaning set forth in Section 2.14(b).
“Affected Loan” has the meaning set forth in Section 2.14(b).
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership, by contract, or otherwise.
“Agent” means each of the Administrative Agent, the Arranger, the Syndication
Agent, and any other Person appointed under the Credit Documents to serve as an
agent or in a similar capacity.
“Aggregate Amounts Due” has the meaning set forth in Section 2.13.
“Agreement” means this Term Loan Agreement among the Borrower, the Lenders from
time to time party hereto, the Administrative Agent and the other Agents party
hereto, as may be amended, restated, supplemented, and otherwise modified from
time to time.
“Annual Rent” means, with respect to a particular Leased Premises, the amount
specified on Schedule 4.25 as the “Annual Rent” for such Leased Premises.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Margin” means, (i) with respect to Base Rate Loans, 6.75% per annum
and (ii) with respect to Eurodollar Rate Loans, 7.75% per annum.
“Applicable Premium” has the meaning set forth in Section 2.9(b).
“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against Eurocurrency Liabilities under
regulations issued from time to time by the Federal Reserve Board or other
applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (i) any category of liabilities
which includes deposits by reference to which the applicable Adjusted Eurodollar
Rate or any other interest rate of a Loan is to be determined, or (ii) any
category of extensions of credit or other assets which include Eurodollar Rate
Loans. A Eurodollar Rate Loan shall be deemed to constitute Eurocurrency
Liabilities and as such shall be deemed subject to reserve requirements without
benefits of credit for proration, exceptions or offsets that may be available
from time to time to the applicable Lender. The rate of interest on Eurodollar
Rate Loans shall be adjusted automatically on and as of the effective date of
any change in the Applicable Reserve Requirement.


- 3 -

--------------------------------------------------------------------------------




“Approved Appraiser” means each of (i) Hilco Valuation Services, and (ii) any
other industry recognized third party appraiser reasonably acceptable to the
Requisite Lenders.
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent or any other Agent pursuant to any Credit Document or the
transactions contemplated therein which is distributed to the Lenders or other
Agents by means of electronic communications pursuant to Section 9.1(b).
“Arranger” means Goldman Sachs, in its capacity as sole lead arranger and sole
bookrunner for the Term Loans and Term Loan Commitments hereunder.
“Asset Coverage Ratio” as of any date of determination, means the ratio,
determined on a consolidated basis for the Borrower and its Subsidiaries, of (a)
the sum of (i) the NOLV of the machinery, parts, Equipment and other fixed
assets (other than any machinery, parts, Equipment or other fixed assets that
currently constitute, or have ever constituted, Excepted Real Estate Assets or
Excepted Certificated Equipment), in each case, constituting Term Loan Priority
Collateral in which the Administrative Agent has an Acceptable Security Interest
that is perfected as of such date of determination and is superior to all other
Liens other than Permitted Priority Liens, plus (ii) the aggregate amount of
Disposition Proceeds Collateral to (b) the outstanding principal amount of the
Debt of the Borrower and its Subsidiaries under the Credit Documents plus the
amount of all Debt under Hedging Arrangements with Swap Counterparties.
“Assignment and Acceptance” means an assignment and acceptance executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the same form as Exhibit A.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP in
all material respects, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Product Obligations” has the meaning assigned to such term in the ABL
Credit Agreement.


- 4 -

--------------------------------------------------------------------------------




“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (i)
the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (iii) the sum of (a) the Adjusted Eurodollar
Rate (after giving effect to any Adjusted Eurodollar Rate “floor”) that would be
payable on such day for a Eurodollar Rate Loan with a one-month interest period
plus (b) the difference between the Applicable Margin for Eurodollar Rate Loans
and the Applicable Margin for Base Rate Loans. Any change in the Base Rate due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
“Borrower” has the meaning set forth in the preamble hereto.
“Borrower Materials” has the meaning set forth in Section 5.2(q).
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or the State of Texas or
is a day on which banking institutions located in either such state are
authorized or required by law or other governmental action to close and (ii)
with respect to all notices, determinations, fundings and payments in connection
with the Adjusted Eurodollar Rate or any Eurodollar Rate Loans, the term
“Business Day” means any day which is a Business Day described in clause (i) and
which is also a day for trading by and between banks in Dollar deposits in the
London interbank market.
“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP in all material respects, be
required to be classified and accounted for as a capital lease on the balance
sheet of such Person; provided that, any lease that was treated as an operating
lease under GAAP at the time it was entered into and that later becomes a
capital lease (or is treated for accounting purposes substantially similar to
that of a capital lease) as a result of the change in GAAP that occurs during
the life of such lease, including any renewals, shall be treated as an operating
lease for all purposes under this Agreement.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
“Certificated Equipment” means any Equipment the ownership of which is evidenced
by, or under applicable Legal Requirement, is required to be evidenced by, a
certificate of title.
“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.
“Change in Control” means an event or series of events by (a) which any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity


- 5 -

--------------------------------------------------------------------------------




acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 50% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right) or (b) which the Borrower sells or otherwise Disposes of
all or substantially all of the assets of the Credit Parties.
“Change in Law” means, after the Effective Date, the adoption or taking effect
of any applicable law, rule, regulation or treaty, or any change in any
applicable law, rule, regulation or treaty, or any change in the interpretation,
administration, implementation or application thereof by any governmental
authority, central bank, or comparable agency charged with the interpretation,
administration, implementation or application thereof, or compliance by
financial institutions generally, including a Lender (or its applicable lending
office) with any request, rule, guideline or directive (whether or not having
the force of law) of any such governmental authority, central bank, or
comparable agency; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Code” means the Internal Revenue Code of 1986, as amended, the regulations
promulgated thereunder and published interpretations thereof.
“Collateral” means, collectively, all Property of the Credit Parties which is
“Collateral”, “Pledged Collateral”, “Mortgaged Property” or similar terms
described in any Security Agreement, the Pledge Agreement, any Mortgage, any
Account Control Agreement or any other Security Document from time to time.
“Colombian Group” means, collectively, (i) Pioneer Latina Group SDAD, Ltda., a
Panama corporation, (ii) Pioneer de Colombia SDAD, Ltda., a Panama corporation,
(iii) Pioneer de Colombia SDAD, Ltd. (Colombia branch), (iv) Proveedora
Internacional de Taladros S.A.S. and (v) Subsidiaries of the foregoing.
“Commitment” means any Term Loan Commitment. “Commitments” means such
commitments of all Lenders in the aggregate.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a compliance certificate executed by a Financial
Officer


- 6 -

--------------------------------------------------------------------------------




of the Borrower or such other Person as required by this Agreement in
substantially the same form as Exhibit B that shall include a certification by a
Financial Officer of the Borrower that no Default has occurred and is continuing
together with calculations demonstrating compliance by the Borrower and its
Subsidiaries with the covenants set forth in Section 6.3(k)(ii)-(iii) and
Section 6.16.
“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit C.
“Credit Documents” means this Agreement, the Notes, the Guaranty, the Funding
Notices, the Conversion/Continuation Notices, the Security Documents, the Fee
Letter, the Intercreditor Agreement and each other agreement, instrument, or
document executed at any time in connection with this Agreement.
“Credit Parties” mean the Borrower and the Guarantors.
“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Hedging Arrangement;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than one hundred twenty
(120) days after the date on which such trade account payable was created);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
(f)    Capital Leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make


- 7 -

--------------------------------------------------------------------------------




any payment in respect of any Equity Interest in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, excluding obligations arising in connection with employee benefit
plans with respect to fractional shares, or which are payable solely in Equity
Interests;
(h)    all Guarantees of such Person in respect of any of the foregoing; and
(i)    all liabilities of such Person payable in cash in respect of unfunded
vested benefits under any Plan.
For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person. The amount of any net obligation under any Hedging Arrangement on
any date shall be deemed to be the Swap Termination Value thereof as of such
date. The amount of any Capital Lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.
“Debtor Relief Laws” means (a) the Bankruptcy Code, and (b) all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.
“Declined Proceeds” has the meaning set forth in Section 2.11(c).
“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.
“Defaulting Lender” means subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the


- 8 -

--------------------------------------------------------------------------------




Administrative Agent and the Borrower), or (d) the Administrative Agent has
received notification that such Lender is, or has a direct or indirect parent
company that is, (i) insolvent, or is generally unable to pay its debts as they
become due, or admits in writing its inability to pay its debts as they become
due, or makes a general assignment for the benefit of its creditors, (ii) the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its direct or indirect parent
company, or such Lender or its direct or indirect parent company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment or (iii) the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
that a Lender is a Defaulting Lender under the foregoing paragraph shall be
presumed correct, and such Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination to the Borrower and each
Lender.
“Discharge of ABL Obligations” has the meaning set forth in the Intercreditor
Agreement.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any Property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
“Disposition Proceeds Collateral” means the aggregate amount of Net Disposition
Proceeds received by a Credit Party in connection with a Disposition to the
extent that (i) such Disposition is permitted by Section 6.8, (ii) such Credit
Party is not required to use such Net Disposition Proceeds to make a prepayment
pursuant to Section 2.10 and 2.11(c) or pursuant to the ABL Credit Agreement,
and (iii) such Net Disposition Proceeds are on deposit in the Disposition
Proceeds Collateral Account.
“Disposition Proceeds Collateral Account” means each segregated deposit account
of a Credit Party that is used for the purpose of holding Disposition Proceeds
Collateral and is subject to an Account Control Agreement that provides for full
and immediate control by the Administrative Agent.
“Disqualified Institution” means any institution or other entity identified as a
“Disqualified Institution” in writing by the Borrower to the Administrative
Agent on or prior to the Effective Date.
“Dollars” and “$” means lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.
“EBITDA” means, without duplication, for the Borrower and its consolidated
Subsidiaries,


- 9 -

--------------------------------------------------------------------------------




for any period, the amount equal to: (a) the Borrower’s consolidated Net Income
for such period plus (b) to the extent deducted in determining the Borrower’s
consolidated Net Income, (i) Interest Expense, (ii) federal, state, local and
foreign income taxes (whether or not deferred), (iii) depreciation,
(iv) amortization, (v) all other non-cash charges (including for the avoidance
of doubt non-cash losses from a sale, exchange, retirement or other disposition
of a rig), (vi) cash expenses incurred in connection with, to the extent
permitted hereunder, any Investment, Acquisition or Disposition in an aggregate
amount not to exceed 10% of EBITDA, in each case, for such period, (vii) any
non-recurring, non-cash charges relating to any premium or penalty paid, write
off of deferred finance costs or other charges in connection with redeeming or
retiring any Debt prior to its stated maturity, (viii) unrealized losses
resulting from mark to market accounting for hedging activities, including,
without limitation those resulting from the application of FASB Accounting
Standards Codification 815 ("FASB ASC 815"), (ix) realized gains under
derivative instruments excluded from the determination of Net Income, including,
without limitation, those resulting from the application of FASB ASC 815, (x)
unrealized non-cash losses resulting from foreign currency balance sheet
adjustments required by GAAP, (xi) other extraordinary or non-recurring expenses
and restructuring charges of the Borrower and its consolidated Subsidiaries
reducing such Net Income which do not represent a cash item in such period,
(xii) non-cash expenses associated with discontinuation of foreign operations,
and (xii) impairment and other non-cash items (other than write-downs of current
assets) of the Borrower and its consolidated Subsidiaries for such period
(excluding any such non-cash item to the extent that it represents an accrual of
or reserve for cash expenses in any future period or amortization of a prepaid
cash expense that was paid in a prior period), minus (c) to the extent included
in determining Borrower’s consolidated Net Income, non-cash gains from a sale,
exchange, retirement or other disposition of Property.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means November 8, 2017.
“Eligible Assignee” means any Person other than a Natural Person that is (i) a
Lender, an affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act of 1933); provided, no Defaulting Lender, Credit Party, Affiliate
of a Credit Party or Disqualified Institution shall be an Eligible Assignee.


- 10 -

--------------------------------------------------------------------------------




“Engagement Letter” has the meaning set forth in Section 9.20.
“Environment” shall have the meanings set forth in 42 U.S.C. § 9601(8).
“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.
“Environmental Law” means all applicable federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, health, or safety, including without limitation
CERCLA, relating to (a) pollution, contamination, injury, destruction, loss,
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources;
(b) solid, gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous, medical infections, or toxic substances,
materials or wastes; (d) the safety or health of employees; or (e) the
manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous, medical infections, or toxic substances,
materials or wastes.
“Environmental Permit” means any permit, license, order, approval, registration
or other authorization required under Environmental Law.
“Equipment” of any Person means all equipment (as defined in the UCC) owned by
such Person, wherever located.
“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.
“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.
“Event of Default” has the meaning specified in Section 7.1.


- 11 -

--------------------------------------------------------------------------------




“Excepted Certificated Equipment” means (a) each Certificated Equipment owned by
a Credit Party (that is not subject to a Permitted Lien securing purchase money
Debt or Capital Leases which are permitted hereunder) with an individual net
book value of less than $50,000 but not to exceed $10,000,000 in the aggregate,
and (b) all Certificated Equipment to the extent such equipment is subject to a
Permitted Lien securing purchase money Debt or Capital Leases which are
permitted hereunder.
“Excepted Liens” means:
(a)    Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
warehouseman’s, workmen’s, suppliers’, landlords’, maritime, operators’,
vendors’ and repairmen’s liens, and other similar liens (including Liens of
sellers of goods arising under Article 2 of the UCC or similar provisions of
applicable law) arising in the ordinary course of business securing obligations
which are not overdue for a period of more than thirty (30) days or if more than
thirty (30) days overdue, (i) are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established
and (ii) with respect to which the failure to make payment does not materially
adversely affect the value or the use by the Borrower or its Subsidiaries of the
Property subject to such Liens;
(b)    Liens arising in the ordinary course of business out of pledges or
deposits under workers compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation to secure public or statutory obligations;
(c)    Liens for Taxes, assessments, or other governmental charges (i) which are
being actively contested in good faith by appropriate proceedings and for which
adequate reserves have been established in compliance with GAAP and (ii) with
respect to which the failure to make payment could not reasonably be expected to
have a Material Adverse Change;
(d)    encumbrances consisting of easements, zoning restrictions, or other
restrictions on the use of real Property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of the Borrower or a Subsidiary to use such assets
in its business, and none of which is violated in any material aspect by
existing or proposed structures or land use;
(e)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depository
institution;
(f)    Liens on cash or securities pledged to secure performance of tenders,
surety and appeal bonds, government contracts, performance and return of money
bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature incurred in the ordinary
course of business and cash deposits to secure letters of credit in respect of
the foregoing;
(g)    any interest or title of a licensor or sublicensor under any license
entered into by the Borrower or its Subsidiaries; provided that (i) such license
is entered into in the ordinary course of


- 12 -

--------------------------------------------------------------------------------




business, (ii) such interest or title of licensor or sublicensor does not
interfere in any material respect in the business of the Borrower or its
Subsidiaries, (iii) such interest or title, if in the form of a Lien, secures
only the obligations arising under such license, and (iv) such interest or title
only affects the property subject to such license or the proceeds thereof;
(h)    any interest or title of a lessor or sublessor under any operating lease
entered into by the Borrower or its Subsidiaries; provided that (i) such lease
is entered into, and any Liens arise, in the ordinary course of business,
(ii) any Liens secure obligations which are not overdue for a period of more
than thirty (30) days or if more than thirty (30) days overdue, are being
contested in good faith by appropriate procedures or proceedings and for which
adequate reserves have been established, (iii) any Liens secure only the
obligations arising under such lease and not debt for borrowed money, and
(iv) any Liens only encumber property that is subject to such lease (including
Property located on the premises subject to the lease) and insurance proceeds
thereof;
(i)    judgment and attachment Liens not giving rise to an Event of Default,
provided that (i) any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and (ii) no action to enforce such Lien has been commenced;
(j)    Liens arising out of any conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into in the ordinary
course of business;
(k) customary set off and netting rights and related settlement procedures under
any Hedging Agreement permitted hereunder; and
(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods.
provided that no intention to subordinate any Lien granted in favor of the
Administrative Agent for the benefit of the Secured Parties is to be hereby
implied or expressed by the permitted existence of such Excepted Liens.
“Excepted Real Estate Assets” means each Real Estate Asset owned by a Credit
Party as of the Effective Date that has an individual net book value of less
than $5,000,000 but not to exceed $18,000,000 in the aggregate when taken
together with all other Real Estate Assets constituting “Excepted Real Estate
Assets.”
“Excess Cash Amount” has the meaning set forth in Section 6.22.
“Excess Cash Distribution Deadline” has the meaning set forth in Section 6.22.
“Excluded Accounts” means, collectively, each deposit account or securities
account that (a) is used solely for the purpose of holding amounts necessary to
fund, in the ordinary course of business and consistent with past practice, (i)
payroll and related payroll Taxes or (ii) sales Taxes and other Tax obligations
of the Credit Parties for which officers and directors could incur personal
liability if not paid, or (b) does not contain individually, or in the aggregate
with other accounts


- 13 -

--------------------------------------------------------------------------------




excluded pursuant to this clause (b), more than $1,000,000.00 at any time
outstanding; provided, that no Disposition Proceeds Collateral Account shall
ever constitute an Excluded Account.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Existing Notes” mean any Debt permitted under Section 6.1(o) in existence
immediately prior to the issuance of the New Notes.
“Existing Revolver Indebtedness” means Debt and other obligations outstanding
under that certain Amended and Restated Credit Agreement dated as of June 30,
2011, among the Borrower, Wells Fargo Bank, N.A., as the administrative agent,
and the lenders party thereto, as the same may have been amended, amended and
restated, supplemented, or otherwise modified prior to the Effective Date.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date hereof (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to any such
intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.


- 14 -

--------------------------------------------------------------------------------




“Fee Letter” means one or more fee letters entered into in connection with this
Agreement and the transactions contemplated herein.
“Financial Officer” means, with respect to any Credit Party, the chief executive
officer, chief financial officer, chief accounting officer or treasurer.
“Financial Statements” means, for any period, (a) the consolidated financial
statements of the Borrower and its Subsidiaries, including statements of income,
shareholder equity and comprehensive income and cash flow for such period as
well as a balance sheet as of the end of such period and (b) the consolidated
financial statements of Global Holdings and its Subsidiaries, including
statements of income and cash flow for such period as well as a balance sheet as
of the end of such period, in each case, all prepared in accordance with GAAP in
all material respects.
“First-Tier CFC” means each CFC with respect to which any one or more of the
Borrower and its Domestic Subsidiaries directly owns or controls a majority of
such CFC’s Voting Securities (other than directors’ qualifying shares).
“Flood Insurance Regulations” means, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (c) the National Flood Insurance Reform
Act of 1994 (amending 42 USC 4001, et seq.), as the same may be amended or
recodified from time to time, (d) the Flood Insurance Reform Act of 2004, (e)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto and (f) any regulations promulgated
thereunder.
“Foreign Lender” means any Lender that is not organized under the laws of the
United States of America, any State thereof, or the District of Columbia.
“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.
“FSHC” means a Domestic Subsidiary that has no material assets other than Equity
Interests in, and indebtedness of, CFCs and other FSHCs.
“Funded Debt” means, without duplication, (i) all Debt of the Borrower and its
consolidated Subsidiaries described in clauses (a), (b) (only to the extent such
letter of credit, bankers’ acceptance, bank guaranty, surety bond or similar
instrument has been drawn and then only in the amount of the outstanding
reimbursement obligation with respect thereto that is not fully cash
collateralized), and (d) of the definition of “Debt”, (ii) all Attributable
Indebtedness of the Borrower and its consolidated Subsidiaries and (iii) all
Debt of the Borrower and its consolidated Subsidiaries described in clauses (e)
and (h) of the definition of “Debt” to the extent relating to other Funded Debt
or the equivalent of a Person that is not a Credit Party.
“Funding Notice” means a notice substantially in the form of Exhibit D.
“GAAP” means United States of America generally accepted accounting principles
as in effect from time to time, applied on a basis consistent with the
requirements of Section 1.3.
“Global Holdings” means Pioneer Global Holdings, Inc., a Delaware corporation.


- 15 -

--------------------------------------------------------------------------------




“Goldman Sachs” has the meaning set forth in the preamble hereto.
“Governmental Authority” means, with respect to any Person, any foreign
governmental authority, the United States of America, any state of the United
States of America, the District of Columbia, and any subdivision of any of the
foregoing, and any agency, department, commission, board, authority or
instrumentality, bureau or court having jurisdiction over such Person (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Debt or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Debt or other obligation of the payment or performance of such
Debt or other obligation, (iii) to maintain working capital, equity capital or
any other financial statement condition or liquidity or level of income or cash
flow of the primary obligor so as to enable the primary obligor to pay such Debt
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the owner of such Debt or other obligation of the payment or
performance thereof or to protect such owner against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Debt or other obligation of any other Person, whether or not such Debt or other
obligation is assumed by such Person; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guarantors” means (a) each of the Subsidiaries of the Borrower listed on
Schedule 1.1(a), (b) Global Holdings, and (c) any other Person that becomes a
guarantor of all or a portion of the Obligations.
“Guaranty” means the Guaranty Agreement by the Guarantors and the Borrower in
substantially the same form as Exhibit E, as the same may be amended, amended
and restated, supplemented, and otherwise modified from time to time.
“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, flammable substances and
materials, explosives, radioactive materials, oil, petroleum and petroleum
products, chemical liquids and solids, polychlorinated biphenyls, asbestos,
toxic substances, radionuclides, radioactive materials and any other materials
regulated under Environmental Laws.


- 16 -

--------------------------------------------------------------------------------




“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901,
et seq., and any regulations promulgated thereto.
“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.
“Increased-Cost Lender” has the meaning set forth in Section 2.19.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Substance or Hazardous Waste),
expenses and disbursements of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel for Indemnitees in connection with
any investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect, special or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the Lenders’ agreement to make Commitments and Loans, the
syndication of the credit facilities provided for herein or the use or intended
use of the proceeds thereof), any amendments, waivers or consents with respect
to any provision of this Agreement or any of the other Credit Documents, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty); (ii) the Engagement Letter and any Fee Letter; or (iii) any
Environmental Claim or any activity involving any Hazardous Substance or
Hazardous Waste relating to or arising from, directly or indirectly, any past or
present activity, operation, land ownership, or practice of the Borrower or any
of its Subsidiaries.
“Indemnitee” has the meaning set forth in Section 9.3(a).
“Intercompany Note” means any promissory note among the applicable Credit
Parties and/or Subsidiaries that (i) is substantially in the form of Exhibit F
(except to the extent described on Schedule 1.1(c)) and (ii) is collaterally
assigned to the Administrative Agent for its benefit and the benefit of the
Secured Parties to the extent required by the Security Documents.
“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, between the Administrative Agent and the ABL Administrative Agent.


- 17 -

--------------------------------------------------------------------------------




“Interest Expense” means, for any period and with respect to any Person, total
interest expense for such period (including that attributable to obligations
which have been or should be, in accordance with GAAP, recorded as Capital
Leases) as determined in accordance with GAAP in all material respects.
“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, the last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Effective Date and the
final maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate
Loan, the last day of each Interest Period applicable to such Loan; provided, in
the case of each Interest Period of longer than three months “Interest Payment
Date” shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.
“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six-months, as selected by the Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Effective Date or Conver-sion/Continuation Date thereof, as
the case may be; and (ii) thereafter, commencing on the day on which the
immediately preceding Interest Period expires; provided, (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (c) of this definition, end on the
last Business Day of a calendar month; and (c) no Interest Period shall extend
beyond the Stated Maturity Date.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
“Inventory” of any Person means all inventory (as defined in the UCC) owned by
such Person, wherever located and whether or not in transit, which is held for
sale.
“Investment” means, with respect to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of any Equity Interest of another Person, (b) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit or all or a substantial part
of the business of such Person, or (c) any loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person; provided that any loan, advance or
capital contribution by any Credit Party or Subsidiary to any member of the
Colombian Group in an amount not to exceed the customary fees necessary for the
nationalization of drilling rigs numbered 301 and 302 shall not constitute an
“Investment”; provided such loans, advances or capital contributions shall not
exceed $7,000,000 in the aggregate. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.


- 18 -

--------------------------------------------------------------------------------




“Leased Premises” means each of the premises (other than leases of residential
real property interests) leased by a Credit Party as of the Effective Date and
listed on Schedule 4.25.
“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.
“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment and Acceptance or a Joinder Agreement.
“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).
“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America;
(b) commercial paper issued by (i) any Lender or ABL Lender or any Affiliate of
any Lender or ABL Lender or (ii) any commercial banking institutions or
corporations rated at least P-1 by Moody’s or A-1 by S&P; (c) certificates of
deposit, time deposits, and bankers’ acceptances issued by (i) any of the
Lenders or ABL Lender or (ii) any other commercial banking institution which is
a member of the Federal Reserve System and has a combined capital and surplus
and undivided profits of not less than $250,000,000.00 and rated Aa by Moody’s
or AA by S&P; (d) repurchase agreements which are entered into with any of the
Lenders or any major money center banks included in the commercial banking
institutions described in clause (c) and which are secured by readily marketable
direct full faith and credit obligations of the government of the United States
of America or any agency thereof; (e) investments in any money market fund which
holds investments substantially of the type described in the foregoing clauses
(a) through (d); (f) the auction rate securities described on Schedule 1.1(b)
and (g) short term investments by Foreign Subsidiaries made with the goal of
preservation of capital, which investments are customary for short term cash
management for similarly situated business enterprises in the jurisdiction in
which any such Foreign Subsidiary is conducting business. All the Liquid
Investments described in clauses (a) through (d) above shall have maturities of
not more than 365 days from the date of issue.
“Make-Whole Amount” has the meaning set forth in Section 2.9(b).
“Material Adverse Change” means a material adverse change (a) in the business,
condition (financial or otherwise), or results of operations of the Borrower and
the Subsidiaries, taken as a whole; (b) on the validity or enforceability of
this Agreement or any of the other Credit Documents; or (c) on the ability of
the Borrower, individually, or the Credit Parties, collectively, to perform
their obligations under this Agreement, any Note, the Guaranty or any other
Credit Document.


- 19 -

--------------------------------------------------------------------------------




“Material Contract” means each contract or agreement to which a Credit Party or
Subsidiary is a party that is deemed to be a material contract or material
definitive agreement under the Securities Act of 1933 or the Securities Exchange
Act of 1934 or other federal securities laws, including, without limitation, the
types of contracts specified in item 601(b)(10)(ii) of Regulation S-K, and in
the event that at any time hereafter the Borrower ceases to be required to
comply with the Securities Laws, then the same definitions shall continue to
apply for purposes of this Agreement and the other Credit Documents.
“Maturity Date” means the earlier of (a) the fifth anniversary of the Effective
Date and (b) the date on which all Term Loans shall become due and payable in
full hereunder, whether by acceleration or otherwise (the “Stated Maturity
Date”); provided that if the aggregate amount of the 2014 Notes outstanding on
December 14, 2021 exceeds $15,000,000, the Maturity Date means December 14,
2021.  
“Maximum Rate” means the maximum nonusurious interest rate under applicable law.
“Moody’s” means Moody’s Investors Service, Inc. and its successors and assigns.
“Mortgage” means any mortgage, deed of trust, leasehold mortgage, leasehold deed
of trust or similar security document entered into by any Credit Party in favor
of the Administrative Agent for the benefit of the Secured Parties, in respect
of Mortgaged Property owned by such Credit Party, in form and substance
reasonably satisfactory to the Administrative Agent (at the direction of the
Requisite Lenders).
“Mortgaged Property” means any Property owned by a Credit Party which is subject
to the Liens existing and to exist under the terms of any Mortgage.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any member of the Controlled Group
is making or accruing an obligation to make contributions.
“Natural Person” means a natural person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person.
“Net Disposition Proceeds” means, with respect to any Disposition, an amount
equal to: (i) cash payments (including any cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise
(including by way of a milestone payment), but only as and when so received)
received by the Borrower or any of its Subsidiaries from such Disposition, minus
(ii) any actual costs incurred in connection with such Disposition, including
(a) income or gains taxes payable by the seller as a result of any gain
recognized in connection with such Disposition, (b) payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any Debt (other
than the Loans) that is secured by a Lien on the stock or assets subject to such
disposition and that is required to be repaid under the terms thereof as a
result of such Disposition and (c) a reasonable reserve for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representa-tions and warranties to purchaser in respect of such Disposition
undertaken by the Borrower or any of its Subsidiaries in connection with such
Disposition; provided that upon release of any such reserve, the amount released
shall be considered


- 20 -

--------------------------------------------------------------------------------




Net Disposition Proceeds.
“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, excluding, however, (a) extraordinary items, including, for the
avoidance of doubt, any extraordinary items that constitute (i) any net non-cash
gain or loss during such period arising from the sale, exchange, retirement or
other disposition of capital assets (such term to include all fixed assets and
all securities) other than in the ordinary course of business, and (ii) any
write-up or write-down of assets, (b) the net income of any Person (other than a
Subsidiary) in which any other Person (other than the Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of cash
dividends or other cash distributions actually paid to the Borrower or any of
its Subsidiaries by such Person during such period, and (c) the net income of
any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary.
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any cash
payments or proceeds received by the Borrower or any of its Subsidiaries (a)
under any casualty insurance policy in respect of a covered loss thereunder or
(b) as a result of the taking of any assets of the Borrower or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual costs incurred by
the Borrower or any of its Subsidiaries in connection with the adjustment,
settlement or other realization of any claims of the Borrower or such Subsidiary
in respect thereof, and (b) any actual costs incurred in connection with any
sale of such assets as referred to in clause (i)(b) of this definition,
including income taxes payable as a result of any gain recognized in connection
therewith.
“New Notes” mean any incurrence of any new Debt permitted under Section 6.1(o).
“NOLV” means, as of any date of determination, with respect to any machinery,
parts, Equipment and other fixed assets of any Credit Party, the net orderly
liquidation value thereof (taking into account any loss, destruction, damage,
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, confiscation, or the requisition, of such Property and after taking
into account all soft costs associated with the liquidation thereof, including
but not limited to, delivery fees, interest charges, finance fees, taxes,
installation fees and professional fees) as established by the appraisal most
recently delivered pursuant to Section 5.11 or Section 3.1(g).
“Non-Consenting Lender” has the meaning set forth in Section 2.19.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-U.S. Lender” has the meaning set forth in Section 2.16(c).
“Note” means a promissory note in the form of Exhibit G, as it may be amended,
restated, supplemented or otherwise modified from time to time.


- 21 -

--------------------------------------------------------------------------------




“Obligations” means (a) all principal, interest (including post-petition
interest whether or not allowed as a claim), fees, reimbursements,
indemnifications, and other amounts (including the Applicable Premium) now or
hereafter owed by any of the Credit Parties to the Lenders, the Administrative
Agent or any other Agent under this Agreement and the Credit Documents, and any
increases, extensions, and rearrangements of those obligations under any
amendments, supplements, and other modifications of the documents and agreements
creating those obligations and (b) all obligations of any of the Credit Parties
owing to any Swap Counterparty under any Hedging Arrangements entered into
between such Swap Counterparty and any of the Credit Parties, but excluding any
additional transactions or confirmations entered into thereunder after such Swap
Counterparty ceases to be a Lender, an Agent or an Affiliate of a Lender or an
Agent; provided that, with respect to any Credit Party which is not a Qualified
ECP Guarantor, the “Obligations” shall exclude any Excluded Swap Obligations.
“Offer Date” has the meaning set forth in Section 2.11(c).
“Offered Prepayment Amount” has the meaning set forth in Section 2.11(c).
“OID Amount” means an original issue discount in an amount equal to 2.0% of the
aggregate principal amount of the Term Loans.
“Organization Documents” means (a) for any corporation, the certificate or
articles of incorporation and the bylaws, (b) for any partnership, the
partnership agreement and, if applicable, certificate of limited partnership or
(c) for any limited liability company, the operating agreement and articles or
certificates of formation or incorporation.
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies (and interest,
fines, penalties and additions related thereto) arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Credit Document.
“Participant Register” has the meaning set forth in Section 9.6(g).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Debt” has the meaning set forth in Section 6.1.
“Permitted Investments” has the meaning set forth in Section 6.3.
“Permitted Liens” has the meaning set forth in Section 6.2.
“Permitted Priority Liens” means (i) in the case of Collateral constituting
Equity Interests, non-consensual Excepted Liens arising by operation of law,
(ii) in the case of Collateral constituting accounts covered by Account Control
Agreements, (A) non-consensual Excepted Liens arising by operation of law and
(B) only to the extent such accounts constitute ABL Priority Collateral, Liens
permitted by Section 6.2(l), and (iii) in the case of any Collateral not covered
by clauses (i)-(ii), Liens permitted by Sections 6.2(h)-(j) and (l) (only to the
extent such Collateral constitutes ABL


- 22 -

--------------------------------------------------------------------------------




Priority Collateral) and Excepted Liens; provided that no intention to
subordinate any Lien granted in favor of the Administrative Agent for the
benefit of the Secured Parties is to be hereby implied or expressed by the
permitted existence of such Permitted Priority Liens.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint venture, or other entity, or a
government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.
“Pioneer Services” means Pioneer Services Holdings, LLC, a Delaware limited
liability company.
“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.
“Platform” has the meaning set forth in Section 5.2(q).
“Pledge Agreement” means the Pledge Agreement by each Credit Party which owns
any Equity Interest in another Person and made in favor of the Administrative
Agent in substantially the same form as Exhibit H, as it may be amended, amended
and restated, modified, or supplemented from time to time.
“Prepayment Offer” has the meaning set forth in Section 2.11(c).
“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the “Prime Rate” (currently defined as
the base rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks), as in effect from time to time. In the event that The Wall
Street Journal fails or ceases to publish the Prime Rate, the Prime Rate shall
mean the prime lending rate as set forth on the Bloomberg page PRIMBB Index (or
successor page) or such other reasonably comparable index or source selected by
the Requisite Lenders to use as the basis for the Prime Rate. The Prime Rate is
a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent or any other Lender
may make commercial loans or other loans at rates of interest at, above or below
the Prime Rate.
“Principal Office” means the office of the Administrative Agent located at 1100
North Market Street, Wilmington, Delaware 19801 or such other office of the
Administrative Agent as designed in writing by the Administrative Agent to the
Borrower and each Lender.
“Private Lenders” means Lenders that wish to receive material non-public
information with respect to the Borrower, its Subsidiaries or their securities.
“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders. For all other


- 23 -

--------------------------------------------------------------------------------




purposes with respect to each Lender, “Pro Rata Share” means the percentage
obtained by dividing (A) an amount equal to the sum of the Term Loan Exposure of
that Lender, by (B) an amount equal to the sum of the aggregate Term Loan
Exposure of all Lenders.
“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
“Public Lender” has the meaning set forth in Section 5.2(q).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Person in any real property.
“Reasonable Discretion” means commercially reasonable judgment exercised in good
faith.
“Redemption Period” means the sixty (60) days period beginning immediately after
the issuance of the New Notes permitted under Section 6.1(o).
“Refinancing” has the meaning set forth in Section 3.1(j).
“Register” has the meaning set forth in Section 2.3(b).
“Regulations T, U, and X” means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.
“Rejection Notice” has the meaning set forth in Section 2.11(c).
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Replacement Lender” has the meaning set forth in Section 2.19.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
as to which the PBGC has not waived the requirements of Section 4043(a) of ERISA
that is be notified of such event.


- 24 -

--------------------------------------------------------------------------------




“Requisite Lenders” means Lenders holding more than 75% of the total Term Loan
Exposure of all Lenders.
“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Responsible Officer” means, with respect to any Credit Party, any Financial
Officer, secretary or assistant secretary of such Credit Party, or any other
officer having substantially the same authority and responsibility.
“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) on, or any direct or indirect payment of any kind or character
(whether in cash, securities or other Property) in consideration for or
otherwise in connection with the ownership of, or any retirement, purchase,
redemption, conversion, exchange, sinking fund or other acquisition of, any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person, (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person or (c) principal payments (in cash, Property or otherwise)
on, or redemptions of, Senior Debt of such Person; provided that the term
“Restricted Payment” shall not include (i) any dividend or distribution payable
solely in Equity Interests of the Borrower or warrants, options or other rights
to purchase such Equity Interests, (ii) settlement in connection with the
cashless exercise of employee, officer or director stock options or similar
benefit plans, (iii) payments for fractional shares in connection with
settlement under employee benefit plans, (iv) principal payments on, or
redemption of, the Obligations, (v) principal payments on, or redemption of,
Senior Debt to the extent that such payment or redemption is required under the
terms of the agreement or instrument creating, establishing or otherwise
evidencing such Senior Debt and (vi) any payment made of any Bank Product
Obligations or of any amounts under the ABL Credit Agreement. For the avoidance
of doubt, issuances of Equity Interests or any options, warrants or rights to
purchase or acquire such Equity Interests to an employee, director or officer of
the Borrower and its Subsidiaries in the ordinary course of business pursuant to
a stock plan shall not be considered a Restricted Payment.
“S&P” means S&P Global Ratings, a division of S&P Global, Inc.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).
“Sanctions” has the meaning set forth in Section 4.23(b).


- 25 -

--------------------------------------------------------------------------------




“Secured Parties” means the Administrative Agent, the other Agents, the Lenders
and the Swap Counterparties.
“Security Agreement” means the Security Agreement among the Credit Parties and
the Administrative Agent in substantially the same form as Exhibit I, as it may
be amended, amended and restated, modified, or supplemented from time to time.
“Security Documents” means, collectively, the Pledge Agreement, the Security
Agreements, the Mortgages, the Account Control Agreements, and any and all other
instruments, documents or agreements now or hereafter executed by the Borrower
or any other Person to secure the Obligations.
“Senior Debt” means Debt of the type described in clause (a) of the definition
of “Debt” contained herein that is not by its terms contractually subordinated.
“Series” has the meaning set forth in Section 2.20.
“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to pay its debts and other liabilities (including, without limitation,
contingent liabilities) as they mature in the normal course of business,
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities (including, without limitation, contingent liabilities)
beyond such Person’s ability to pay as such debts and liabilities mature, and
(e) such Person is not engaged in, and is not about to engage in, business or a
transaction for which such Person’s Property would constitute unreasonably small
capital.
“Specified Amount” has the meaning set forth in Section 3.1(r).
“Specified Blocked Account” means a segregated deposit account of the Borrower
that is used for the purpose of holding the Specified Amount and is subject to
the Specified Blocked Account Control Agreement.
“Specified Blocked Account Control Agreement” means an account control agreement
in form and substance reasonably acceptable to the Requisite Lenders among the
Borrower, the Administrative Agent and the bank where the Specified Blocked
Account is held, which provides (a) that the security interest of the
Administrative Agent over such account is an Acceptable Security Interest that
is superior to all other Liens (other than Permitted Priority Liens) and (b) for
full and immediate control by the Administrative Agent.
“Stated Maturity Date” has the meaning set forth in the definition of “Maturity
Date”.
“Subsidiary” means, with respect to any Person, any other Person, a majority of
whose outstanding Voting Securities (other than directors’ qualifying shares)
shall at any time be owned


- 26 -

--------------------------------------------------------------------------------




by such Person or one or more Subsidiaries of such Person. Unless the context
otherwise requires, each reference to a Subsidiary shall be a reference to a
Subsidiary of Borrower.
“Swap Counterparty” means a Lender or an Agent or an Affiliate of a Lender or an
Agent that has entered into a Hedging Arrangement with a Credit Party as
permitted by the terms of this Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Hedging
Arrangements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Arrangements, (a) for any date on or
after the date such Hedging Arrangements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Arrangements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Arrangements (which
may include a Lender or any Affiliate of a Lender).
“Syndication Agent” has the meaning set forth in the preamble hereto.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (together with interest, penalties and other
additions thereto) of any nature and whatever called, imposed, levied,
collected, withheld or assessed by any Governmental Authority; provided, “Tax on
the overall net income” of a Person shall be construed as a reference to a tax
imposed by the jurisdiction in which that Person is organized or in which that
Person’s applicable principal office (and/or, in the case of a Lender, its
lending office) is located on all or part of the overall net income, profits or
gains (whether worldwide, or only insofar as such income, profits or gains are
considered to arise in or to relate to a particular jurisdiction, or otherwise)
of that Person (and/or, in the case of a Lender, its applicable lending office).
“Tax Group” means any member of the “affiliated group” (as determined under
Section 1504 of the Code) of which the Borrower is a member.
“Term Loan” means a term loan made by a Lender to the Borrower pursuant to
Section 2.1(a).
“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan, and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Term Loan Commitment is
set forth on Schedule 2.1 or


- 27 -

--------------------------------------------------------------------------------




in the applicable Assignment and Acceptance, subject to any adjustment or
reduction pursuant to the terms and conditions hereof. The aggregate amount of
the Term Loan Commitments as of the Effective Date is $175,000,000.00.
“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.
“Term Loan Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.
“Terminated Lender” has the meaning set forth in Section 2.19.
“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
“Total Annual Rent” means the amount specified on Schedule 4.25 as the “Total
Annual Rent” for all Leased Premises.
“Treasury Rate” has the meaning set forth in Section 2.9(b).
“Type” has the meaning set forth in Section 1.4.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if perfection or the effect of perfection or
non-perfection is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction.
“Unrestricted Cash” means the aggregate amount of cash and cash equivalents held
in accounts on the consolidated balance sheet of the Credit Parties to the
extent that the use of such cash for application to payment of the Obligations
or other Debt is not prohibited by law or any contract or other agreement and
such cash and cash equivalents are free and clear of all Liens (other than Liens
in favor of Administrative Agent and the ABL Administrative Agent).
“U.S. Lender” has the meaning set forth in Section 2.16(c).
“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.16(c).
“Voting Securities” means (a) with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with


- 28 -

--------------------------------------------------------------------------------




respect to any partnership, any partnership interest or other ownership interest
having general voting power to elect the general partner or other management of
the partnership or other Person, and (c) with respect to any limited liability
company, membership certificates or interests having general voting power under
ordinary circumstances to elect managers of such limited liability company.
“Weighted Average Yield” means with respect to any Loan or Debt, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan or Debt on such date and giving effect
to all upfront or similar fees or original issue discount payable with respect
to such Loan or Debt.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2    Computation of Time Periods.
In this Agreement in the computation of periods of time from a specified date to
a later specified date, unless otherwise stated herein, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding”.
Section 1.3    Accounting Terms; Changes in GAAP.
All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Financial Statements delivered to the
Administrative Agent for the fiscal year ending December 31, 2016.
Notwithstanding the foregoing, for all purposes of this Agreement, including the
construction of relevant accounting terms, changes to GAAP resulting from the
currently proposed changes to FASB ASC Topic 606, Revenue from Contracts with
Customers, shall, once adopted and in effect, be deemed to apply automatically
to this Agreement without the requirement of any modification or amendment
hereto.


(a)    Unless otherwise indicated, all Financial Statements of the Borrower, all
calculations for compliance with covenants in this Agreement, and all
calculations of any amounts to be calculated under the definitions in Section
1.1 shall be based upon the consolidated accounts of the Borrower and its
Subsidiaries in accordance with GAAP and consistent with the principles of
consolidation applied in preparing the Borrower’s Financial Statements referred
to in Section 4.4(a).
(b)    If any change in GAAP results in a change in the calculation of the
financial covenants or interpretation of related provisions of this Agreement or
any other Credit Document, then Borrower, Administrative Agent and each Lender
agree to amend such provisions of this Agreement so as to equitably reflect such
changes in GAAP with the desired result that the criteria for evaluating
Borrower’s financial condition shall be the same after such change in GAAP as if
such change had not been made, provided that, notwithstanding any other
provision of this Agreement, the Requisite Lenders’ agreement to any amendment
of such provisions shall be sufficient to bind all Lenders; provided further,
until such time as the financial covenants and the related provisions of this


- 29 -

--------------------------------------------------------------------------------




Agreement have been amended in accordance with the terms of this subsection
1.3(b), the calculations of financial covenants and the interpretation of any
related provisions shall be calculated and interpreted in accordance with GAAP
as in effect immediately prior to such change in GAAP.
Section 1.4    Types of Loans.
Loans are distinguished by “Type”. The “Type” of Loan refers to the
determination of whether such Loan is a Base Rate Loan or a Eurodollar Rate
Loan.
Section 1.5    Miscellaneous.
Article, Section, Schedule, and Exhibit references are to this Agreement, unless
otherwise specified. All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified and shall include all schedules and
exhibits thereto unless otherwise specified. The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement.
ARTICLE 2
CREDIT FACILITIES
Section 2.1    Term Loans.
(a)    Term Loan Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make, on the Effective Date, a Term Loan to the
Borrower in an amount equal to such Lender’s Term Loan Commitment. The Borrower
may make only one borrowing under the Term Loan Commitments which shall be on
the Effective Date. Any amount borrowed under this Section 2.1(a) and
subsequently repaid or prepaid may not be reborrowed. Subject to Sections 2.9(a)
and 2.10, all amounts owed hereunder with respect to the Term Loans shall be
paid in full no later than the applicable Maturity Date. Each Lender’s Term Loan
Commitment shall terminate immediately and without further action on the
Effective Date after giving effect to the funding of such Lender’s Term Loan
Commitment on such date. Term Loans shall be funded net of the OID Amount.
(b)    Borrowing Mechanics for Term Loans.
(i)    The Borrower shall deliver to the Administrative Agent a fully executed
Funding Notice no later than 10:00 a.m. (New York City time) (x) one Business
Day prior to the Effective Date with respect to Base Rate Loans and (y) three
Business Days prior to the Effective Date with respect to Eurodollar Rate Loans
(or such shorter period as may be acceptable to the Administrative Agent).
Promptly upon receipt by the Administrative Agent


- 30 -

--------------------------------------------------------------------------------




of such Funding Notice, the Administrative Agent shall notify each Lender of the
proposed borrowing.
(ii)    Each Lender shall make its Term Loan available to the Administrative
Agent not later than 12:00 p.m. (New York City time) on the Effective Date, by
wire transfer of same day funds in Dollars, at the Administrative Agent’s
Principal Office. Upon satisfaction or waiver of the conditions precedent
specified herein, the Administrative Agent shall make the proceeds of the Term
Loans available to the Borrower on the Effective Date by causing an amount of
same day funds in Dollars equal to the proceeds of all such Loans received by
the Administrative Agent from the Lenders to be transferred to the account of
the Borrower specified in the Funding Notice.
Section 2.2    Pro Rata Shares; Availability of Funds.
(a)    Pro Rata Shares. All Term Loans shall be made by the Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Term Loan requested hereunder
nor shall any Term Loan Commitment of any Lender be increased or decreased as a
result of a default by any other Lender in such other Lender’s obligation to
make a Term Loan requested hereunder.
(b)    Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the Effective Date that such Lender does not
intend to make available to the Administrative Agent the amount of such Lender’s
Loan requested on the Effective Date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on the
Effective Date and the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrower a corresponding amount
on the Effective Date. If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender together with interest thereon, for each day from the Effective Date
until the date such amount is paid to the Administrative Agent, at the customary
rate set by the Administrative Agent for the correction of errors among banks
for three Business Days and thereafter at the Base Rate. If such Lender does not
pay such corresponding amount forthwith upon the Administrative Agent’s demand
therefor and such amount has been funded to the Borrower, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent together with interest
thereon, for each day from the Effective Date until the date such amount is paid
to the Administrative Agent, at the rate payable hereunder for Base Rate Loans.
In the event that (i) the Administrative Agent declines to make a requested
amount available to the Borrower until such time as all applicable Lenders have
made payment to the Administrative Agent, (ii) a Lender fails to fund to the
Administrative Agent all or any portion of the Loans required to be funded by
such Lender hereunder prior to the time specified in this Agreement and (iii)
such Lender’s failure results in the Administrative Agent failing to make a
corresponding amount available to the Borrower on the Effective Date, such
Lender shall not receive interest hereunder with respect to the requested amount
of such Lender’s Loans for the period commencing with the time specified in this
Agreement for receipt of payment by the Borrower


- 31 -

--------------------------------------------------------------------------------




through and including the time of the Borrower’s receipt of the requested
amount. Nothing in this Section 2.2(b) shall be deemed to relieve any Lender
from its obligation to fulfill its Term Loan Commitments hereunder or to
prejudice any rights that the Borrower may have against any Lender as a result
of any default by such Lender hereunder.
Section 2.3    Evidence of Debt; Register; Lenders’ Books and Records; Notes.
(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided, that the failure to
make any such recordation, or any error in such recordation, shall not affect
the Borrower’s Obligations in respect of any applicable Loans; and provided
further, in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern.
(b)    Register. The Administrative Agent (or its agent or sub-agent appointed
by it) shall maintain at its Principal Office a register for the recordation of
the names and addresses of the Lenders and principal amounts (and stated
interest) of the Loans owing to each Lender pursuant to the terms hereof from
time to time (the “Register”). The Register shall be available for inspection by
the Borrower or any Lender (with respect to (i) any entry relating to such
Lender’s Loans and (ii) the identity of the other Lenders (but not any
information with respect to such other Lenders’ Loans) at any reasonable time
and from time to time upon reasonable prior notice. The Administrative Agent
shall record, or shall cause to be recorded, in the Register the Loans in
accordance with the provisions of Section 9.6, and each repayment or prepayment
in respect of the principal amount of the Loans, and any such recordation shall
be conclusive and binding on the Borrower and each Lender, absent manifest
error; provided, failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s Obligations in respect of any Loan.
The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s non-fiduciary agent solely for purposes of maintaining the Register
as provided in this Section 2.3(b), and the Borrower hereby agrees that, to the
extent the Administrative Agent serves in such capacity, the Administrative
Agent and its officers, directors, employees, agents, sub-agents and affiliates
shall constitute “Indemnitees.”
(c)    Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent) at least two Business Days prior to
the Effective Date, or at any time thereafter, the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section 9.6)
on the Effective Date (or, if such notice is delivered after the Effective Date,
promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Term Loan, as the case may be.
Section 2.4    Interest on Loans.
(a)    Except as otherwise set forth herein, the Term Loans shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or


- 32 -

--------------------------------------------------------------------------------




otherwise) thereof as follows:
(i)    if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or
(ii)    if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin.
(b)    The basis for determining the rate of interest with respect to any Loan,
and the Interest Period with respect to any Eurodollar Rate Loan, shall be
selected by the Borrower and notified to the Administrative Agent and the
Lenders pursuant to the applicable Funding Notice or Conver-sion/Continuation
Notice, as the case may be; provided, until the date on which the Arranger
notifies the Borrower that the primary syndication of the Term Loans has been
completed, as determined by the Arranger, the Term Loans shall be maintained as
either (1) Eurodollar Rate Loans having an Interest Period of no longer than one
month or (2) Base Rate Loans.
(c)    In connection with Eurodollar Rate Loans there shall be no more than five
(5) Interest Periods outstanding at any time. In the event the Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then‑current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event the Borrower fails to specify
an Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice
or Conversion/Continuation Notice, the Borrower shall be deemed to have selected
an Interest Period of one month. As soon as practicable after 10:00 a.m. (New
York City time) on each Interest Rate Determination Date, the Administrative
Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) the interest rate that shall
apply to the Eurodollar Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof to the Borrower and each Lender.
(d)    Interest payable pursuant to Section 2.4(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 360-day year (provided that, in the
case of Base Rate Loans determined by reference to the “Prime Rate”, interest
shall be computed on the basis of a 365-day or 366-day year, as applicable), and
(ii) in the case of Eurodollar Rate Loans, on the basis of a 360‑day year, in
each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the last Interest Payment Date with
respect to such Loan or, with respect to a Base Rate Loan being converted from a
Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan to
such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.
For the avoidance of doubt, interest shall be payable on the full amount of the
Term Loans (without taking into account any netting of the OID Amount occurring
on the Closing Date) in accordance with this Section 2.4.


- 33 -

--------------------------------------------------------------------------------




(e)    Except as otherwise set forth herein, interest on each Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest accrued on and to each such Interest Payment Date;
(ii) shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of the Loans, including final maturity of the
Loans.
Section 2.5    Conversion/Continuation.
(a)    Subject to Section 2.14 and so long as no Default or Event of Default
shall have occurred and then be continuing, the Borrower shall have the option:
(i)    to convert at any time all or any part of any Loan equal to $5,000,000
and integral multiples of $1,000,000 in excess of that amount from one Type of
Loan to another Type of Loan; provided, a Eurodollar Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Eurodollar
Rate Loan unless Borrower shall pay all amounts due under Section 2.14 in
connection with any such conversion; or
(ii)    upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan.
(b)    The Borrower shall deliver a Conversion/Continuation Notice to the
Administra-tive Agent no later than 10:00 a.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and the Borrower shall be bound to effect a conversion
or continuation in accordance therewith. If on any day a Loan is outstanding
with respect to which a Funding Notice or Conversion/Continuation Notice has not
been delivered to the Administrative Agent in accordance with the terms hereof
specifying the applicable basis for determining the rate of interest, then for
that day such Loan shall be a Base Rate Loan.
Section 2.6    Default Interest.
Upon the occurrence and during the continuance of an Event of Default, the
principal amount of all Loans outstanding and, to the extent permitted by
applicable law, any interest payments on the Loans or any fees or other amounts
owed hereunder, shall thereafter bear interest (including post‑petition interest
in any proceeding under Debtor Relief Laws) payable on demand at a rate that is
2% per annum in excess of the interest rate otherwise payable hereunder with
respect to the applicable Loans; provided, in the case of Eurodollar Rate Loans,
upon the expiration of the Interest Period in effect at the time any such
increase in interest rate is effective such Eurodollar Rate Loans shall
thereupon become Base Rate Loans and shall thereafter bear interest payable upon
demand at a rate which is 2% per annum in excess of the interest rate otherwise
payable hereunder for Base


- 34 -

--------------------------------------------------------------------------------




Rate Loans. Payment or acceptance of the increased rates of interest provided
for in this Section 2.6 is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of the Administrative Agent or any Lender.
Section 2.7    Fees.
The Borrower agrees to pay the fees in the amounts and at such times and as
otherwise set forth in the Fee Letter.
Section 2.8    Repayment of Loans.
The Borrower agrees to pay in full on the Maturity Date the outstanding
principal amount of the Loans, together with all other amounts owed hereunder
with respect thereto. For the avoidance of doubt, the full amount of the Terms
Loans (without taking into account any netting of the OID Amount occurring on
the Closing Date) shall be repaid in accordance with this Section 2.8 and
Section 2.9 and Section 2.10.
Section 2.9    Voluntary Prepayments
(a)    Voluntary Prepayments.
(i)    Any time and from time to time, subject to Section 2.9(b) (if
applicable):
(A)    with respect to Base Rate Loans, the Borrower may prepay any such Loans
on any Business Day in whole or in part, in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount; and
(B)    with respect to Eurodollar Rate Loans, the Borrower may prepay any such
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount,
subject to Section 2.14(c).
(ii)    All such prepayments shall be made:
(A)    upon not less than one Business Day’s prior written or telephonic notice
in the case of Base Rate Loans; and
(B)    upon not less than three Business Days’ prior written or telephonic
notice in the case of Eurodollar Rate Loans;
in each case given to the Administrative Agent by 12:00 p.m. (New York City
time) on the date required and, if given by telephone, promptly confirmed by
delivery of written notice thereof to the Administrative Agent (and the
Administrative Agent will promptly transmit such original notice to each
Lender). Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein. Any such voluntary prepayment shall be applied as specified
in Section 2.11(a).


- 35 -

--------------------------------------------------------------------------------




(b)    Call Protection; Applicable Premium. In the event all or any portion of
the Loans are (i) repaid for any reason (including without limitation upon
acceleration but excluding solely to the extent repaid using Net Disposition
Proceeds of Dispositions permitted under Section 6.8 or Net
Insurance/Condemnation Proceeds as and to the extent required by Sections
2.10(a) and (b)), (ii) repriced (excluding to the extent repriced pursuant to
Section 6.1(n)) or (iii) effectively refinanced through any amendment and
extension of the Maturity Date, in each case, on or prior to the third
anniversary of the Effective Date, the Borrower shall pay to the Administrative
Agent, for the ratable benefit of the Lenders, with respect to the amount of the
Loans repaid or repriced, in each case, concurrently with such repayment,
acceleration or repricing the following amount (the “Applicable Premium”):
(i)    if such repayment, acceleration or repricing occurs on or prior to the
first anniversary of the Effective Date, a cash amount with respect to the
principal amount of the Loans repaid or repriced equal to the Make-Whole Amount;
(ii)    if such repayment or repricing occurs after the first anniversary of the
Effective Date but on or prior to the second anniversary of the Effective Date,
a cash amount equal to the product of the principal amount of the Loans repaid
or repriced multiplied by 2.0%; and
(iii)    if such repayment, acceleration or repricing occurs after the second
anniversary of the Effective Date but on or prior to the third anniversary of
the Effective Date, a cash amount equal to the product of the principal amount
of the Loans repaid or repriced multiplied by 1.0%.
As used herein, “Make-Whole Amount” means, at the time of computation, the
present value at such time of (i) all required interest payable (except for
currently accrued and unpaid interest) on the aggregate principal amount of the
Loans subject to the applicable prepayment, repricing or acceleration from the
date of such prepayment, repricing or acceleration through and including the
first anniversary of the Effective Date calculated using an interest rate equal
to (A) the Adjusted Eurodollar Rate for an Interest Period of three months in
effect on the third Business Day prior to such prepayment, repricing or
acceleration plus (B) the Applicable Margin for Eurodollar Rate Loans in effect
as of such prepayment, repricing or acceleration date, in each case without
giving effect to any increase in the applicable interest rate pursuant to
Section 2.6, plus (ii) any prepayment premium that would be payable on the
aggregate principal amount of the Loans subject to such prepayment, repricing or
acceleration as set forth in this Section 2.9(b) if such prepayment, repricing
or acceleration were to be made on the day after the first anniversary of the
Effective Date, in each case, discounted to the date of prepayment or
acceleration at a rate equal to the Treasury Rate plus 0.50%. As used herein,
“Treasury Rate” means, as of the date of any repayment, acceleration or
repricing of the Term Loans of the type described in this Section 2.9(b), the
yield to maturity as of such date of the United States Treasury securities with
a constant maturity (as compiled and published in the most recent Federal
Reserve Statistical Release H.15 (519) that has become publicly available at
least two Business Days prior to such date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from such date to the first anniversary of the
Effective Date; provided, however, that if the period from such


- 36 -

--------------------------------------------------------------------------------




date to the first anniversary of the Effective Date is less than one year, the
weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one year will be used.
Section 2.10    Mandatory Prepayments and Offers.
(a)    Dispositions. Subject to the Intercreditor Agreement with respect to any
ABL Priority Collateral prior to the Discharge of ABL Obligations, no later than
the second Business Day following the date of receipt by the Borrower or any of
its Subsidiaries of Net Disposition Proceeds in respect of any Disposition of
Property of the Borrower or its Subsidiaries which, together with the Net
Disposition Proceeds in respect of all other Dispositions since the Effective
Date, exceeds $10,000,000 in the aggregate (other than Net Disposition Proceeds
received in respect of Dispositions of Inventory in the ordinary course of
business as permitted under Section 6.8), the Borrower shall offer pursuant to
Section 2.11(c) to prepay the Loans as set forth in Section 2.11(b) in an
aggregate amount equal to 100% of such Net Disposition Proceeds in excess of
such aggregate $10,000,000 threshold; provided that a Disposition (in any single
transaction or series of related transactions) of Property resulting in Net
Disposition Proceeds of less than $125,000 shall be excluded from the above
prepayment requirements and shall not count towards the $10,000,000 aggregate
threshold set forth above.
(b)    Insurance/Condemnation Proceeds. Subject to the Intercreditor Agreement
with respect to any ABL Priority Collateral prior to the Discharge of ABL
Obligations, no later than the second Business Day following the date of receipt
by the Borrower or any of its Subsidiaries, or the Administrative Agent as
lender loss payee or loss payee, of any Net Insurance/Condemnation Proceeds, the
Borrower shall offer pursuant to Section 2.11(c) to prepay the Loans as set
forth in Section 2.11(b) in an aggregate amount equal to 100% of such Net
Insurance/Condemnation Proceeds; provided, that so long as no Event of Default
shall have occurred and be continuing, the Borrower shall have the option,
directly or through one or more of its Subsidiaries, to invest such Net
Insurance/Condemnation Proceeds within one year of receipt thereof in long term
productive assets of the general type used in the business of the Borrower and
its Subsidiaries, which investment may include the repair, restoration or
replacement of the applicable assets thereof; provided further, however, that
the Borrower shall make an offer pursuant to Section 2.11(c) to prepay the Loans
as set forth in Section 2.11(b) with any such Net Insurance/Condemnation
Proceeds not so invested within such period described above promptly (and in any
event, prior to the expiration of two (2) Business Days) following the
expiration of such period (or by such earlier date, if any, as the Borrower or
such Subsidiary shall elect not to so invest such Net Insurance/Condemnation
Proceeds).
(c)    Issuance of Debt. No later than the second Business Day following the
date of receipt by the Borrower or any of its Subsidiaries of any cash proceeds
from the incurrence of any Debt of the Borrower or any of its Subsidiaries
(other than with respect to any Debt permitted to be incurred pursuant to
Section 6.1(a)-(q), the Borrower shall prepay the Loans as set forth in Section
2.11(b) in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other costs and expenses associated
therewith, including legal fees and expenses.


- 37 -

--------------------------------------------------------------------------------




(d)    Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.10(a) through 2.10(c), the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer demonstrating the
calculation of the amount of the applicable net proceeds and the amount of the
Applicable Premium (if any). In the event that the Borrower shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, the Borrower shall promptly make an additional prepayment of the
Loans in an amount equal to such excess, and the Borrower shall concurrently
therewith deliver to the Administrative Agent a certificate of a Financial
Officer demonstrating the derivation of such excess.
Section 2.11    Application of Prepayments.
(a)    Application of Voluntary Prepayments. Any prepayment of any Loan pursuant
to Section 2.9(a) shall be applied as specified by the Borrower in the
applicable notice of prepayment; provided, in the event the Borrower fails to
specify the Loans to which any such prepayment shall be applied, such prepayment
shall be applied to prepay the Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof).
(b)    Application of Mandatory Prepayments by Type of Loans. Any amount
required to be paid pursuant to Sections 2.10(a) through 2.10(c) shall be
applied to prepay the Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof).
(c)    Mandatory Prepayment Offers. Anything contained herein to the contrary
notwithstanding, so long as any Loans are outstanding, in the event the Borrower
is required to make any offer to prepay the Loans pursuant to Section 2.10(a) or
Section 2.10(b), the Borrower shall deliver to the Administrative Agent and the
Lenders a written offer (each, a “Prepayment Offer”, and the date of the
delivery of such Prepayment Offer to the Administrative Agent and the Lenders,
an “Offer Date”) to prepay an aggregate principal amount of Loans equal to the
amount required by Section 2.10(a) or Section 2.10(b) (such amount, the “Offered
Prepayment Amount”), and the Administrative Agent will promptly thereafter
notify each Lender holding an outstanding Loan of the amount of such Lender’s
Pro Rata Share of such Offered Prepayment Amount. Each Lender may reject all or
a portion of its Pro Rata Share of the Offered Prepayment Amount (such declined
amounts, the “Declined Proceeds”) by providing written notice (the “Rejection
Notice”) to the Borrower and the Administrative Agent no later than 5:00 p.m.
(New York City time) five (5) Business Days after the Offer Date, and such
Rejection Notice shall specify the principal amount being rejected (it being
understood that any Lender which fails to deliver a Rejection Notice to the
Borrower and the Administrative Agent within the time period specified or fails
to specify the Declined Proceeds amount shall be deemed to have accepted such
Lender’s total Pro Rata Share of the Offered Prepayment Amount). On the date
that is one (1) Business Day after the applicable Offer Date, the Borrower shall
pay to the Administrative Agent an amount equal to that portion of the Offered
Prepayment Amount payable to those Lenders that have accepted the Prepayment
Offer, which amount shall be applied to prepay the Loans of such Lenders. Any
Declined Proceeds shall first be ratably offered to each Lender that initially
accepted the Prepayment Offer under a process substantially similar to the
process above for such Prepayment Offers, and thereafter, the Borrower may use
Declined Proceeds for purposes permitted under the Credit Documents, other than
the funding of Restricted Payments, but including, without limitation, at the
option of the Borrower to


- 38 -

--------------------------------------------------------------------------------




the extent it deems advisable in its discretion to assure compliance with
Section 6.16, the deposit of Declined Proceeds in a Disposition Proceeds
Collateral Account.
(d)    Application of Prepayments of Loans to Base Rate Loans and Eurodollar
Rate Loans. Any prepayment of Loans shall be applied first to Base Rate Loans to
the full extent thereof before application to Eurodollar Rate Loans, in each
case in a manner which minimizes the amount of any payments required to be made
by the Borrower pursuant to Section 2.14(c).
Section 2.12    General Provisions Regarding Payments.
(a)    All payments by the Borrower of principal, interest, Applicable Premium,
fees and other Obligations shall be made in Dollars in same day funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and delivered to the Administrative Agent not later than 12:00 p.m.
(New York City time) on the date due at the Administrative Agent’s Principal
Office for the account of the Persons entitled thereto. For purposes of
computing interest and fees, funds received by the Administrative Agent after
that time on such due date shall be deemed to have been paid by the Borrower on
the next succeeding Business Day.
(b)    All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.
(c)    To the extent required by Section 2.9(b), all payments in respect of the
principal amount of any Loan shall be accompanied by payment of the Applicable
Premium with respect thereto.
(d)    The Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees and any Applicable Premium payable with
respect thereto, to the extent received by the Administrative Agent.
(e)    Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
(f)    Whenever any payment to be made hereunder with respect to any Loan shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day.
(g)    The Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made in same day funds prior to 12:00 p.m. (New
York City time) to be a non‑conforming payment. Any such payment shall not be
deemed to have been received by the


- 39 -

--------------------------------------------------------------------------------




Administra-tive Agent until the later of (i) the time such funds become
available funds, and (ii) the applicable next Business Day. The Administrative
Agent shall give prompt notice to the Borrower and each applicable Lender
(confirmed in writing) if any payment is non‑conforming. Any non‑conforming
payment may constitute or become a Default or Event of Default in accordance
with the terms of Section 7.1(a). Interest shall continue to accrue on any
principal as to which a non‑conforming payment is made until such funds become
available funds (but in no event less than the period from the date of such
payment to the next succeeding applicable Business Day) at the rate determined
pursuant to Section 2.6 from the date such amount was due and payable until the
date such amount is paid in full.
(h)    If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 7.1 or pursuant to any sale of, any collection from, or other
realization upon all or any part of the Collateral, all payments or proceeds
received by any Agent in respect of any of the Obligations, shall be applied in
accordance with Section 7.6.
Section 2.13    Ratable Sharing.
The Lenders hereby agree among themselves that, except as otherwise provided in
the Security Documents or the Intercreditor Agreement with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set‑off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify the Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of the Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest. The Borrower expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
consolidation, set‑off or counterclaim with respect to any and all monies owing
by the Borrower to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder. The provisions of
this Section 2.13 shall not be construed to apply to (a) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application


- 40 -

--------------------------------------------------------------------------------




of funds arising from the existence of a Defaulting Lender) or (b) any payment
obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Loans or other Obligations owed to it.
Section 2.14    Making or Maintaining Eurodollar Rate Loans.
(a)    Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of “Adjusted Eurodollar Rate”, the
Administrative Agent shall on such date give notice to the Borrower and each
Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as the Administrative Agent
notifies the Borrower and Lenders that the circumstances giving rise to such
notice no longer exist, and (ii) any Funding Notice or Conversion/Continuation
Notice given by the Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by the Borrower.
(b)    Illegality or Impracticability of Eurodollar Rate Loans. In the event
that on any date (i) any Lender shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its Eurodollar Rate Loans has
become unlawful as a result of compliance by such Lender in good faith with any
law, treaty, governmental rule, regulation, guideline or order (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful), or (ii) the Administrative Agent is advised by the Requisite
Lenders (which determination shall be final and conclusive and binding upon all
parties hereto) that the making, maintaining, converting to or continuation of
its Eurodollar Rate Loans has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of the Lenders in that market, then, and in any
such event, such Lenders (or in the case of the preceding clause (i), such
Lender) shall be an “Affected Lender” and such Affected Lender shall on that day
give notice (by e-mail or by telephone confirmed in writing) to the Borrower and
the Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each other Lender). If the Administrative Agent
receives a notice from (x) any Lender pursuant to clause (i) of the preceding
sentence or (y) a notice from the Lenders constituting Requisite Lenders
pursuant to clause (ii) of the preceding sentence, then (1) the obligation of
the Lenders (or, in the case of any notice pursuant to clause (i) of the
preceding sentence, such Lender) to make Loans as, or to convert Loans to,
Eurodollar Rate Loans shall be suspended until such notice shall be withdrawn by
each Affected Lender, (2) to the extent such determination by the Affected
Lender relates to a Eurodollar Rate Loan then being requested by the Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, the Lenders
(or in the case of any notice pursuant to clause (i) of the preceding sentence,
such Lender) shall make such Loan as (or continue such Loan as or convert such
Loan to, as the case may be) a Base Rate Loan, (3) the Lenders’ (or in the case
of any notice pursuant to clause (i) of the preceding sentence, such Lender’s)
obligations to maintain their respective


- 41 -

--------------------------------------------------------------------------------




outstanding Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at
the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans on the date of such
termination. Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Eurodollar Rate Loan then being
requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Borrower shall have the option, subject to
the provisions of Section 2.14(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic
notice (promptly confirmed by delivery of written notice thereof) to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender).
(c)    Compensation for Breakage or Non‑Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
payable by such Lender to Lenders of funds borrowed by it to make or carry its
Eurodollar Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re‑employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any Eurodollar
Rate Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its Eurodollar Rate Loans occurs on a date prior to the
last day of an Interest Period applicable to that Loan; or (iii) if any
prepayment of any of its Eurodollar Rate Loans is not made on any date specified
in a notice of prepayment given by the Borrower.
(d)    Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.
(e)    Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of
all amounts payable to a Lender under this Section 2.14 and under Section 2.15
shall be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
“Adjusted Eurodollar Rate” in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.14 and under
Section 2.15.
Section 2.15    Increased Costs; Capital Adequacy.
(a)    Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.16 (which shall be controlling with respect to the matters covered
thereby), in the event that any


- 42 -

--------------------------------------------------------------------------------




Lender shall determine (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto) that any Change in
Law: (i) subjects such Lender (or its applicable lending office) or any company
controlling such Lender to any additional Tax (other than any Tax on the overall
net income of such Lender) with respect to this Agreement or any of the other
Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, liquidity, compulsory loan, FDIC
insurance or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, or advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Lender
(other than any such reserve or other requirements with respect to Eurodollar
Rate Loans that are reflected in the definition of “Adjusted Eurodollar Rate”)
or any company controlling such Lender; or (iii) imposes any other condition
(other than with respect to a Tax matter) on or affecting such Lender (or its
applicable lending office) or any company controlling such Lender or such
Lender’s obligations hereunder or the London interbank market; and the result of
any of the foregoing is to increase the cost to such Lender of agreeing to make,
making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, the Borrower shall promptly pay to such Lender,
upon receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or in a lump sum or otherwise as such Lender in its sole
discretion shall determine) as may be necessary to compensate such Lender for
any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.15(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.
(b)    Capital Adequacy and Liquidity Adjustment. In the event that any Lender
shall have determined (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto) that (i) any Change in
Law regarding capital adequacy or liquidity or (ii) compliance by any Lender (or
its applicable lending office) or any company controlling such Lender with any
Change in Law regarding capital adequacy or liquidity, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
company controlling such Lender as a consequence of, or with reference to, such
Lender’s Loans or other obligations hereunder with respect to the Loans to a
level below that which such Lender or such controlling company could have
achieved but for such Change in Law (taking into consideration the policies of
such Lender or such controlling company with regard to capital adequacy and
liquidity), then from time to time, within five Business Days after receipt by
the Borrower from such Lender of the statement referred to in the next sentence,
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such controlling company on an after‑tax basis for
such reduction. Such Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 2.15(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.


- 43 -

--------------------------------------------------------------------------------




(c)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than six months prior to the date
that such Lender or Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions, and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
Section 2.16    Taxes.
(a)    Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender).
(b)    Withholding of Taxes. If any Credit Party or any other Person (acting as
a withholding agent) is (in such withholding agent’s reasonable good faith
discretion) required by law to make any deduction or withholding on account of
any Tax from any sum paid or payable by any Credit Party to Administrative Agent
or any Lender under any of the Credit Documents: (i) the Borrower shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as the Borrower becomes aware of it; (ii) the Borrower shall
pay, or cause to be paid, any such Tax before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on any
Credit Party) for its own account or (if that liability is imposed on the
Administrative Agent or such Lender, as the case may be) on behalf of and in the
name of the Administrative Agent or such Lender; (iii) unless otherwise provided
in this Section 2.16, the sum payable by such Credit Party in respect of which
the relevant deduction, withholding or payment is required shall be increased to
the extent necessary to ensure that, after the making of that deduction,
withholding or payment (including any such Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.16), the
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and (iv) within thirty days after
the due date of payment of any Tax which it is required by clause (ii) above to
pay, the Borrower shall deliver to the Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority;
provided, with respect to any United States federal withholding Tax, no such
additional amount shall be required to be paid to any Lender (other than a
Lender that becomes a Lender pursuant to Section 2.19) under clause (iii) above
except to the extent that any change after the date hereof (in the case of each
Lender listed on the signature pages hereof on the Effective Date) or after the
effective date of the Assignment and Acceptance or Joinder Agreement (as
applicable) pursuant to which such Lender became a Lender (in the case of each
other Lender) in any such requirement for a deduction, withholding or payment as
is mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date hereof or at the date of
such Assignment and Acceptance or Joinder Agreement (as applicable), as the case


- 44 -

--------------------------------------------------------------------------------




may be, in respect of payments to such Lender; provided that, except in the case
of a Replacement Lender pursuant to Section 2.19, additional amounts shall be
payable to a Lender under Section 2.16(b)(iii) to the extent such Lender’s
assignor was entitled to receive such additional amounts under Section
2.16(b)(iii).
(c)    Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not
a United States person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. federal income Tax purposes (a “Non‑U.S. Lender”) shall, to the
extent such Lender is legally entitled to do so, deliver to Administrative Agent
for transmission to the Borrower, on or prior to the Effective Date (in the case
of each Lender listed on the signature pages hereof on the Effective Date) or on
or prior to the date of the Assignment and Acceptance or Joinder Agreement (as
applicable) pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of the
Borrower or the Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W‑8BEN,
W‑8BEN‑E, W‑8ECI, W-8EXP and/or W-8IMY (or, in each case, any successor forms),
properly completed and duly executed by such Lender, and such other
documentation required under the Code and reasonably requested by the Borrower
to establish that such Lender is not subject to (or is subject to a reduced rate
of) deduction or withholding of United States federal income Tax with respect to
any payments to such Lender of principal, interest, fees or other amounts
payable under any of the Credit Documents, or (ii) if such Lender is not a
“bank” or other Person described in Section 881(c)(3) of the Code, a certificate
to the effect that such Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) together with two original copies of Internal Revenue
Service Form W‑8BEN or W‑8BEN‑E or W‑8IMY (or any successor form), properly
completed and duly executed by such Lender, and such other documentation
required under the Code and reasonably requested by the Borrower to establish
that such Lender is not subject to (or is subject to a reduced rate of)
deduction or withholding of United States federal income Tax with respect to any
payments to such Lender of interest payable under any of the Credit Documents.
Each Lender that is a United States person (as such term is defined in Section
7701(a)(30) of the Code) for United States federal income Tax purposes (a “U.S.
Lender”) shall deliver to the Administrative Agent and the Borrower on or prior
to the Effective Date (or, if later, on or prior to the date on which such
Lender becomes a party to this Agreement) two original copies of Internal
Revenue Service Form W-9 (or any successor form), properly completed and duly
executed by such Lender, certifying that such U.S. Lender is entitled to an
exemption from United States backup withholding Tax, or otherwise prove that it
is entitled to such an exemption. Each Lender required to deliver any forms,
certificates or other evidence with respect to United States federal income Tax
withholding matters pursuant to this Section 2.16(c) hereby agrees, from time to
time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly deliver to the Administrative Agent for
transmission to the Borrower two new original copies of Internal Revenue Service
Form W‑8BEN, W‑8BEN‑E, W‑8ECI, W-8EXP, W-8IMY and/or W-9 (or, in each case, any
successor form), or a U.S. Tax Compliance Certificate and two original copies of
Internal Revenue Service Form W‑8BEN or W‑8BEN‑E or W‑8IMY (or, in each case,
any


- 45 -

--------------------------------------------------------------------------------




successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Code and reasonably
requested by the Borrower to confirm or establish that such Lender is not
subject to (or is subject to a reduced rate of) deduction or withholding of
United States federal income Tax with respect to payments to such Lender under
the Credit Documents, or notify the Administrative Agent and the Borrower of its
inability to deliver any such forms, certificates or other evidence. Borrower
shall not be required to pay any additional amount to any Lender under Section
2.16(b)(iii) if such Lender shall have failed to deliver the forms, certificates
or other evidence required by this Section 2.16(c).
(d)    Notwithstanding anything to the contrary, the Borrower shall not be
required to pay any additional amount pursuant to Section 2.16(b) with respect
to any United States federal withholding Tax imposed under FATCA. If a payment
made to a Lender under any Credit Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (d), “FATCA”
shall include any amendments made to FATCA after the date hereof. Each Lender
agrees that if any form or certification it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.
(e)    Without limiting the provisions of Section 2.16(b), the Borrower shall
timely pay all Other Taxes to the relevant Governmental Authorities in
accordance with applicable law. The Borrower shall deliver to the Administrative
Agent official receipts or other evidence of such payment reasonably
satisfactory to the Administrative Agent in respect of any Other Taxes payable
hereunder promptly after payment of such Other Taxes.
(f)    The Borrower shall indemnify the Administrative Agent and any Lender for
the full amount of Taxes for which additional amounts are required to be paid
pursuant to Section 2.16(b)(iii) arising in connection with payments made under
this Agreement or any other Credit Document and Other Taxes (including any such
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.16) paid or payable by the Administrative Agent or such
Lender or any of their respective Affiliates and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to such
Credit Party shall be conclusive absent manifest error. Such payment shall be
due within ten (10) days of such Credit Party’s receipt of such certificate.


- 46 -

--------------------------------------------------------------------------------




(g)    Each Lender shall severally indemnify the Administrative Agent for (i)
Taxes for which additional amounts are required to be paid pursuant to Section
2.16(b) arising in connection with payments made under this Agreement or any
other Credit Document and Other Taxes (including any such Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.16) attributable to such Lender (but only to the extent that the Borrower has
not already indemnified the Administrative Agent therefor and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.6(g)(i) relating to
the maintenance of a Participant Register and (iii) any Taxes on overall net
income attributable to such Lender, in each case, that are payable or paid by
the Administrative Agent in connection with any Credit Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Such payment shall be due within ten (10) days
of such Lender’s receipt of such certificate. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).
(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
or otherwise made whole pursuant to this Section 2.16 (including payments of
additional amounts pursuant to Section 2.16(b)(iii)), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments or additional amounts made under this Section 2.16 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
Section 2.17    Obligation to Mitigate.
Each Lender agrees that, if such Lender requests payment under Section 2.14,
2.15 or 2.16, then such Lender will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to make, issue, fund or maintain its Loans,
including any Affected Loans, through another office of such Lender if, as a
result thereof, the additional amounts payable to such Lender pursuant to
Section 2.14, 2.15 or 2.16, as the case


- 47 -

--------------------------------------------------------------------------------




may be, in the future would be eliminated or reduced and if, as determined by
such Lender in its sole discretion, the making, issuing, funding or maintaining
of such Loans through such other office or in accordance with such other
measures, as the case may be, would not otherwise adversely affect such Loans or
the interests of such Lender; provided, such Lender will not be obligated to
utilize such other office pursuant to this Section 2.17 unless the Borrower
agrees to pay all incremental expenses incurred by such Lender as a result of
utilizing such other office as described above. A certificate as to the amount
of any such expenses payable by the Borrower pursuant to this Section 2.17
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive absent manifest error.
Section 2.18    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 7 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.4 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default shall have occurred and be continuing), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; third, to the payment of any amounts owing to the Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fourth, so long as no Default or Event of
Default shall have occurred and be continuing, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, such payment shall be applied solely to pay
the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the applicable
Commitments. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.18(a)(i) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


- 48 -

--------------------------------------------------------------------------------




(ii)    Fees. No Defaulting Lender shall be entitled to receive any fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the applicable Commitments
(whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.
(c)    Swap Counterparties. So long as any Lender is a Defaulting Lender, such
Lender shall not be a Swap Counterparty with respect to any Hedging Arrangement
entered into while such Lender was a Defaulting Lender.
Section 2.19    Removal or Replacement of a Lender.
Anything contained herein to the contrary notwithstanding, in the event that:
(a) (i) any Lender (an “Increased‑Cost Lender”) shall give notice to the
Borrower that such Lender is an Affected Lender or that such Lender is entitled
to receive payments under Section 2.14, 2.15 or 2.16, (ii) the circumstances
which have caused such Lender to be an Affected Lender or which entitle such
Lender to receive such payments shall remain in effect, and (iii) such Lender
shall fail to withdraw such notice within five Business Days after the
Borrower’s request for such withdrawal; or (b) (i) any Lender shall become and
continues to be a Defaulting Lender, and (ii) such Defaulting Lender shall fail
to cure the default pursuant to Section 2.18(b) within five Business Days after
the Borrower’s request that it cure such default; or (c) in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 9.5(b), the consent of
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non‑Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased‑Cost
Lender, Defaulting Lender or Non‑Consenting Lender (the “Terminated Lender”),
the Borrower may, by giving written notice to the Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 9.6 and the
Borrower shall pay the fees, if any, payable thereunder in connection with any
such assignment from an Increased-Cost Lender, a Non-Consenting Lender or a
Defaulting Lender; provided, (1) on the date of such assignment, the Replacement
Lender shall pay to the Terminated Lender an amount equal to the sum of (A) an


- 49 -

--------------------------------------------------------------------------------




amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Terminated Lender and (B) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to Section 2.7;
(2) on the date of such assignment, the Borrower shall pay any amounts payable
to such Terminated Lender pursuant to Section 2.14(c), 2.15 or 2.16; or
otherwise as if it were a prepayment pursuant to Section 2.9(b); (3) such
assignment does not conflict with applicable law; (4) in the event such
Terminated Lender is a Non‑Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non‑Consenting Lender; and (5) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments thereafter. Upon the
prepayment of all amounts owing to any Terminated Lender, if any, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender. Each Lender agrees that if the
Borrower exercises its option hereunder to cause an assignment by such Lender as
a Non-Consenting Lender or Terminated Lender, such Lender shall, promptly after
receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with Section
9.6. In the event that a Lender does not comply with the requirements of the
immediately preceding sentence within one Business Day after receipt of such
notice, each Lender hereby authorizes and directs the Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 9.6 on behalf of a Non-Consenting Lender
or Terminated Lender and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 9.6.


ARTICLE 3
CONDITIONS OF LENDING
Section 3.1    Conditions Precedent to Initial Borrowings.
The obligations of each Lender to make the Term Loan on the Effective Date shall
be subject to the conditions precedent that:
(a)    Documentation. The Administrative Agent shall have received the
following, duly executed by all the parties thereto, each in form and substance
satisfactory to the Lenders:
(i)    this Agreement and all attached Exhibits and Schedules;
(ii)    the Notes, if requested by the applicable Lenders in accordance with
Section 2.3(c);
(iii)    the Intercreditor Agreement;
(iv)    the Guaranty executed by each Guarantor;


- 50 -

--------------------------------------------------------------------------------




(v)    the Security Agreements executed by each Credit Party, together with
appropriate UCC-1 financing statements for filing with the appropriate
authorities and any other documents, agreements, or instruments (including
intellectual property security agreements) necessary to create an Acceptable
Security Interest that is superior to all other Liens (other than Permitted
Priority Liens) in the Collateral described in the Security Agreements;
(vi)    the Pledge Agreement executed by each Credit Party that owns Equity
Interests in another Person, together with stock powers executed in blank, UCC-1
financing statements, and any other documents, agreements, or instruments
necessary to create an Acceptable Security Interest that is superior to all
other Liens (other than Permitted Priority Liens) in the Collateral described in
the Pledge Agreement;
(vii)    the Specified Blocked Account Control Agreement;
(viii)    a Funding Notice executed by the Borrower in accordance with Section
2.1(b)(i);
(ix)    certificates of insurance issued by the applicable insurance carriers
covering the Borrower’s and its Subsidiaries’ Properties, for such amounts and
covering such risks that are contemplated by Section 5.3, and evidencing the
additional insured and lender’s loss payee designations and endorsements
required by Section 5.3(b);
(x)    a certificate from a Responsible Officer of the Borrower dated as of the
Effective Date stating that as of such date (A) all representations and
warranties of the Borrower set forth in this Agreement are true and correct and
(B) no Default or Event of Default has occurred and is continuing or would
result after giving effect to this Agreement and the other Credit Documents;
(xi)    a certificate from a Financial Officer of the Borrower certifying that,
before and after giving effect to the borrowings contemplated hereunder, the
Borrower and each of its Subsidiaries, taken as a whole, are Solvent.
(xii)    a secretary’s certificate from Borrower and each Guarantor certifying
such Person’s (A) officers’ incumbency, (B) authorizing resolutions, (C)
Organization Documents, and (D) governmental approvals, if any, with respect to
the Credit Documents to which such Person is a party;
(xiii)    certificates of good standing for the Borrower and each Guarantor in
each state in which such Person is organized or qualified to do business, which
certificate shall be dated a date not sooner than thirty (30) days prior to the
Effective Date;
(xiv)    a legal opinion of Norton Rose Fulbright LLP, counsel to the Credit
Parties, covering customary matters as are requested by any Agent or Lender or
their counsel; and


- 51 -

--------------------------------------------------------------------------------




(xv)    such other documents, officer’s certificates, governmental certificates,
agreements, and lien searches as the Administrative Agent or any Lender may
reasonably request.
(b)    Consents; Authorization; Conflicts. The Borrower and its Subsidiaries
shall have received any consents, licenses and approvals necessary in connection
with the execution, delivery, performance, validity and enforceability of this
Agreement and the other Credit Documents, and such consents, licenses and
approvals shall be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority or third party which would restrain, prevent or otherwise impose
adverse conditions on this Agreement and the actions contemplated hereby.
(c)    Representations and Warranties. The representations and warranties of the
Credit Parties contained in Article 4 and in each other Credit Document shall be
true and correct on and as of the Effective Date both before and after giving
effect to the borrowing of the Term Loans and to the application of the proceeds
from such borrowing, as though made on and as of such date except to the extent
such representations and warranties relate to a specific earlier date, in which
case, such representations and warranties shall be true and correct as of such
earlier date.
(d)    Performance of Obligations. All reasonable out of pocket costs, fees,
expenses (including, without limitation, reasonable legal fees and expenses of a
single counsel to each of the Administrative Agent, the Arranger, and each of
the Lenders individually, and up to one local counsel in each relevant
jurisdiction (and to the extent necessary due to a conflict among such parties,
an additional conflicts counsel in each applicable jurisdiction), and recording
Taxes and related recording and statutory fees) and other compensation
contemplated by this Agreement, the Engagement Letter and any Fee Letter payable
to the Arranger, the Administrative Agent or the Lenders shall have been paid to
the extent due, and the Borrower shall have complied in all material respects
with all of their other obligations under the Engagement Letter and the Fee
Letter.
(e)    Other Proceedings. No action, suit, investigation or other proceeding
(including, without limitation, the enactment or promulgation of a statute or
rule) by or before any arbitrator or any Governmental Authority shall be pending
or, to the knowledge of the Borrower or any other Credit Party, threatened, and
no preliminary or permanent injunction or order by any Governmental Authority or
arbitrator shall have been entered (i) in connection with this Agreement, any
other Credit Document or any transaction contemplated hereby or thereby or
(ii) which, in any case, in the judgment of the Arranger or the Requisite
Lenders, could reasonably be expected to result in a Material Adverse Change.
(f)    Material Adverse Change. No event or circumstance that could reasonably
be expected to result in a material adverse change in the business, condition
(financial or otherwise), or results of operations of the Borrower and its
Subsidiaries, taken as a whole, shall have occurred since December 31, 2016.
(g)    Financial Statements and Appraisal. The Arranger shall have received (i) 
at least 20 calendar days prior to the Effective Date, the audited annual
Financial Statements for the Borrower and its Subsidiaries dated as of December
31, 2016, (ii) at least 20 calendar days prior to the Effective


- 52 -

--------------------------------------------------------------------------------




Date, the unaudited quarterly Financial Statements for the Borrower and its
Subsidiaries for any interim period or periods ended after the date of the most
recent audited Financial Statements and at least 45 calendar days prior to the
Effective Date, (iii) customary additional pro forma unaudited Financial
Statements for all pending acquisitions, (iv) customary additional pro forma
Financial Statements giving effect to the funding of the Term Loans, in each
case satisfying the requirements of Regulation S-X for Form S-1 registration
statements, and (v) a customary appraisal dated as of June 30, 2017.
(h)    Security Documents. The Administrative Agent shall have received all
evidence required by the Administrative Agent or the Arranger in their
Reasonable Discretion necessary to determine that arrangements have been made
for the Administrative Agent to have an Acceptable Security Interest in the
Collateral that is superior to all other Liens (other than Permitted Priority
Liens) in the Collateral (except as otherwise provided in Section 5.8),
including, without limitation, (i) the delivery to the Administrative Agent of
such financing statements under the UCC for filing in such jurisdictions as the
Requisite Lenders may require, (ii) lien, Tax and judgment searches conducted on
the Credit Parties reflecting no Liens other than Permitted Liens against any of
the Collateral as to which perfection of a Lien is accomplished by the filing of
a financing statement and (iii) lien releases with respect to any Collateral
currently subject to a Lien other than Permitted Liens.
(i)    No Default. As of the Effective Date, no Default or Event of Default
shall have occurred and be continuing or would result from the borrowing of the
Term Loans and application of proceeds thereof.
(j)    Refinancing. Concurrently with the borrowing of the Term Loans on the
Effective Date, the Existing Revolver Indebtedness shall have been repaid or
repurchased in full, all commitments relating thereto shall have been
terminated, and all liens or security interests related thereto shall have been
terminated or released, in each case on terms satisfactory to the Arranger (the
“Refinancing”). The ABL Credit Agreement shall have become effective prior to or
substantially concurrently with the borrowing of the Term Loans on the Effective
Date and all documentation associated therewith shall be in form and substance
acceptable to the Lenders.
(k)    Environmental Reports. The Lenders shall have received reports and other
information, in form, scope and substance satisfactory to the Lenders, regarding
environmental matters.
(l)    Credit Rating. The Borrower shall provide evidence that (i) the Borrower
shall have been assigned (A) a public corporate family rating from Moody’s, and
(B) a public corporate credit rating from S&P, and (ii) the Term Loans shall
have been assigned a public credit rating from each of Moody’s and S&P.
(m)    Minimum Asset Coverage Ratio. On the Effective Date, after giving effect
to the funding of the Term Loans and the Refinancing, the Asset Coverage Ratio
shall not be less than 1.5:1.0.


- 53 -

--------------------------------------------------------------------------------




(n)    Minimum Liquidity. On the Effective Date, after giving effect to the
funding of the Term Loans and the Refinancing, the sum of (i) the aggregate
unrestricted cash and Liquid Investments of the Borrower and its Subsidiaries
plus (ii) the aggregate amount available for borrowing on the Effective Date
under the ABL Credit Agreement shall not be less than $75 million.
(o)    Due Diligence. The Arranger shall be satisfied, in its discretion, with
the results of its due diligence with respect to the general affairs,
management, prospects, assets, financial position, equity holders’ equity or
results of operations of the Borrower and its Subsidiaries and Affiliates and
the tax, accounting, legal, environmental, regulatory and other issues relevant
to the Borrower and its Subsidiaries and Affiliates.
(p)    Information. The Arranger, the Administrative Agent and the Lenders shall
have received, at least 10 days prior to the Effective Date, all documentation
and other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.
(q)    [Reserved.]
(r)    Specified Blocked Account. Concurrently with the borrowing of the Term
Loans on the Effective Date, the Specified Blocked Account shall have been fully
funded in an amount equal to $2,000,000 (the “Specified Amount”).
Section 3.2    Determinations Under Section 3.1.
For purposes of determining compliance with the conditions specified in Section
3.1, each Lender shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lenders unless
an officer of the Arranger responsible for the transactions contemplated by the
Credit Documents shall have received written notice from such Lender prior to
the borrowings hereunder specifying its objection thereto and such Lender shall
not have made available to the Arranger such Lender’s ratable portion of such
borrowings.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants as follows:
Section 4.1    Organization.
The Borrower and each Subsidiary is duly and validly organized and existing and
in good standing under the laws of its jurisdiction of incorporation or
formation and is authorized to do business and is in good standing in all
jurisdictions in which such qualifications or authorizations are necessary
except to the extent the failure to be so authorized or, in the case of the
Borrower’s Subsidiaries, to be in good standing could not reasonably be expected
to result in a Material Adverse Change. As of the Effective Date, the Borrower
and each Subsidiary’s type of organization and jurisdiction of incorporation or
formation are set forth on Schedule 4.1.


- 54 -

--------------------------------------------------------------------------------




Section 4.2    Authorization.
The execution, delivery, and performance by each Credit Party of each Credit
Document to which such Credit Party is a party and the consummation of the
transactions contemplated thereby (a) are within such Credit Party’s corporate,
partnership or limited liability company powers, (b) have been duly authorized
by all necessary corporate, limited liability company or partnership action, (c)
do not contravene any Organization Document binding on or affecting such Credit
Party, (d) do not contravene any law or any contractual restriction binding on
or affecting such Credit Party, (e) do not result in or require the creation or
imposition of any Lien prohibited by this Agreement, and (f) do not require any
authorization or approval or other action by, or any notice or filing with, any
Governmental Authority, except, in the case of clauses d and (f), to the extent
such contravention or the failure to obtain authorization, approval or notice or
take other action could not reasonably be expected to have a Material Adverse
Change.
Section 4.3    Enforceability.
The Credit Documents have, or when delivered hereunder will have, each been duly
executed and delivered by each Credit Party that is a party thereto and each
Credit Document constitutes the legal, valid, and binding obligation of each
Credit Party that is a party thereto, enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws at the time in effect affecting the rights of
creditors generally and to the effect of general principles of equity whether
applied by a court of law or equity.
Section 4.4    Financial Condition.
(a)    The audited annual Financial Statements for the Borrower and its
Subsidiaries dated as of December 31, 2016 and the unaudited quarterly Financial
Statements for the Borrower and its Subsidiaries dated as of March 31, 2017 and
June 30, 2017 delivered pursuant to Section 3.1(g) present fairly in all
material respects in accordance with GAAP the consolidated financial condition
of the Borrower and its Subsidiaries as of the respective dates thereof except
as otherwise expressly noted therein, and in the case of the unaudited quarterly
Financial Statements mentioned above, subject to the absence of footnotes and to
normal year-end adjustments. As of the date of the aforementioned Financial
Statements, there were no material contingent obligations, material unaccrued
liabilities for Taxes, material unusual forward or long-term commitments, or
material unrealized or anticipated losses of the applicable Persons, except as
disclosed therein or in writing to the Administrative Agent and Lenders prior to
the Effective Date and adequate reserves for such items have been made in
accordance with GAAP.
(b)    Since December 31, 2016, no Material Adverse Change has occurred with
respect to the Borrower and its Subsidiaries.
Section 4.5    Ownership and Liens; Real Property.
The Borrower and each Subsidiary (a) has good and indefeasible title to, or a
valid leasehold interest in, all real Property, and good title to all personal
Property, in each case necessary for its business, including as of the Effective
Date the Property reflected in the most recent Financial


- 55 -

--------------------------------------------------------------------------------




Statements referred to in Section 4.4(a), and (b) none of the Property owned or
leased by any such Person is subject to any Lien except for minor defects in
title that do not materially interfere with its ability to conduct its business
or to utilize such assets for their intended purpose and Permitted Liens. As of
the Effective Date, neither the Borrower nor any Subsidiary own any Real Estate
Assets other than Excepted Real Estate Assets. Schedule 4.5 sets forth all
drilling rigs owned or leased by any Credit Party or any Subsidiary thereof as
of the Effective Date and specifies with respect to each such drilling rig, as
applicable, the owner, lessor, lessee and location thereof.
Section 4.6    True and Complete Disclosure.
All written factual information (whether delivered before or after the date of
this Agreement) prepared by or on behalf of the Borrower and the Subsidiaries
and furnished to the Administrative Agent, the other Agents and the Lenders for
purposes of or in connection with this Agreement, any other Credit Document or
any transaction contemplated hereby or thereby is true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not materially misleading at such time; provided
that with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time of preparation; it being understood that
such projections may vary from actual results and that such variances may be
material. There is no fact known to any Responsible Officer of the Borrower or
any Subsidiary on the date of this Agreement that has not been disclosed to the
Administrative Agent and the Lenders that could reasonably be expected to result
in a Material Adverse Change.
Section 4.7    Litigation.
There are no actions, suits, or proceedings pending or, to Borrower’s knowledge,
threatened against the Borrower or any Subsidiary, at law, in equity, or in
admiralty, or by or before any Governmental Authority, which (a) could
reasonably be expected to result in a Material Adverse Change or (b) purports to
affect the legality, validity, binding effect or enforceability of this
Agreement, any Note or any other Credit Document. Additionally, except as
disclosed in writing to the Administrative Agent and the Lenders, there is no
pending or, to the Borrower’s knowledge, threatened action or proceeding
instituted against any of the Borrower or any Subsidiary which seeks to
adjudicate any of the Borrower or any Subsidiary as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its Property; provided
that this Section 4.7 does not apply with respect to Environmental Claims.
Section 4.8    Compliance with Agreements.
Neither the Borrower nor any Subsidiary is a party to any indenture, loan or
credit agreement or any lease or any other type of agreement or instrument or
subject to any charter or corporate restriction or provision of applicable law
or governmental regulation the performance of or compliance with which could
reasonably be expected to cause a Material Adverse Change. Neither


- 56 -

--------------------------------------------------------------------------------




the Borrower nor any Subsidiary is in default, or has received a notice of
default, under or with respect to any contract, agreement, lease or any other
type of agreement or instrument to which the Borrower or such Subsidiary is a
party that could reasonably be expected to have a Material Adverse Change.
Section 4.9    Pension Plans.
(a) All Plans are in compliance in all material respects with all applicable
provisions of ERISA and the Code, (b) no Termination Event has occurred with
respect to any Plan, (c) to the knowledge of Borrower in each case, no
Reportable Event has occurred with respect to any Multiemployer Plan and each
Multiemployer Plan has complied with and been administered in accordance with
applicable provisions of ERISA and the Code, (d) the present value of all
benefits vested under each Plan (based on the assumptions used to fund such
Plan) did not, as of the last annual valuation date applicable thereto, exceed
the value of the assets of such Plan allocable to such vested benefits,
(e) neither the Borrower nor any member of the Controlled Group has had a
complete or partial withdrawal from any Multiemployer Plan for which there is
any unsatisfied withdrawal liability, and (f) as of the most recent valuation
date applicable thereto, neither the Borrower nor any member of the Controlled
Group would become subject to any liability under ERISA if the Borrower or any
member of the Controlled Group has received notice that any Multiemployer Plan
is insolvent, except with respect to each of the foregoing clauses (c) through
(f), as could not reasonably be expected to result in a Material Adverse Change.
Section 4.10    Environmental Condition.
(a)    Permits, Etc. Except as set forth on Schedule 4.10, the Borrower and the
Subsidiaries (i) have obtained all material Environmental Permits necessary for
the ownership and operation of their respective Properties and the conduct of
their respective businesses; (ii) for the past five years have been and are
currently in material compliance with all terms and conditions of such
Environmental Permits and with all other material requirements of applicable
Environmental Laws; (iii) have not received written notice of any unresolved
material violation or alleged material violation of any Environmental Law or
Environmental Permit; and (iv) are not subject to any material actual or
contingent Environmental Claim.
(b)    Certain Liabilities. Except as set forth on Schedule 4.10 or as could not
reasonably be expected to be material, none of the present or, to the Borrower’s
knowledge, previously owned or operated Property of the Borrower or the
Subsidiaries or, to the Borrower’s knowledge, of any of their respective former
Subsidiaries, wherever located, (i) has been placed on or proposed to be placed
on the National Priorities List, the Comprehensive Environmental Response
Compensation Liability Information System list, or their state or local analogs;
(ii) is currently subject to an investigation or remediation, cleanup, closure,
restoration, reclamation, or other response activity under any Environmental
Laws; (iii) is subject to a Lien, arising under or in connection with any
Environmental Laws, that attaches to any revenues or to any Property owned or
operated by the Borrower or any Subsidiary, wherever located; or (iv) has been
subject to a Release of Hazardous Substances or Hazardous Wastes from present or
past operations for which a Response is currently required under Environmental
Law.


- 57 -

--------------------------------------------------------------------------------




(c)    Certain Actions. Except as set forth on Schedule 4.10, without limiting
the foregoing, (i) all necessary material notices have been properly filed, and,
except as would not result in a Material Adverse Change, to the Borrower’s
knowledge no further action is required under current applicable Environmental
Law as to each Response or other restoration or remedial project undertaken by
the Borrower, any Subsidiary or any of their respective former Subsidiaries on
any of their presently or formerly owned or operated Property and (ii) the
present and, to the Borrower’s knowledge, future liability, if any, of the
Borrower or of any Subsidiary which could reasonably be expected to arise in
connection with requirements under Environmental Laws could not reasonably be
expected to result in a Material Adverse Change.
Section 4.11    Equity Interests and Subsidiaries.
The Equity Interests of each of the Borrower and its Subsidiaries have been duly
authorized and validly issued and are fully paid and non‑assessable. Except as
set forth on Schedule 4.11, as of the Effective Date, there is no existing
option, warrant, call, right, commitment or other agreement to which the
Borrower or any of its Subsidiaries is a party requiring, and there is no
membership interest or other Equity Interest of the Borrower or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by the Borrower or any of its Subsidiaries of any additional membership
interests or other Equity Interests of the Borrower or any of its Subsidiaries
or other securities convertible into, exchangeable for or evidencing the right
to subscribe for or purchase, a membership interest or other Equity Interests of
the Borrower or any of its Subsidiaries. As of the Effective Date, the Borrower
has no Subsidiaries other than those listed on Schedule 4.11. Schedule 4.11
correctly sets forth the ownership interest of the Borrower and each of its
Subsidiaries in their respective Subsidiaries as of the Effective Date. Each
Subsidiary of the Borrower (including any such Subsidiary formed or acquired
subsequent to the Effective Date) has complied, to the extent applicable to such
Subsidiary, with the requirements of Section 5.6.
Section 4.12    Investment Company Act.
Neither the Borrower nor any Subsidiary is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. Neither the Borrower
nor any Subsidiary is subject to regulation under any Federal or state statute,
regulation or other Legal Requirement which limits its power or authority to
incur Debt.
Section 4.13    Taxes.
(a) Proper and accurate (in all material respects), Federal and material state,
local and foreign Tax returns, reports and statements required to be filed
(after giving effect to any extension granted in the time for filing) by the
Borrower, any Subsidiary, or any member of the Tax Group have been filed with
the appropriate Governmental Authorities, and (b) all Taxes and other
impositions due and payable by Borrower, each Subsidiary and any member of the
Tax Group have been timely paid prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for non-payment thereof
except (i) Taxes that are being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in compliance with
GAAP or (ii) to the extent that the failure to do so could not be reasonably
expected to result in a Material Adverse Change. Proper and accurate amounts
have been withheld by the Borrower and all other members


- 58 -

--------------------------------------------------------------------------------




of the Tax Group from their employees for all periods to comply in all material
respects with the Tax, social security and unemployment withholding provisions
of applicable federal, state, local and foreign law.
Section 4.14    Permits, Licenses, etc.
The Borrower and each Subsidiary possesses all permits, licenses, patents,
patent rights or licenses, trademarks, trademark rights, trade names rights, and
copyrights which are material to the conduct of its business. The Borrower and
each Subsidiary manages and operates its business in accordance with all
applicable Legal Requirements except to the extent the failure to comply
therewith could not reasonably be expected to have a Material Adverse Change.
Section 4.15    Use of Proceeds.
The proceeds of the Loans will be used by the Borrower for the purposes
described in Section 6.6. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U). No proceeds of any Loan will be used to purchase
or carry any margin stock in violation of Regulation T, U or X.
Section 4.16    Condition of Property; Casualties.
The material Properties used or to be used in the continuing operations of the
Borrower and the Subsidiaries, are in good working order and condition, normal
wear and tear and casualty and condemnation excepted.
Section 4.17    Insurance.
The Borrower and each Subsidiary carries insurance with reputable insurers in
respect of their respective Properties, in such amounts and against such risks
as is customarily maintained by other Persons of similar size engaged in similar
businesses, or self-insure to the extent that is customary for Persons of
similar size engaged in similar businesses.
Section 4.18    Solvency.
Before and after giving effect to the borrowing of each Loan, the Credit Parties
are, when taken as a whole, Solvent.
Section 4.19    No Restricted Payments.
Since December 31, 2016, neither the Borrower nor any of its Subsidiaries has
directly or indirectly declared, ordered, paid or made, or set apart any sum or
property for, any Restricted Payment or agreed to do so except as permitted
pursuant to Section 6.9.
Section 4.20    Employee Matters.
Neither the Borrower nor any of its Subsidiaries is engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse Change.
There is (a) no unfair labor


- 59 -

--------------------------------------------------------------------------------




practice complaint pending against the Borrower or any of its Subsidiaries, or
to the best knowledge of the Borrower, threatened against any of them before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against the Borrower or any of its Subsidiaries or to the best knowledge of the
Borrower, threatened against any of them, (b) no strike or work stoppage in
existence or threatened involving the Borrower or any of its Subsidiaries, and
(c) to the best knowledge of the Borrower, no union representation question
existing with respect to the employees of the Borrower or any of its
Subsidiaries and, to the best knowledge of the Borrower, no union organization
activity that is taking place, except (with respect to any matter specified in
clause (a), (b) or (c) above, either individually or in the aggregate) such as
is not reasonably likely to have a Material Adverse Change.
Section 4.21    Certain Fees.
No broker’s or finder’s fee or commission will be payable with respect to the
transactions contemplated by the Credit Documents, except as payable to the
Administrative Agent, the Arranger and the Lenders or their respective
Affiliates.
Section 4.22    Senior Debt.
The Obligations constitute “Senior Debt” of the Borrower under and as defined in
the 2014 Notes Indenture.
Section 4.23    Sanctioned Persons; Anti-Corruption Laws; USA Patriot Act.
(a)    None of the Credit Parties or any of their Subsidiaries nor, to the
knowledge of any Credit Party, any officer, agent, or employee acting on behalf
of any Credit Party or any Subsidiary nor, to the knowledge of any Credit Party,
any other Person acting on behalf of any Credit Party or any Subsidiary, has
taken any action, directly or indirectly, that could result in a violation by
such Persons of the FCPA or any other applicable Anti-Corruption Law or the USA
Patriot Act or any other applicable anti-terrorism law; and the Borrower has
instituted and maintain policies and procedures intended to ensure continued
compliance by the Borrower and its Subsidiaries, in all material respects, with
such Anti-Corruption Laws.
(b)    None of the Credit Parties or any of their Subsidiaries nor, to the
knowledge of any Credit Party, any officer or employee of any Credit Party or
any Subsidiary nor, to the knowledge of any Credit Party, any director, agent,
or Affiliate of any Credit Party or any Subsidiary is an individual or entity
that is, or is owned or controlled by Persons that are: (i) the target of any
sanctions administered or enforced by OFAC, the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, “Sanctions”), or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions.
Section 4.24    Hedging Arrangements.
Schedule 4.24, as of the date hereof, and after the date hereof, each report
required to be delivered by the Borrower pursuant to Section 5.2(d)(iii), as of
the date of such report, sets forth,


- 60 -

--------------------------------------------------------------------------------




a true and complete list of all Hedging Arrangements of the Borrower and each
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value thereof, all credit support agreements (other than the Credit Documents
and the ABL Credit Documents) relating thereto (including any margin required or
supplied) and the counterparty to each such agreement.
Section 4.25    Leased Premises.
Schedule 4.25 sets forth, as of the Effective Date, a list of all of the
premises (other than residential real property interests) that are leased by a
Credit Party, the Annual Rent for each such location and the Total Annual Rent.
ARTICLE 5
AFFIRMATIVE COVENANTS
So long as any Obligation (other than contingent indemnification obligations
which are not due and payable and which by their terms survive the termination
or expiration of this Agreement and the other Credit Documents) shall remain
unpaid, the Borrower agrees to comply, and to cause each Subsidiary to comply,
with the following covenants.
Section 5.1    Organization.
The Borrower shall, and shall cause each Subsidiary to, preserve and maintain
its partnership, limited liability company or corporate existence, rights,
franchises and privileges in the jurisdiction of its organization, and qualify
and remain qualified as a foreign business entity in each jurisdiction in which
qualification is necessary or desirable in view of its business and operations
or the ownership of its Properties except to the extent the failure to do so
could not reasonably be expected to result in a Material Adverse Change;
provided, however, that nothing herein contained shall prevent any transaction
permitted by Section 6.7 or Section 6.8.
Section 5.2    Reporting.
(a)    Annual Financial Reports of the Borrower. The Borrower shall provide, or
shall cause to be provided, to the Administrative Agent, as soon as available,
but in any event within 90 days after the end of each fiscal year of the
Borrower, commencing with the fiscal year ending on December 31, 2017, the
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP) audited annual Financial
Statements, all prepared in all material respects in conformity with GAAP
consistently applied and all as audited by KPMG or other certified public
accountants of national standing, together with a duly completed Compliance
Certificate.
(b)    Quarterly Financial Reports. The Borrower shall provide to the
Administrative Agent, as soon as available, but in any event within ten (10)
days after required to be filed with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, commencing with the fiscal quarter


- 61 -

--------------------------------------------------------------------------------




ending on September 30, 2017, (i) internally prepared Financial Statements as of
the close of such fiscal quarter and (ii) a comparison of such Financial
Statements to the Financial Statements for the corresponding fiscal period of
the preceding fiscal year, all of which shall be certified by a Financial
Officer of the Borrower as fairly presenting in all material respects the
financial condition of the Borrower, and a duly completed Compliance
Certificate.
(c)    Defaults. The Borrower shall provide to the Administrative Agent
promptly, but in any event within five (5) Business Days after the occurrence
thereof, a notice of each Default known to the Borrower or any Subsidiary,
together with a statement of a Responsible Officer of the Borrower setting forth
the details of such Default and the actions which the Borrower has taken and
proposes to take with respect thereto.
(d)    Asset Sales Report; Consolidated Cash Balance Report; Hedging Report.
Concurrently with the delivery of the financial statements required under
Section 5.2(a) and (b) above, commencing with the financial statements for the
fiscal quarter ending September 30, 2017, the Borrower shall provide to the
Administrative Agent a certificate of a Financial Officer, on behalf of the
Borrower, (i) identifying the Dispositions of any Property of the Borrower or
any Subsidiaries that have occurred during the reporting period, and the
mandatory prepayments, if any, required under Section 2.10(a) hereunder, in
substantially the form of Exhibit J, (ii) certifying as to the consolidated cash
balance amount of the Foreign Subsidiaries on the last Business Day of each
month included in the reporting period, and (iii) setting forth as of the last
day of such period a true and complete list of all Hedging Arrangements of the
Borrower and each Subsidiary, the material terms thereof (consisting of the
type, term, effective date, termination date and notional amounts or volumes),
the net mark-to-market value therefor, any new credit support agreements (other
than the Credit Documents and the ABL Credit Documents) relating thereto not
listed on Schedule 4.24, any margin required or supplied under any credit
support document, and the counterparty to each such agreement.
(e)    Environmental Notices. Promptly upon, and in any event no later than
thirty (30) days after the receipt thereof, or the acquisition of knowledge
thereof, by the Borrower or any Subsidiary, the Borrower shall provide to the
Administrative Agent with a copy of any form of request, claim, complaint,
order, notice, summons or citation received from any Governmental Authority or
any other Person, (i) concerning violations or alleged violations of
Environmental Laws, which seeks to impose liability therefore in excess of
$5,000,000, (ii) concerning any action or omission on the part of any of the
Borrower, any Subsidiary or any of their respective former Subsidiaries in
connection with Hazardous Waste or Hazardous Substances which could reasonably
be expected to result in the imposition of liability in excess of $5,000,000 or
requiring that action be taken to respond to or clean up a Release of Hazardous
Substances or Hazardous Waste into the environment and such action or clean-up
could reasonably be expected to exceed $5,000,000, including without limitation
any information request related to, or notice of, potential responsibility under
CERCLA, or (iii) concerning the filing of a Lien securing liabilities in excess
of $5,000,000 described in clause (i) or (ii) above upon, against or in
connection with the Borrower any Subsidiary, or any of their respective former
Subsidiaries, or any of their leased or owned Property, wherever located.


- 62 -

--------------------------------------------------------------------------------




(f)    Material Changes. The Borrower shall provide to the Administrative Agent
prompt written notice of any condition or event of which the Borrower or any
Subsidiary has knowledge, which condition or event has resulted or may
reasonably be expected to result in a Material Adverse Change.
(g)    Termination Events. As soon as possible and in any event (i) within
thirty (30) days after the Borrower or any member of the Controlled Group knows
or has reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and (ii)
within ten (10) days after the Borrower or any member of the Controlled Group
knows or has reason to know that any other Termination Event with respect to any
Plan has occurred, the Borrower shall provide to the Administrative Agent a
statement of a Responsible Officer of the Borrower describing such Termination
Event and the action, if any, which the Borrower or any Affiliate of the
Borrower proposes to take with respect thereto.
(h)    Termination of Plans. Promptly and in any event within ten (10) Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from the PBGC, the Borrower shall provide to the Administrative Agent copies of
each notice received by the Borrower or any such member of the Controlled Group
of the PBGC’s intention to terminate any Plan or to have a trustee appointed to
administer any Plan.
(i)    Other ERISA Notices. Promptly and in any event within ten (10) Business
Days after receipt thereof by the Borrower or any of its Subsidiaries from a
Multiemployer Plan sponsor, the Borrower shall provide to the Administrative
Agent a copy of each notice received by the Borrower or any of its Subsidiaries
concerning the imposition or amount of withdrawal liability imposed on the
Borrower or any member of the Controlled Group pursuant to Section 4202 of
ERISA.
(j)    Other Governmental Notices. Promptly and in any event within five (5)
Business Days after receipt thereof by the Borrower or any Subsidiary, the
Borrower shall provide to the Administrative Agent a copy of any notice,
summons, citation, or proceeding seeking to modify in any material respect,
revoke, or suspend any material contract, license, permit, or agreement with any
Governmental Authority.
(k)    Disputes; etc. The Borrower shall provide to the Administrative Agent
prompt written notice of any claims, legal or arbitration proceedings,
proceedings before any Governmental Authority, or disputes, or to the knowledge
of the Borrower, any such actions threatened, or affecting the Borrower or any
Subsidiary, which could reasonably be expected to cause a Material Adverse
Change, or any material labor controversy of which the Borrower or any
Subsidiary has knowledge resulting in or reasonably considered to be likely to
result in a strike against the Borrower or any Subsidiary.
(l)    Securities Law Filings and other Public Information. The Borrower shall
provide to the Administrative Agent promptly after the same are available,
copies of each annual report, definitive proxy or financial statement or other
material report or communication sent to the stockholders of the Borrower as a
group, and copies of all reports on Form 8-K, 10-K and 10-Q, and effective
registration statements which the Borrower may file or be required to file with
the


- 63 -

--------------------------------------------------------------------------------




SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934 or any
other securities Governmental Authority, and not otherwise required to be
delivered to the Administrative Agent or the Lenders pursuant hereto.
(m)    USA Patriot Act. Promptly following a request by any Lender or the
Administrative Agent, the Borrower shall provide to such Lender all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.
(n)    ABL Credit Documents; Amendments. The Borrower shall provide to the
Administrative Agent (i) substantially contemporaneously with the delivery
thereof to the ABL Administrative Agent or any lenders under the ABL Credit
Agreement, copies of all reports, documents and notices delivered under Sections
(b), (d) and (i) of Schedule 5.1 to the ABL Credit Agreement and Sections
(a)-(i) and (n) of Schedule 5.2 to the ABL Credit Agreement to the ABL
Administrative Agent or any ABL Lender, and (ii) promptly upon the execution
thereof, copies of all amendments, supplements, consents and waivers with
respect to any ABL Credit Documents.
(o)    Insurance Certificates.     As soon as practicable and in any event by
the last day of each fiscal year, the Borrower shall provide to the
Administrative Agent certificates from the Borrower’s insurance brokers
outlining all material insurance coverage maintained as of the date of such
certificate by the Borrower and its Subsidiaries, with such certificates
evidencing the additional insured and lender’s loss payee designations and
endorsements required by Section 5.3(b).
(p)    Other Information. Subject to the confidentiality provisions of Section
9.17, the Borrower shall provide to the Administrative Agent such other
information respecting the business, operations, or Property of the Borrower or
any Subsidiary, financial or otherwise, as any Lender through the Administrative
Agent may reasonably request.
(q)    The Borrower hereby acknowledges that (1) the Administrative Agent and
the other Agents will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower and its Subsidiaries hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (2) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower, its
Subsidiaries or their securities) (each, a “Public Lender”). The Borrower, on
behalf of itself and its Subsidiaries, hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower and its Subsidiaries shall be deemed
to have authorized the Administrative Agent, the other Agents and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower, its Subsidiaries or their securities
for purposes of United States federal and state securities laws; (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the other Agents shall be entitled to treat any Borrower Materials


- 64 -

--------------------------------------------------------------------------------




that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”
(r)    Documents required to be delivered pursuant to Section 5.2(a), (b) or (l)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet and (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender, the Administrative Agent and the
other Agents have access (whether a commercial, third-party or governmental
website or whether sponsored by the Administrative Agent or any other Agent);
provided, however, that (x) the Borrower shall deliver copies by email (or by
physical delivery) of such documents to the Administrative Agent, any other
Agent or any Lender that requests the Borrower to so deliver such copies until a
written request to cease delivering such copies by email (or by physical
delivery) is given by the Administrative Agent, such other Agent or such Lender
and (y) the Borrower shall notify the Administrative Agent, the other Agents and
each Lender by email of the posting of any such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide copies by email (or by physical delivery) of the Compliance Certificates
required by Section 5.2(a) and (b) to the Administrative Agent.
Section 5.3    Insurance.
(a)    The Borrower shall, and shall cause each Subsidiary to, with reputable
insurers in respect of their respective Properties, carry and maintain insurance
in such amounts and against such risks as is customarily maintained by other
Persons of similar size engaged in similar businesses, or self-insure to the
extent that is customary for Persons of similar size engaged in similar
businesses; provided that, the amounts of such insurance and the risks covered
by such insurance shall be acceptable to the Requisite Lenders, in their
Reasonable Discretion.
(b)    If requested by the Administrative Agent, certified copies of all
policies of insurance or certificates thereof, and endorsements and renewals
thereof shall be delivered by the Borrower to and retained by the Administrative
Agent. All policies of property insurance with respect to the Collateral either
shall have attached thereto a lender’s loss payable endorsement in favor of the
Administrative Agent for its benefit and the ratable benefit of the Secured
Parties, in form reasonably satisfactory to the Administrative Agent, and all
policies of liability insurance with respect to the Credit Parties shall name
the Administrative Agent for its benefit and the ratable benefit of the Secured
Parties as an additional insured. All policies or certificates of insurance
shall set forth the coverage, the limits of liability, the name of the carrier,
the policy number, and the period of coverage. All policies of property
insurance with respect to the Collateral and liability insurance with respect to
the Credit Parties shall contain a provision that notwithstanding any contrary
agreements between the Borrower, the Subsidiaries and the applicable insurance
company, such policies will not be canceled or amended in any manner that is
materially adverse to the interests of the Administrative Agent or the Secured
Parties (which provision shall include any reduction in the scope or limits of
coverage) without at least thirty (30) days’ (or ten (10) days in the case of
non-payment) prior written notice to the Administrative Agent.


- 65 -

--------------------------------------------------------------------------------




(c)    Any proceeds of insurance referred to in this Section 5.3 which are paid
to the Administrative Agent shall (i) if no Event of Default has occurred and is
continuing, be returned to the Borrower to be applied as permitted by Section
2.10(b), and (ii) if an Event of Default has occurred and is continuing, be
immediately applied to the Obligations in accordance with Section 7.6 (subject
to the terms of the Intercreditor Agreement).
Section 5.4    Compliance with Laws.
The Borrower shall, and shall cause each Subsidiary to, comply with all federal,
state, and local laws and regulations (including Environmental Laws) which are
applicable to the operations and Property of the Borrower or any Subsidiary and
maintain all related permits necessary for the ownership and operation of the
Borrower’s and each Subsidiary’s Property and business except to the extent the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Change; provided that this Section 5.4 shall not prevent the Borrower or
any Subsidiary from, in good faith and with reasonable diligence, contesting the
validity or application of any such laws or regulations by appropriate legal
proceedings for which adequate reserves have been established. The Borrower
will, and will cause its Subsidiaries to, maintain in effect and enforce
policies and procedures designed reasonably intended to procure compliance, in
all material respects, by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
Section 5.5    Taxes.
The Borrower shall, and shall cause each Subsidiary and any member of the Tax
Group to, pay and discharge all Taxes imposed on the Borrower, any Subsidiary,
or any member of the Tax Group prior to the date on which penalties attach
except (a) where such Tax is being contested in good faith and for which
adequate reserves have been established in compliance with GAAP, or (b) to the
extent that the failure to do so could not be reasonably expected to result in a
Material Adverse Change.
Section 5.6    New Subsidiaries.
Within thirty (30) days (or such longer period of time agreed to by the
Administrative Agent in its Reasonable Discretion) after (x) the creation of any
new Subsidiary of the Borrower or (y) the purchase by the Borrower or any
Subsidiary of the capital stock of any Person, which purchase results in such
Person becoming a Subsidiary of the Borrower, the Borrower shall cause (a) such
Subsidiary, if it is a Domestic Subsidiary (excluding any FSHC), to execute and
deliver to the Administrative Agent (i) a supplement to the Guaranty in
substantially the same form as Annex 1 to the Guaranty, (ii) a supplement to the
applicable Security Agreement in substantially the same form as Annex 1 to such
Security Agreement, (iii) a Mortgage if such Domestic Subsidiary (excluding any
FSHC) owns Real Estate Assets required to be mortgaged under Section 5.17, (iv)
if such Domestic Subsidiary owns any Equity Interests in any other Person, a
supplement to the Pledge Agreement in substantially the same form as Annex 1 to
the Pledge Agreement, provided that, such Domestic Subsidiary shall only be
required to pledge 65% of the voting Equity Interests and 100% of the non-voting
Equity Interests in each First-Tier CFC or FSHC, and (v) such evidence of
corporate, partnership or limited liability company authority to enter into such
supplements to


- 66 -

--------------------------------------------------------------------------------




the Guaranty, such Security Agreement, and the Pledge Agreement as the
Administrative Agent or the Requisite Lenders may reasonably request and, if
requested by the Administrative Agent or the Requisite Lenders, opinions of
counsel to such Domestic Subsidiary in form and substance reasonably
satisfactory to the Requisite Lenders (which shall cover, among other things,
the legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)) and (b) the equity holder of such Subsidiary to
execute an amendment to the Pledge Agreement pledging 100% of the Equity
Interest owned by such equity holder if such Subsidiary is a Domestic Subsidiary
(but if such Subsidiary is a First-Tier CFC or FSHC, limited to 65% of the
voting Equity Interests and 100% of the non-voting Equity Interests issued by
such First-Tier CFC or FSHC) and such evidence of corporate, limited liability
company or partnership authority to enter into such amendment to the Pledge
Agreement as the Administrative Agent or any Lender may reasonably request,
along with share certificates pledged thereby and appropriately executed stock
powers in blank, if applicable. Notwithstanding the foregoing, Pioneer Services
shall not be required to execute and deliver any Credit Documents so long as
Pioneer Services (i) is a disregarded entity for U.S. federal income Tax
purposes and (ii) owns no material assets other than no more than 3% of the
ownership interests in Foreign Subsidiaries of Global Holdings. For the
avoidance of doubt and notwithstanding anything contained in this Agreement or
any other Credit Document to the contrary, (A) each Subsidiary that constitutes
a guarantor or pledgor under the ABL Credit Agreement or any other ABL Credit
Document shall constitute a Guarantor or pledgor, as applicable, under this
Agreement and the other Credit Documents, and (B) subject to clause (A), (1) no
Foreign Subsidiary of the Borrower or FSHC (other than Global Holdings) shall be
considered, or shall be required to become, a Guarantor and (2) any Credit Party
that owns an Equity Interest in a CFC or FSHC shall not be required to pledge
(x) any Equity Interest in any CFC that is not a First-Tier CFC or (y) in excess
of 65% of the voting Equity Interests issued by any First-Tier CFC or FSHC
pursuant to the Pledge Agreement.
Section 5.7    Security.
The Borrower agrees that at all times the Administrative Agent shall have an
Acceptable Security Interest that is superior to all other Liens (other than
Permitted Priority Liens) in the Collateral to secure the performance and
payment of the Obligations.
Section 5.8    Deposit Accounts; Securities Accounts.
Commodity Accounts. Subject to Section 5.19, the Borrower shall, and shall cause
each other Credit Party to, maintain all deposit accounts, securities accounts
and commodity accounts (other than the Excluded Accounts) subject to Account
Control Agreements. As of the Effective Date, the only deposit accounts,
securities accounts and commodity accounts maintained by the Credit Parties are
described on Schedule 5.8. Notwithstanding anything to the contrary contained in
this Agreement or the other Credit Documents, in no event shall the Borrower or
any other Credit Party be required to enter into an Account Control Agreement
with respect to an Excluded Account.
Section 5.9    Records; Inspection.
The Borrower shall, and shall cause each Subsidiary to, maintain books of record
with respect to such Person’s operations, affairs, and financial condition in
accordance with GAAP in


- 67 -

--------------------------------------------------------------------------------




all material respects. Upon reasonable prior notice, the Borrower shall permit
the Administrative Agent and any Lender and shall cause each Subsidiary to
permit the Administrative Agent and any Lender, at such reasonable times during
normal business hours and under the reasonable guidance of officers of or
employees delegated by officers of the Borrower or such Subsidiary to, subject
to any applicable confidentiality considerations, examine and copy the books and
records of the Borrower or such Subsidiary, to visit and inspect the Property of
the Borrower or such Subsidiary (other than the Foreign Subsidiaries of Global
Holdings, unless an Event of Default has occurred and is continuing and the
Administrative Agent or any Lender shall take such actions in connection with
either (a) the enforcement or protection of their respective rights or (b) any
workout, restructuring or similar negotiations, in each case under this
Agreement and the other Credit Documents) and to discuss the business operations
and Property of the Borrower or such Subsidiary with the officers and directors
thereof; provided that, unless an Event of Default shall have occurred and be
continuing, only the Administrative Agent on behalf of Lenders may exercise
inspection, examination or audit rights under this Section 5.9 and the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year.
Section 5.10    Maintenance of Property.
The Borrower shall, and shall cause each Subsidiary to, maintain its owned,
leased, or operated Property necessary in the operation of its business in good
condition and repair, normal wear and tear and casualty and condemnation
excepted; and shall abstain from, and cause each Subsidiary to abstain from,
knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned or operated
Property involving the Environment that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.
Section 5.11    Appraisals.
The Borrower shall, and shall cause its Subsidiaries to, cooperate with the
Administrative Agent and the Lenders, or their designees, in order for an
Approved Appraiser to conduct an appraisal as of each December 31 and each June
30, and to cause such appraisals to be delivered to the Administrative Agent in
each case within thirty (30) days after such dates, solely for the benefit of
the Administrative Agent and the Lenders but at the Credit Parties’ sole cost
and expense, which written appraisals may cover information of the type covered
by the appraisal delivered pursuant to Section 3.1(g) and other information as
reasonably requested by the Administrative Agent or the Requisite Lenders,
including, but not limited to, a detailed NOLV for machinery, parts, Equipment
and other fixed assets of the Borrower and the other Credit Parties, together
with a specified procedures letter from such appraiser reasonably satisfactory
to the Requisite Lenders; provided that at least one appraisal per fiscal year
shall be a field appraisal and any other appraisals in such fiscal year shall be
desktop updates. Within two (2) Business Days after the delivery of an appraisal
in accordance with this Section 5.11, the Borrower shall deliver a Compliance
Certificate to the Administrative Agent (which the Administrative Agent shall
promptly deliver to the Lenders). In addition, the Borrower shall include
information with respect to the calculation of the Asset Coverage Ratio in its
quarterly reports on Form 10-Q and its annual reports on Form 10-K.


- 68 -

--------------------------------------------------------------------------------




Section 5.12    Titled Collateral.
The Borrower shall, and shall cause each of its Subsidiaries that is a Credit
Party to:
(a)    On or before the date that is 120 days following the Effective Date (or
such later date as the Administrative Agent may agree in its sole discretion),
cause the original certificate of title for each piece of Certificated Equipment
(other than Excepted Certificated Equipment) owned by it on the Effective Date
to name the Administrative Agent as the holder of an Acceptable Security
Interest thereon and shall deliver a copy of such certificate of title to the
Administrative Agent (or its designated agent) with such notation; and
(b)    Cause the original certificate of title for each piece of Certificated
Equipment (other than Excepted Certificated Equipment) purchased by it after the
Effective Date to name the Administrative Agent as the holder of an Acceptable
Security Interest thereon and shall deliver a copy of such certificate of title
to the Administrative Agent (or its designated agent) with such notation within
45 days after such purchase (or such later date as the Administrative Agent may
agree in its sole discretion).
Section 5.13    Quarterly Update Calls.
The Borrower will, promptly following the delivery of financial statements under
Section 5.2(a) or (b), participate in a meeting or conference call with the
Administrative Agent and Lenders at such time as may be agreed to by the
Borrower and the Administrative Agent; provided that the foregoing requirement
may be satisfied by public earnings calls for all shareholders that are open to
the Administrative Agent and the Lenders.
Section 5.14    Maintenance of Ratings.
At all times, the Borrower shall use commercially reasonable efforts to maintain
(i) a public corporate family rating of the Borrower issued by Moody’s, (ii) a
public corporate credit rating of the Borrower issued by S&P and (iii) a public
credit rating from each of Moody’s and S&P with respect to the Term Loans.
Section 5.15    Further Assurances.
At any time or from time to time upon the request of the Administrative Agent
(at the direction of the Requisite Lenders), each Credit Party will, at its
expense, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as the Administrative Agent may reasonably request in
order to effect fully the purposes of the Credit Documents. In furtherance and
not in limitation of the foregoing, each Credit Party shall take such actions as
the Administrative Agent may reasonably request (at the direction of the
Requisite Lenders) from time to time to ensure that the Obligations are
guaranteed by the Guarantors and are secured by substantially all of the assets
of the Borrower and its Subsidiaries and all of the outstanding Equity Interests
of Borrower and its Subsidiaries (subject to limitations contained in the Credit
Documents with respect to Foreign Subsidiaries, FSHCs and Excluded Property (as
defined in the Security Agreement)).


- 69 -

--------------------------------------------------------------------------------




Section 5.16    Cooperation.
The Borrower shall use commercially reasonably efforts to cooperate with the
Arranger in the syndication efforts with respect to the Term Loans, including in
connection with the preparation of a confidential information memorandum, lender
presentations and other customary cooperation deemed reasonably necessary by the
Arranger to complete the syndication of the Term Loans.
Section 5.17    Additional Material Real Estate Assets.
In the event that (a) (i) one or more Credit Parties acquires Real Estate Assets
after the Effective Date or (ii) any Person that owns Real Estate Assets becomes
a Guarantor after the Effective Date, and (b) the aggregate book value or
aggregate fair market value, as reasonably estimated by the Borrower in good
faith, of all such Real Estate Assets described in clause (a), together with the
aggregate book value or aggregate fair market value, as reasonably estimated by
the Borrower in good faith, as applicable, of all other Real Estate Assets of
the Credit Parties (other than the Excepted Real Estate Assets owned on the
Effective Date) that are not subject to an Acceptable Security Interest under a
Mortgage, exceeds $5,000,000, then such Credit Party shall (A) promptly take all
such actions that are necessary to subject such Real Estate Assets (other than
Real Estate Assets of the Credit Parties for which neither the aggregate book
value nor the aggregate fair market value for all such Real Estate Assets for
all Credit Parties (other than Excepted Real Estate Assets) equals or exceed
$5,000,000) to a Lien in favor of the Administrative Agent for the benefit of
the Secured Parties, including executing and delivering, or causing to be
executed and delivered, one or more Mortgages with respect to such Real Estate
Assets, together with all documents, instruments, agreements, certificates,
title insurance, title opinions, legal opinions and surveys related thereto that
are reasonably requested by the Requisite Lenders and (B) reasonably in advance
of the execution and delivery of any Mortgage covering any Real Estate Assets on
which any “Building” or “Manufactured (Mobile) Home” (each, as defined in the
applicable Flood Insurance Regulations) is located, deliver, or caused to be
delivered, to the Administrative Agent life-of-loan Federal Emergency Management
Agency Standard Flood Hazard Determinations with respect to such Real Estate
Assets.
Section 5.18    Anti-Corruption Laws.
The Borrower and its Subsidiaries shall Conduct their business in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
of 2010, and other similar applicable anti-corruption legislation in other
jurisdictions where the Borrower or its Subsidiaries employs or contracts
personnel and conducts material operations, and maintain policies and procedures
designed to promote and achieve compliance with such laws.
Section 5.19    Post-Closing Matter.
The Borrower shall, and shall cause each other Credit Party (as applicable) to,
deliver an Account Control Agreement with respect to each of its deposit
accounts (other than Excluded Accounts) within ninety (90) days after the
Effective Date. The Administrative Agent shall promptly notify the Lenders upon
receipt of each executed Account Control Agreement.


- 70 -

--------------------------------------------------------------------------------




ARTICLE 6
NEGATIVE COVENANTS
So long as any Obligation (other than contingent indemnification obligations
which are not due and payable and which by their terms survive the termination
or expiration of this Agreement and the other Credit Documents) shall remain
unpaid, the Borrower agrees to comply, and to cause each Subsidiary to comply,
with the following covenants.
Section 6.1    Debt.
The Borrower shall not, nor shall it permit any Subsidiary to, create, assume,
incur, suffer to exist, or in any manner become liable, directly, indirectly, or
contingently in respect of, any Debt other than the following (collectively, the
“Permitted Debt”):
(a)    Debt of the Credit Parties under the Credit Documents;
(b)    intercompany Debt incurred in the ordinary course of business
subordinated to the Obligations on terms set forth in the Intercompany
Subordination Agreement attached hereto as Exhibit K, evidenced by an
Intercompany Note, and owed (i) by any Guarantor (other than Global Holdings and
its Subsidiaries) to the Borrower; (ii) by the Borrower to any Guarantor (other
than Global Holdings and its Subsidiaries); (iii) by any Guarantor (other than
Global Holdings and its Subsidiaries) to another Guarantor; and (iv) by Global
Holdings or any of its Subsidiaries to the Borrower or any of its other
Subsidiaries to the extent such Debt is an Investment permitted under Section
6.3(c), (k) or (l);
(c)    Debt of Foreign Subsidiaries provided that the aggregate outstanding
principal amount of such Debt shall not at any time exceed $5,000,000;
(d)    Debt incurred in the ordinary course of business to finance the payment
of premiums for a 12 month period for insurance; provided that the aggregate
outstanding principal amount of such Debt shall not at any time exceed
$5,000,000;
(e)    Debt (other than for borrowed money) subject to Liens permitted under
Section 6.2(b) and (h);
(f)    Debt arising under any Hedging Arrangement permitted under Section 6.15;
(g)    unfunded Plan obligations or liabilities to the extent they are permitted
to remain unfunded under applicable law;
(h)    Guarantees (i) of any Credit Party in respect of Debt of any Credit Party
(other than Global Holdings and its Subsidiaries, except to the extent that the
Debt incurred by Global Holdings and its Subsidiaries, were it guaranteed, would
not exceed the amount of an Investment therein permitted under Section 6.3)
otherwise permitted hereunder and (ii) of the Borrower or any Subsidiary in
respect of Debt of Global Holdings or any of its Subsidiaries otherwise
permitted hereby to the extent such Guarantees constitute Investments permitted
under Section 6.3(c) or (k);


- 71 -

--------------------------------------------------------------------------------




(i)    [Reserved];
(j)    [Reserved];
(k)    Debt incurred by the Borrower or its Subsidiaries in an Acquisition
permitted under Section 6.4 consisting of agreements providing for
indemnification, the adjustment of the purchase price or similar adjustments
(but not earnouts);
(l)    Debt arising under bid, performance, stay, customs, appeal and surety
bonds, or with respect to workers’ compensation or other like employee benefit
claims, in each case incurred in the ordinary course of business, and
obligations in respect of letters of credit related thereto;
(m)    Debt existing on the Effective Date and set forth in Schedule 6.1 and any
modifications, refinancings, extensions, renewals or replacements (but not the
increase in the aggregate principal amount other than customary costs, expenses
and premiums associated with such modifications, refinancings, extensions,
renewals or replacements) thereof;
(n)    other Debt in an aggregate principal amount outstanding (together with
the principal amount of Debt outstanding pursuant to Section 6.1(c), (d) or (f))
at any time not to exceed $10,000,000; provided that if the Borrower creates,
assumes, incurs, suffers to exist or otherwise becomes liable for secured Debt
for borrowed money pursuant to this Section 6.1(n), the Weighted Average Yield
applicable to such Debt shall not be greater than the applicable Weighted
Average Yield payable pursuant to the terms of this Agreement as amended through
the date of such calculation with respect to the Term Loans, unless the interest
rate with respect to the Term Loans is increased so as to cause the then
applicable Weighted Average Yield under this Agreement on the Term Loans to
equal the Weighted Average Yield then applicable to such Debt;
(o)    unsecured Debt evidenced by the 2014 Notes and the 2014 Note Guaranties
(including unsecured extensions, refinancings, refundings, replacements and
renewals thereof); provided that, in the event of any such extension,
refinancing, refunding, replacement or renewal, then (i) the scheduled maturity
date of such Debt shall not be earlier than 180 days after the Stated Maturity
Date, (ii) such Debt shall not have any amortization or other requirement to
purchase, redeem, retire, defease or otherwise make any principal payment in
respect thereof, other than at scheduled maturity thereof and mandatory
prepayments or mandatory redemptions or puts triggered upon change in control,
sale of all or substantially all assets and certain asset sales, in each case
which are customary with respect to such type of Debt (and provided, for the
avoidance of doubt, that payments of regularly scheduled interest shall be
permitted with respect to such Debt so long as no Event of Default hereunder has
occurred and is then continuing), (iii) the agreements and instruments governing
such Debt shall not contain (A)(1) any financial maintenance covenants that are
more restrictive than those in this Agreement, or (2) any other affirmative or
negative covenants, defaults or events of default that are, taken as a whole,
materially more restrictive than those, taken as a whole, set forth in this
Agreement; provided that the inclusion of any covenant that is customary with
respect to such type of Debt and that is not found in this Agreement shall not
be deemed to be more restrictive for purposes of this clause (A), (B) any
restriction on the ability of the Borrower or any of its Subsidiaries to amend,
modify, restate or otherwise supplement this Agreement or the other Credit
Documents, or (C)(1) any restrictions on the ability of any Subsidiary of the
Borrower


- 72 -

--------------------------------------------------------------------------------




to guarantee the Obligations (as such Obligations may be extended, renewed,
rearranged, increased, amended, supplemented or otherwise modified from time to
time), provided that a requirement that any such Subsidiary also guarantee such
Debt shall not be deemed to be a violation of this clause (C), (2) any
restrictions on the ability of any Subsidiary or the Borrower to pledge assets
as collateral security for the Obligations (as such Obligations may be extended,
renewed, rearranged, increased, amended, supplemented or otherwise modified from
time to time), or (3) any restrictions on the ability of any Subsidiary or the
Borrower to incur Debt under this Agreement or any other Credit Document;
provided that, any restriction as to the entry into any such guaranty or pledge
of assets or incurrence of such Debt under this Agreement that is not materially
more restrictive than those set forth in the agreements and instruments
governing the 2014 Notes as in effect on the Effective Date shall not be deemed
to be a restriction for purposes of this clause (C), (iv) any such Debt is in an
aggregate principal amount not greater than the aggregate principal amount of
the Debt being extended, refinanced, refunded, replaced or renewed, plus all
accrued interest thereon, the amount of any premiums required to be paid thereon
and all fees and expenses associated therewith or with the extension,
refinancing, refunding, replacement or renewal and (v) if such extension,
refinancing, refunding, replacement or renewal of Debt occurs on or before
September 30, 2020, then the Weighted Average Yield of such Debt shall not
exceed 11% per annum;
(p)    [Reserved]; and
(q)    Debt under the ABL Credit Documents as in effect on the date hereof, or
as amended, restated, supplemented or otherwise modified in accordance with
Section 6.20(b), and any extensions, refinancings, refundings, replacements and
renewals in respect thereof made in accordance with such Section 6.20(b) and the
Intercreditor Agreement, so long as, in each case, such Debt is subject to the
Intercreditor Agreement.
Section 6.2    Liens.
The Borrower shall not, nor shall it permit any Subsidiary to, create, assume,
incur, or suffer to exist any Lien on the Property of the Borrower or any
Subsidiary, whether now owned or hereafter acquired, or assign any right to
receive any income, other than the following (collectively, the “Permitted
Liens”):
(a)    Liens securing the Obligations;
(b)    Excepted Liens;
(c)    [Reserved];
(d)    [Reserved];
(e)    [Reserved];
(f)    Liens arising from precautionary UCC financing statements regarding
operating leases entered into by the Borrower or any Subsidiary in the ordinary
course of business;
(g)    [Reserved];


- 73 -

--------------------------------------------------------------------------------




(h)    Liens (i)(A) on advances of cash or Liquid Investments in favor of the
seller of any property to be acquired in connection with an Acquisition
permitted by Section 6.4, which advances shall be applied against the purchase
price for such Acquisition and (B) consisting of an agreement to dispose of any
property in a Disposition permitted by Section 6.8, and (ii) on cash earnest
money deposits to secure performance made in connection with any letter of
intent or purchase agreement not prohibited hereby;
(i)    Liens existing on the Effective Date and set forth in Schedule 6.2 and
any modifications, replacements, renewals or extensions thereof; provided that
(i) such Liens shall not be modified or amended to secure more than the amount
of the obligations which they secure on the Effective Date and (ii) such Liens
do not extend to any additional Property other than after acquired Property and
proceeds and products thereof;
(j)    other Liens securing obligations, actual or contingent, in an aggregate
principal amount not greater than $10,000,000.00;
(k)    [Reserved];
(l)    Liens securing any Debt permitted under Section 6.1(q); provided that the
applicable Liens are subject to the Intercreditor Agreement; and
(m)    “protective” Liens granted in connection with sales permitted hereunder
that are intended to be “true sales” or bailment, storage or similar
arrangements in which a counterparty holds title to the assets that are the
subject of such transaction, and precautionary UCC financing statement filings
made in respect of consignments.
Section 6.3    Investments.
The Borrower shall not, nor shall it permit any Subsidiary to, make or hold any
direct or indirect Investment in any Person, other than the following
(collectively, the “Permitted Investments”):
(a)    Investments in the form of trade credit to customers of the Borrower and
the Subsidiaries arising in the ordinary course of business and represented by
accounts from such customers;
(b)    Liquid Investments;
(c)    Investments existing on the Effective Date (i) by the Borrower in any
Subsidiary, (ii) by any Subsidiary in the Borrower or any other Subsidiary and
(iii) set forth on Schedule 6.3;
(d)    Investments in Hedging Arrangements permitted under Section 6.15;
(e)    ordinary course of business Investments in (i) a Guarantor (other than
Global Holdings and its Subsidiaries) or (ii) the Borrower; provided that, to
the extent such Investments consist of intercompany loans or advances, such
Investments are subordinated to the Obligations


- 74 -

--------------------------------------------------------------------------------




on terms reasonably acceptable to the Requisite Lenders and are evidenced by an
Intercompany Note;
(f)    promissory notes and other non-cash consideration received by the
Borrower and the Subsidiaries in connection with any asset sale permitted under
Section 6.8;
(g)    Investments received in connection with the bankruptcy or reorganization
of suppliers and customers, or with the settlement of delinquent obligations of,
and disputes with, customers and suppliers arising in the ordinary course of
business;
(h)    loans and advances to employees of the Borrower and its Subsidiaries in
the ordinary course of business; provided that the aggregate principal amount of
all such loans and advances shall not exceed $250,000 at any time outstanding;
(i)    creation or acquisition (subject to Section 6.4) of any additional
Subsidiaries (and in the case of an Acquisition permitted by Section 6.4, the
Investments owned by such Subsidiaries on the date of such Acquisition shall be
deemed permitted hereby provided that such Investments were not acquired in
contemplation of such Acquisition); provided that each such Subsidiary shall
comply with the requirements of Section 5.6; provided further, that neither the
Borrower nor any Subsidiary (other than Global Holdings and its Subsidiaries)
may create or acquire any Foreign Subsidiary;
(j)    Investments consisting of Debt (other than Debt described in Section
6.1(n)), Acquisitions and corporate actions, otherwise permitted pursuant to the
applicable provisions of Section 6.1 (other than Section 6.1(n)), Section 6.4
and Section 6.7;
(k)    (i) Investments by a Subsidiary of Global Holdings in another Subsidiary
of Global Holdings; (ii) Investments of Equipment consisting of parts, supplies
and spares into Global Holdings or Foreign Subsidiaries of Global Holdings;
provided that (A) the aggregate value of all such Equipment invested pursuant to
this clause (ii), together with the aggregate value of all Equipment Disposed of
pursuant to Section 6.8(j), shall not exceed $10,000,000 (excluding Investments
made pursuant to Section 6.3(n)), (B) no Default or Event of Default shall have
occurred and be continuing at the time of such Investment or shall result
therefrom, (C) the Asset Coverage Ratio of the Borrower and its Subsidiaries,
calculated on a pro forma basis to give effect to all such Investments and
Dispositions, shall not be less than 1.5:1.0, and (D) to the extent such
Investment consists of a lease of Equipment, (1) the applicable Foreign
Subsidiary shall have executed a consent to the assignment of such lease
pursuant to the Security Documents and (2) Account Control Agreements shall have
been executed in accordance with Section 5.8 with respect to each deposit
account in which payments under any such lease are deposited; and (iii) cash
Investments in the Colombian Group in an aggregate amount over the period
commencing on the Effective Date not to exceed the sum of (x) $25,000,000 plus
(y) an amount equal to the aggregate amount distributed or otherwise paid on or
after the Effective Date to the Credit Parties (other than Global Holdings and
its Subsidiaries) by Global Holdings or one or more Foreign Subsidiaries
comprising the Colombian Group, including, but not limited to, lease payments
with respect to the lease of any drilling rig leased by one or more of the
Foreign Subsidiaries comprising the Colombian Group from the Credit Parties
(other than Global Holdings and its Subsidiaries); provided that (A) in no


- 75 -

--------------------------------------------------------------------------------




event shall the aggregate amount of Investments outstanding under this clause
(iii) exceed $25,000,000 (excluding Investments made pursuant to Section 6.3(n))
at any time, (B) no Default or Event of Default shall have occurred and be
continuing at the time of such Investment or shall result therefrom and (C) to
the extent practicable, such Investment shall be made as a loan or advance
evidenced by an Intercompany Note;
(l)    Investments by the Borrower or any Subsidiary in Global Holdings and its
Subsidiaries to satisfy employment obligations to foreign expatriate employees
in an aggregate amount not to exceed $200,000 at any time outstanding which are
subsequently reimbursed by Global Holdings and its Subsidiaries within sixty
(60) days of such Investment;
(m)    [Reserved]; and
(n)    Investments by any Credit Party of the drilling rigs described in Section
6.8(l) and any related assets and equipment useful for the operation thereof
into Global Holdings or any Foreign Subsidiary comprising the Colombian Group in
order to facilitate Dispositions of such rigs and related equipment (or Foreign
Subsidiary) to a third party in accordance with Section 6.8(l).
Section 6.4    Acquisitions.
The Borrower shall not, nor shall it permit any Subsidiary to, make an
Acquisition in a transaction or related series of transactions unless:
(a)    no Event of Default shall have occurred or be continuing or would result
from such Acquisition,
(b)    such Acquisition is substantially related to the business of the Borrower
and its Subsidiaries individually or in the aggregate and is not hostile,
(c)    such Acquisition is either (i) not of a Foreign Subsidiary or (ii) made
by Global Holdings or one of its Subsidiaries, and
(d)    if (i) the aggregate consideration for such Acquisition exceeds
$10,000,000 or (ii) the aggregate consideration for all such Acquisitions since
the Effective Date exceeds $20,000,000, then after giving pro forma effect to
such Acquisition, the sum of (A) the aggregate Unrestricted Cash and Liquid
Investments of the Credit Parties at such time plus (B) the aggregate amount
available for borrowing under the ABL Credit Agreement at such time shall not be
less than $90,000,000.
Section 6.5    Agreements Restricting Liens or Payments to Borrower.
The Borrower shall not, nor shall it permit any Subsidiary to, create, incur,
assume or permit to exist any contract, agreement or understanding (other than
this Agreement, the other Credit Documents and the ABL Credit Documents) which
in any way (a) prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property, whether now owned or hereafter
acquired, to secure the Obligations (other than agreements governing Debt
permitted by Section 6.1(n) to the extent such restrictions govern only the
assets financed pursuant to or securing such


- 76 -

--------------------------------------------------------------------------------




Debt incurred pursuant to Section 6.1(n)), (b) restricts any Subsidiary from
paying Restricted Payments to the Borrower, or (c) requires the consent of or
notice to other Persons in connection therewith, except (i) in connection with a
Disposition permitted by Section 6.8 or (ii) customary restrictions contained in
leases, subleases or licenses entered into in the ordinary course of business.
Section 6.6    Use of Proceeds; Sanctions.
The Borrower shall not, nor shall it permit any Subsidiary to use the proceeds
of the Loans for any purposes other than (i) working capital purposes, (ii) to
finance Acquisitions, Investments and capital expenditures permitted hereunder,
(iii) to fund the Specified Amount into the Specified Blocked Account on the
Effective Date and (iv) general corporate purposes, including, without
limitation, the Refinancing and the payment of fees and expenses related to the
Refinancing and entering into of this Agreement, the other Credit Documents and
the ABL Credit Documents. The Borrower shall not, directly or indirectly, nor
shall it permit any of its Subsidiaries to, use any part of the proceeds of the
Loans for any purpose which violates Regulations T, U, or X. The Borrower will
not, directly or, to the knowledge of any Credit Party, indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, (ii) in any other manner that would result in a violation
of Sanctions by any Person (including any Person participating in the Loans,
whether as underwriter, advisor, investor, or otherwise) or (iii) for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act of 2010, and other similar applicable anti-corruption
legislation in other jurisdictions where any Credit Party employs or contracts
personnel and conducts material operations.
Section 6.7    Corporate Actions.
The Borrower shall not, nor shall it permit any Subsidiary to, merge or
consolidate with or into any other Person, except that (a) any Credit Party
(other than Global Holdings) may merge or be consolidated with or into any other
Credit Party (other than Global Holdings), (b) any Subsidiary of Global Holdings
may merge or be consolidated with or into any other Subsidiary of Global
Holdings and (c) any Subsidiary may merge with any other Person (other than a
Subsidiary of Global Holdings) in order to effect an Investment, Acquisition or
Disposition permitted pursuant to the applicable provisions of Sections 6.3(i),
6.4 and 6.8(c),(l), and (m), respectively, provided that, in each such case
under (a),(b) or (c), immediately after giving effect to any such proposed
transaction (x) no Default would exist, (y) in the case of any such merger to
which the Borrower is a party, the Borrower is the surviving entity, and (z) in
the case of any such merger to which a Credit Party is a party, a Credit Party
is the surviving entity (or if not the surviving entity, the survivor shall, on
the date of such transaction, (i) assume the obligations of such Credit Party
and (ii) become a party to the Security Documents, in each case, in a manner
reasonably acceptable to the Requisite Lenders (and in accordance with Section
5.6 hereof), including, without limitation, by (x) the execution of such
documents of joinder and such lien and security agreements (in form and
substance reasonably acceptable to the Requisite Lenders) as are necessary for
the Administrative Agent to have an Acceptable Security Interest in such
Person’s Property (other than Excluded Property (as defined in the Security
Agreement)) and in the Equity Interests in such Person, and (y) demonstrating
that


- 77 -

--------------------------------------------------------------------------------




the Administrative Agent will have an Acceptable Security Interest in such
Person's Collateral and its compliance in all material respects with applicable
laws).
Section 6.8    Asset Dispositions.
The Borrower shall not, nor shall it permit any Subsidiary to, make any
Disposition or enter into any agreement to make any Disposition, except:
(a)    Dispositions of obsolete or worn out Property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
Property no longer useful or used by the Borrower and its Subsidiaries in the
conduct of its business;
(b)    Dispositions of Equipment or real Property to the extent that (i) such
Property is exchanged for credit against the purchase price of similar
replacement Property or (ii) the proceeds of such Disposition are reasonably
promptly applied, or contractually obligated to be applied (in the case of
Equipment for which substantial delivery lead times apply), to the purchase
price of such replacement Property;
(c)    Dispositions of Property (i) by any Subsidiary to the Borrower or to
another Subsidiary (other than Global Holdings or any Subsidiary thereof) and
(ii) by any Subsidiary of Global Holdings to another Subsidiary of Global
Holdings; provided that, in the case of clause (i) or (ii), if the transferor of
such property is a Credit Party, the transferee thereof must be a Credit Party;
(d)    Dispositions of inventory in the ordinary course of business;
(e)    Dispositions of Liquid Investments;
(f)    Dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business;
(g)    Sale and lease back transactions permitted by Section 6.14;
(h)    Leases, subleases, licenses or sublicenses of property (other than to
Global Holdings and its Subsidiaries except with respect to existing leases of
drilling rigs numbered 21, 51 and 55) in the ordinary course of business and
which do not materially interfere with the business of the Borrower and its
Subsidiaries;
(i)    Transfers of property subject to any settlement of or payment in respect
of any property or casualty insurance claim (excluding any claim in respect of
business interruption) or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries, subject to the Borrower’s compliance
with Section 2.10(b);
(j)    Dispositions of Equipment consisting of parts, supplies and spares by the
Borrower and its Subsidiaries to Global Holdings or Foreign Subsidiaries of
Global Holdings; provided that (i) the aggregate book value of all such
Equipment Disposed of pursuant to this Section 6.8(j), together with aggregate
book value of all Equipment invested pursuant to Section 6.3(k)(ii) during


- 78 -

--------------------------------------------------------------------------------




the period commencing on the Effective Date, shall not exceed $10,000,000, (ii)
no Default or Event of Default shall have occurred and be continuing at the time
of such Disposition or shall result therefrom, and (iii) the Asset Coverage
Ratio of the Borrower and its Subsidiaries, calculated on a pro forma basis to
give effect to all such Dispositions and Investments, shall not be less than
1.5:1.0;
(k)    Dispositions permitted by Sections 6.3 (other than Section 6.3(j)), 6.7
(other than Section 6.7(c)) and 6.9;
(l)    Dispositions of drilling rigs numbered 21, 51, 52, 53, 55, 301, 302 and
303, each located in Colombia, to a third party (or to Global Holdings on an
interim basis in order to facilitate such a disposition), or of the Subsidiary
owning such rigs; provided that (i) at the time of such Disposition, no Default
shall exist or would result from such Disposition, (ii) the consideration
received by the Borrower or its Subsidiaries in connection with such Disposition
is (A) equal to or greater than the fair market value of the drilling rigs (or
Subsidiary) being Disposed of and (B) comprised of at least 90% (or such lower
percentage as the Requisite Lenders may approve in their Reasonable Discretion)
cash or Liquid Investments and (iii) in the case of a Disposition of a
Subsidiary, such Subsidiary owns no assets or property other than such drilling
rigs, related assets and equipment useful for the operation thereof and
associated working capital; and
(m)    Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 6.8; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) the
consideration received by the Borrower or its Subsidiaries in connection with
such Disposition is (A) equal to or greater than the fair market value of the
Property being Disposed of and (B) comprised of at least 90% cash or Liquid
Investments, and (iii) the Asset Coverage Ratio is not less than 1.5 to 1.0 on a
pro forma basis after giving effect to such Disposition.
Section 6.9    Restricted Payments.
The Borrower shall not, nor shall it permit any Subsidiary to declare, pay or
make any Restricted Payments except:
(a)    the Borrower and the Guarantors may make Restricted Payments among and to
each other;
(b)    the Borrower's Foreign Subsidiaries may make Restricted Payments among
and to each other;
(c)    the Borrower’s Foreign Subsidiaries may make Restricted Payments to the
Borrower or any Guarantor;
(d)    the Borrower and the Guarantors may make Restricted Payments in
connection with the customary operation of a consolidated cash management system
for the Borrower and the Guarantors;
(e)    [Reserved];


- 79 -

--------------------------------------------------------------------------------




(f)    the Borrower and its Subsidiaries may, and may incur obligations to, make
offsets against and acquisitions of Equity Interests of the Borrower in
satisfaction of customary indemnification and purchase price adjustment
obligations owed to the Borrower or any Subsidiary thereof under Acquisition
arrangements in which Equity Interests of Borrower were issued as consideration
for such Acquisition, provided that the only consideration exchanged by any
Credit Party in connection with any such Acquisition is the relief, satisfaction
or waiver of claims of such Credit Party under such Acquisition arrangements;
(g)    the Borrower may, and may incur obligations to, purchase, redeem or
otherwise acquire its Equity Interests with the proceeds received from the
substantially concurrent issue of new Equity Interests of the Borrower;
(h)    the Borrower may, and may incur obligations to, purchase, repurchase,
retire or otherwise acquire or retire for value its Equity Interests (i) held by
any present or former director, officer, member of management or employee of any
Subsidiary in accordance with repurchase rights or obligations established in
connection with such Equity Interests, and (ii) pursuant to the terms of any
incentive, benefit, compensation, employee or restricted equity interest
purchase plan, phantom stock plan, equity interests option plan or other
employee benefit or equity based compensation plan established by the Borrower;
provided that the aggregate amount of all such Restricted Payments made to
present or former directors, officers or members of management pursuant to
Section 6.9(h)(i) shall not exceed $1,000,000 in any fiscal year of the
Borrower;
(i)    the Borrower may, and may incur obligations to, make Restricted Payments
consisting of (i) the cashless exercise of options or warrants, and the vesting
of restricted stock, in connection with customary and reasonable employee
compensation, incentive, or other benefit programs, and (ii) purchases of
fractional shares provided that total cash disbursements for fractional shares
do not exceed $100,000 in any fiscal year of Borrower;
(j)    the Borrower may, and may incur obligations to, make Restricted Payments
consisting of payments of principal in cash on, or redemptions of, Senior Debt;
provided that (i) the aggregate amount of all such Restricted Payments made to
holders of such Senior Debt pursuant to this Section 6.9(j) shall not exceed
$7,500,000 and (ii) at the time of such Restricted Payment, no Default shall
exist or would otherwise result from such Restricted Payment;
(k)    the Borrower may, and may incur obligations to, make Restricted Payments
to refinance the 2014 Notes with the proceeds of Debt incurred in accordance
with Section 6.1(o);
(l)    the Borrower may, and may incur obligations to, make Restricted Payments
(excluding Restricted Payments (a) to purchase, repurchase, retire, or otherwise
acquire or retire for value its Equity Interests or (b) that are a dividend or
distribution) not otherwise permitted pursuant to this Section 6.9; provided
that the aggregate amount of all such Restricted Payments made by the Borrower
during the period commencing on the Effective Date, shall not exceed (i)
$2,500,000 plus (ii) one hundred percent (100%) of the net proceeds received by
the Borrower after the Effective Date from the sale or issuance by the Borrower
of its common capital stock or other common Equity Interests of the Borrower
(other than any such net proceeds that have been or are being used for purposes
of making a Restricted Payment under clause (g) above); and


- 80 -

--------------------------------------------------------------------------------




(m)    the Borrower may, and may incur obligations to, renew, extend, rearrange
or refinance (whether at or prior to the maturity thereof) the Senior Debt
outstanding under the ABL Credit Agreement, provided that any such renewal,
extension, rearrangement or refinancing is effected in accordance with the
requirements of Section 6.1(q).
Section 6.10    Affiliate Transactions.
Except as set forth on Schedule 6.10, the Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly, enter into or permit to exist
any transaction or series of transactions (including, but not limited to, the
purchase, sale, lease or exchange of Property, the making of any Investment, the
giving of any Guarantee, the assumption of any obligation or the rendering of
any service) with any of their Affiliates unless such transaction or series of
transactions is on terms no less favorable to the Borrower or such Subsidiary,
as applicable, than those that could be obtained in a comparable arm’s length
transaction with a Person that is not such an Affiliate, other than (a) pursuant
to the Technical Services Agreement dated as of January 22, 2008 between Pioneer
Drilling Services, Ltd. and Pioneer de Colombia SDAD LTDA-Colombian Branch as
the same may be amended, supplemented, otherwise modified or replaced from time
to time, so long as the terms thereof are not materially less favorable to the
Borrower and its Subsidiaries, (b) transactions between or among the Credit
Parties (other than Global Holdings and its Subsidiaries), (c) transactions
between or among Global Holdings and its Subsidiaries, (d) transactions
involving at least one of Global Holdings and its Subsidiaries to the extent
permitted under Section 6.1(a), 6.1(b)(iv), 6.1(h), 6.1(m), 6.1(o), 6.1(q),
6.2(a), 6.2(i), 6.2(l), 6.3(c), 6.3(k)-(n), 6.7(c), 6.8(c), 6.8(h), 6.8(l),
6.9(c), 6.9(f), 6.9(h) and 6.17(a), (e) employment and severance arrangements
entered into by the Borrower and its Subsidiaries in the ordinary course of
business and (f) the payment of customary fees and reimbursement of out of
pocket expenses, and customary indemnification arrangements, of officers and
directors of the Borrower and its Subsidiaries.
Section 6.11    Line of Business.
The Borrower shall not, and shall not permit any Subsidiary to, materially
change the character of the Borrower’s and the Subsidiaries’ collective business
as conducted on the date of this Agreement, or engage in any type of business
not reasonably related to the Borrower’s and the Subsidiaries’ collective
business as presently and normally conducted.
Section 6.12    Hazardous Materials.
The Borrower (a) shall not, nor shall it permit any Subsidiary to, create,
handle, transport, use, or dispose of any Hazardous Substance or Hazardous Waste
except in compliance with all applicable permits and applicable Environmental
Laws, except where such failure to comply with applicable permits or
Environmental Law would not result in a Material Adverse Change; and (b) shall
not, nor shall it permit any Subsidiary to, release any Hazardous Substance or
Hazardous Waste into the environment and shall not permit the Borrower’s or any
Subsidiary’s Property to be subjected to any release of Hazardous Substance or
Hazardous Waste, except where such release would not result in a Material
Adverse Change.
Section 6.13    Compliance with ERISA.


- 81 -

--------------------------------------------------------------------------------




The Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly: (a) engage in any transaction in connection with which the Borrower
or any member of the Controlled Group could be subjected to either a civil
penalty assessed pursuant to Section 502(c), (i) or (l) of ERISA or a Tax
imposed by Chapter 43 of Subtitle D of the Code; (b) terminate any Plan in a
manner, or take any other action with respect to any Plan, which could result in
any liability to the Borrower or any member of the Controlled Group to the PBGC
(other than premiums in the ordinary course of business); (c) fail to make full
payment or contribution when due of all amounts due under the provisions of any
Plan, agreement relating thereto or applicable law; (d) permit the actuarial
present value of all accumulated benefit liabilities (based on the assumptions
used for purposes of Accounting Standards Codification No. 715: Compensation
Retirement Benefits) under all underfunded Plans that are regulated under Title
IV of ERISA to exceed the fair market value of the assets of all such
underfunded Plans allocable to such benefit liabilities; (e) contribute to or
assume an obligation to contribute to any Multiemployer Plan; (f) acquire an
interest in any Person that causes such Person to become a member of the
Controlled Group if such Person sponsors, maintains or contributes to, or at any
time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (1) any Multiemployer Plan, or (2) any other Plan
that is subject to Title IV of ERISA under which the actuarial present value of
all accumulated benefit liabilities (based on the assumptions used for purposes
of Accounting Standards Codification No. 715: Compensation Retirement Benefits)
under all underfunded Plans of such Person and the Controlled Group that are
regulated under Title IV of ERISA exceed the fair market value of the assets of
all such underfunded Plans allocable to such benefit liabilities; (g) incur a
liability to or on account of a Plan under Sections 515, 4062, 4063, 4064, 4201
or 4204 of ERISA; (h) contribute to or assume an obligation to contribute to any
employee welfare benefit plan, as defined in Section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any liability; or (i) amend a Plan resulting
in an increase in current liability such that the Borrower or any member of the
Controlled Group is required to provide security to such Plan under Section
401(a)(29) of the Code, if the action described in clauses (a) through (i) would
reasonably be expected to have a Material Adverse Change.
Section 6.14    Sale and Leaseback Transactions.
The Borrower shall not, nor shall it permit any Subsidiary to, sell or transfer
to a Person any Property, whether now owned or hereafter acquired, having a fair
market value greater than $5,000,000.00 in the aggregate for all such Property
sold or transferred at any time during the course of this Agreement, if at the
time or thereafter the Borrower or a Subsidiary shall lease as lessee such
Property or any part thereof or other Property which the Borrower or such
Subsidiary intends to use for substantially the same purpose as the Property
sold or transferred.
Section 6.15    Limitation on Hedging.
The Borrower shall not, nor shall it permit any Subsidiary to, (a) purchase,
assume, or hold a speculative position in any commodities market or futures
market or enter into any Hedging Arrangement for speculative purposes; or (b) be
party to or otherwise enter into any Hedging Arrangement which (i) is entered
into for reasons other than to effectively cap, collar or exchange


- 82 -

--------------------------------------------------------------------------------




interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or its Subsidiaries or (ii) is with any party other
than (A) a Swap Counterparty, (B) a lender or agent under the ABL Credit
Agreement or (C) any other Person if such Person or its credit support provider
has a long term senior unsecured debt rating at the time of entry into the
applicable Hedging Arrangement is A-/A3 by S&P or Moody’s (or their equivalent)
or higher.
Section 6.16    Minimum Asset Coverage Ratio.
The Borrower shall not permit the Asset Coverage Ratio as of any June 30 or
December 31 of any calendar year, to be less than 1.5:1.0.
Section 6.17    Global Holdings and its Subsidiaries.
(a)    The Borrower will not, and will not permit any Subsidiary (other than
Global Holdings and its Subsidiaries) to Guarantee any Debt or other obligations
of Global Holdings or any of its Subsidiaries, except to the extent permitted by
Section 6.3(c) or (k).
(b)    The Borrower will not permit Global Holdings or any of its Subsidiaries
to hold any Equity Interests in, or any Debt of, the Borrower or any Subsidiary
(other than Global Holdings and its Subsidiaries).
(c)    The Borrower will cause the management, business and affairs of each of
the Borrower and the Subsidiaries to be conducted in such a manner (including,
without limitation, by keeping separate books of account, furnishing separate
financial statements of Global Holdings and its Subsidiaries to creditors and
potential creditors thereof and by not permitting Properties of the Borrower and
the Subsidiaries to be commingled) so that Global Holdings and each of its
Subsidiaries will be treated as a corporate entity separate and distinct from
the Borrower and the Subsidiaries (other than Global Holdings and its
Subsidiaries).
Section 6.18     Landlord Agreements.
(a)    No Credit Party shall, nor shall it permit any of its Subsidiaries that
is, or in required to be, a Credit Party to hold, store or otherwise maintain
any Equipment or Inventory that is intended to constitute Collateral pursuant to
the Security Documents at premises which are not owned by a Credit Party unless
(i) such Equipment is located at the job site under which such Equipment is then
currently under contract or is out for repair or maintenance for a period of up
to 120 days or such longer period as determined by the Requisite Lenders in
their Reasonable Discretion, (ii) such Equipment or Inventory is located at
premises that are leased by a Credit Party or stored at the premises of another
Person, and such Credit Party has used commercially reasonable efforts to seek
and deliver (x) a lien waiver or subordination agreement and (y) a collateral
access agreement, in each case in form and substance reasonably satisfactory to
the Requisite Lenders (such satisfactory agreements under clauses (x) and (y),
collectively, an “Access and Subordination Agreement”); (iii) such Equipment is
office equipment located at such Credit Party’s regional corporate headquarters
or sales offices; or (iv) such Inventory is located on premises owned or
operated by the customer that is to purchase such Inventory.


- 83 -

--------------------------------------------------------------------------------




(b)    The Borrower shall not, nor shall it permit any Subsidiary to, remove or
withdraw any funds deposited in the Specified Blocked Account, except that (i)
funds in an aggregate amount equal to 50% of the Specified Amount may be
withdrawn from the Specified Blocked Account by the Borrower on or after the
date on which the Credit Parties have obtained and delivered to the
Administrative Agent Access and Subordination Agreements with respect to Leased
Premises for which the aggregate Annual Rent therefor equals or exceeds 50% of
the Total Annual Rent, (ii) all remaining funds in the Specified Blocked Account
may be withdrawn by the Borrower on or after the date on or after the date on
which the Credit Parties have obtained and delivered to the Administrative Agent
Access and Subordination Agreements with respect to Leased Premises for which
the aggregate Annual Rent therefor equals or exceeds 90% of the Total Annual
Rent, and (iii) after the funds described in clause (i) have been withdrawn from
the Specified Blocked Account in accordance with such clause but before the
funds described in clause (ii) have been withdrawn from the Specified Blocked
Account in accordance with such clause, a proportionate amount of remaining
funds may be withdrawn from the Specified Blocked Account by the Borrower on or
after each date on which the Credit Parties have obtained and delivered to the
Administrative Agent Access and Subordination Agreement with respect to
additional Leased Premises based on the Annual Rent for such Leased Premises.
Section 6.19    Disposal of Subsidiary Interests.
Except for any sale of all of its interests in the Equity Interests of any of
its Subsidiaries in compliance with the provisions of Sections 6.7 and 6.8, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, except for
pledges of Equity Interests pursuant to the Security Documents or as may be
required by the ABL Agreement and addressed in the Intercreditor Agreement, (a)
directly or indirectly sell, assign, pledge or otherwise encumber or dispose of
any Equity Interests of any of its Subsidiaries, except to qualify directors if
required by applicable law; or (b) permit any of its Subsidiaries directly or
indirectly to sell, assign, pledge or otherwise encumber or dispose of any
Equity Interests of any of its Subsidiaries, except to a Credit Party (subject
to the restrictions on such disposition otherwise imposed hereunder), or to
qualify directors if required by applicable law.
Section 6.20    Amendments or Waivers of Organization Documents, ABL Credit
Documents or Material Contracts.
No Credit Party shall, nor shall it permit any of its Subsidiaries to, agree to
any of the following without obtaining the prior written consent of the
Requisite Lenders:
(a)    any material amendment, restatement, supplement or other modification to,
or waiver of, any of its Organization Documents in a manner that would be
materially adverse to the Administrative Agent or the Lenders;
(b)    any amendment, restatement, supplement or other modification to, or
waiver of, any ABL Credit Document, if any such amendment, restatement,
supplement, modification or waiver would (i) increase the maximum allowed amount
of (A) Debt for borrowed money (which shall not include any Bank Product
Obligations (as defined therein)) constituting principal outstanding under the
ABL Credit Documents plus (B) the aggregate face amount of any letters of credit
issued


- 84 -

--------------------------------------------------------------------------------




but not reimbursed under the ABL Credit Documents plus (C) the aggregate amount
of interest (including Post-Petition Interest (as defined in the Intercreditor
Agreement)), premiums, fees, expenses, indemnities and other amounts accrued or
charged (and unpaid) in respect of the amounts described in the foregoing
clauses (A) and (B), to an amount in excess of the ABL Cap Amount (as defined in
the Intercreditor Agreement), (ii) increase the "Applicable Margin" or similar
component of the interest rate on the Obligations (as defined in the ABL Credit
Agreement) by more than 3.00% per annum above the “Applicable Margin” or similar
component of the interest rate in effect on the date hereof (excluding, without
limitation, (A) fluctuations in underlying rate indices, (B) the imposition of a
default rate of up to 2.00% per annum, and (C) movement within the pricing grid
set forth in the ABL Credit Agreement as in effect on the date hereof or as
modified in accordance with the terms hereof), (iii) change any covenants,
defaults, or events of default under the ABL Credit Agreement or any other ABL
Credit Document (including the addition of covenants, defaults, or events of
default not contained in the ABL Credit Agreement or other ABL Credit Documents
as in effect on the date hereof) to restrict any Credit Party from making
payments of the Obligations that would otherwise be permitted under the ABL
Credit Documents as in effect on the date hereof, or (iv) increase or add any
advance rates beyond the advance rates set forth in the ABL Credit Agreement on
the Effective Date to the extent that any such increase or addition, when taken
together with all other such increases or additions, would result in greater
than $7,500,000 in the aggregate of additional loan availability under the ABL
Credit Documents (with the impact of each such increase or addition being
calculated on the date thereof and then aggregated with the impact of all other
such increases or additions); provided that the existence of any overadvance
under the ABL Credit Agreement shall not be deemed to be an increase to or
addition of an advance rate.
(c)    any material amendment, restatement, supplement or other modification to,
or waiver of, any Material Contract in a manner that would be materially adverse
to the Administrative Agent or the Lenders.
Section 6.21    Fiscal Year.
No Credit Party shall, nor shall it permit any of its Subsidiaries to change its
fiscal year‑end from December 31.
Section 6.22    Foreign Subsidiaries.
No Credit Party shall permit the amount of cash and cash equivalents (including
Liquid Investments) of the Foreign Subsidiaries of the Credit Parties to exceed
$20,000,000 in the aggregate for all such Foreign Subsidiaries at any time (with
the amount by which such aggregate cash and cash equivalents exceed $20,000,000
at such time equaling the “Excess Cash Amount”), unless such Foreign
Subsidiaries distribute such Excess Cash Amount to one or more Credit Parties
(other than Global Holdings or any Subsidiary thereof) within three (3) Business
Days of the date of determination (the “Excess Cash Distribution Deadline”);
provided that, (a) in no event shall the Excess Cash Amount exceed $3,000,000 at
any time and (b) to the extent that any Event of Default occurs with respect to
this Section 6.22 (other than in connection with a violation of clause (a)
above), the Credit Parties may cure such Event of Default by causing such
Foreign Subsidiaries to distribute such Excess Cash Amount to one or more Credit
Parties (other than Global Holdings or any Subsidiary thereof) within two (2)
Business Days after the occurrence of such Event of Default.


- 85 -

--------------------------------------------------------------------------------




Section 6.24    Negative Pledge.
No Credit Party shall, nor shall it permit any of its Subsidiaries to, create,
incur, assume or permit to exist any Lien on any Excepted Certificated
Equipment, Excepted Real Estate Asset or other owned Real Estate Asset, other
than Excepted Liens and Liens pursuant to Section 6.2(a), (f) and (i) and (to
the extent subject to the Intercreditor Agreement and a Mortgage or other
Security Document) Section 6.2(l).
Section 6.25    Minimum Liquidity. The Borrower shall not permit at any time the
sum of (a) Unrestricted Cash of the Credit Parties and (b) the amount available
to be borrowed under the ABL Credit Agreement at such time (after giving effect
to any restrictions on borrowing under the applicable commitment, borrowing base
and other provisions of the ABL Credit Agreement) to be less than $25 million.
ARTICLE 7
DEFAULT AND REMEDIES
Section 7.1    Events of Default.
The occurrence of any of the following events shall constitute an “Event of
Default” under this Agreement and any other Credit Document:
(a)    Payment Failure. The Borrower or any Credit Party (i) fails to pay any
principal when due under this Agreement or (ii) fails to pay, within three (3)
Business Days after the same becomes due, any other amount due under this
Agreement or any other Credit Document, including payments of interest, fees,
reimbursements, and indemnifications;
(b)    False Representation or Warranties. Any representation or warranty made
or deemed to be made by the Borrower or any Credit Party or any officer thereof
in this Agreement, in any other Credit Document or in any certificate delivered
in connection with this Agreement or any other Credit Document is incorrect,
false or otherwise misleading in any material respect at the time it was made or
deemed made;
(c)    Breach of Covenant. (i) Any breach by the Borrower or any other Credit
Party of any of the covenants in Section 5.1 (with respect to the legal
existence of the Borrower), Section 5.2(c), Section 5.3(a), Section 5.12(a),
Section 5.12(b), Section 5.17, Section 5.19 or Article 6 (other than Sections
6.12 or 6.13) of this Agreement (provided that any Event of Default caused by a
breach of Section 6.22 is subject to cure to the extent contemplated by Section
6.22), or (ii) any breach by the Borrower or any other Credit Party of any other
covenant contained in this Agreement or any other Credit Document and such
breach is not cured within thirty (30) days after the earlier of (A) the date
notice thereof is given to the Borrower by the Administrative Agent or any
Lender or (B) the date any Responsible Officer of the Borrower or any other
Credit Party obtained actual knowledge thereof;


- 86 -

--------------------------------------------------------------------------------




(d)    Guaranty. Any material provisions in the Guaranty shall at any time
(before its expiration according to its terms) and for any reason cease to be in
full force and effect and valid and binding on the Guarantors party thereto or
shall be contested by any party thereto; any Guarantor shall deny it has any
liability or obligation under the Guaranty;
(e)    Security and Credit Documents. Any Security Document shall at any time
and for any reason cease to create an Acceptable Security Interest that is
superior to all other Liens (other than Permitted Priority Liens) in Collateral
with a fair market value in excess of $5,000,000.00 in the aggregate for all
Security Documents purported to be subject to such agreement in accordance with
the terms of such agreement or any material provisions of any Credit Document
shall cease to be in full force and effect and valid and binding on any Credit
Party that is a party thereto or any such Person shall so state in writing,
except to the extent resulting from the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents;
(f)    Cross-Default. (i) The Borrower or any Subsidiary shall fail to pay any
principal of or premium or interest on (A) its Debt which is outstanding in a
principal amount of at least $15,000,000.00 individually or when aggregated with
all such Debt of the Borrower and the Subsidiaries so in default (but excluding
Debt hereunder) or (B) its Debt under the ABL Credit Documents, in each case,
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; (ii) any other event shall occur or condition
shall exist under any agreement or instrument relating to (A) Debt which is
outstanding in a principal amount of at least $15,000,000.00 individually or
when aggregated with all such Debt of the Borrower and the Subsidiaries so in
default (other than Debt hereunder) or (B) Debt under the ABL Credit Documents
and, in each case, shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt prior to the stated maturity thereof; or (iii) (A) any Debt which is
outstanding in a principal amount of at least $15,000,000.00 individually or
when aggregated with all such Debt of the Borrower and the Subsidiaries so in
default (but excluding Debt hereunder) or (B) ay Debt under the ABL Credit
Documents, in each case, shall be declared to be due and payable, or required to
be prepaid (other than by a regularly scheduled required prepayment);
(g)    Bankruptcy and Insolvency. Any Credit Party or Subsidiary (i) admits in
writing its inability to pay its debts generally as they become due; makes an
assignment for the benefit of its creditors; consents to or acquiesces in the
appointment of a receiver, liquidator, fiscal agent, or trustee of itself or any
of its Property; files a petition under bankruptcy or other laws for the relief
of debtors; or consents to any reorganization, arrangement, workout,
liquidation, dissolution, or similar relief or (ii) shall have had, without its
consent: any court enter an order appointing a receiver, liquidator, fiscal
agent, or trustee of itself or any of its Property; any petition filed against
it seeking reorganization, arrangement, workout, liquidation, dissolution or
similar relief under bankruptcy or other laws for the relief of debtors and such
petition shall not be dismissed, stayed, or set aside for an aggregate of sixty
(60) consecutive days;


- 87 -

--------------------------------------------------------------------------------




(h)    Adverse Judgment. The Borrower or any Subsidiary suffers final judgments
against any of them since the date of this Agreement in an aggregate amount,
less any insurance proceeds covering such judgments which are received or as to
which the insurance carriers admit liability, greater than $15,000,000.00 and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgments or (ii) there shall be any period of thirty (30) consecutive
days during which a stay of enforcement of such judgments, by reason of a
pending appeal, payment in accordance with the terms of such judgment, or
otherwise, shall not be in effect;
(i)    Termination Events. Any Termination Event with respect to a Plan shall
have occurred, and, thirty (30) days after the earlier of (i) written notice by
the Administrative Agent to the Borrower of such Termination Event or (ii)
Borrower obtains knowledge or otherwise becomes aware of such Termination Event,
such Termination Event shall not have been corrected and shall have created and
caused to be continuing a material risk of Plan termination or liability for
withdrawal from the Plan as a “substantial employer” (as defined in Section
4001(a)(2) of ERISA), which termination could reasonably be expect to result in
an actual obligation of the Borrower or a Subsidiary to pay an amount of money
greater than $15,000,000.00;
(j)    Plan Withdrawals. The Borrower or any member of the Controlled Group as
an employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawal could reasonably be
expect to result in an actual obligation of the Borrower or a Subsidiary to pay
an amount of money exceeding $15,000,000.00;
(k)    Intercreditor Agreement. At any time prior to the Discharge of ABL
Obligations, the Intercreditor Agreement or any material provision thereof shall
cease to be in full force and effect and valid and binding on the ABL
Administrative Agent and each Credit Party that is a party thereto or any such
Person shall so state in writing; or
(l)    Change in Control. The occurrence of a Change in Control.
Section 7.2    Optional Acceleration of Maturity.
If any Event of Default (other than an Event of Default pursuant to Section
7.1(g)) shall have occurred and be continuing, then, and in any such event,
(a)    the Administrative Agent (i) shall at the request, or may with the
consent, of the Requisite Lenders, by notice to the Borrower, declare that the
obligation of each Lender to make Loans (if any) shall be terminated, whereupon
the same shall forthwith terminate, and (ii) shall at the request, or may with
the consent, of the Requisite Lenders, by notice to the Borrower, declare the
Loans, all accrued and unpaid interest thereon, and all other amounts payable
under this Agreement to be forthwith due and payable, whereupon the Loans, all
such interest, and all such amounts shall become and be forthwith due and
payable in full, without presentment, demand, protest or further notice of any
kind (including, without limitation, any notice of intent to accelerate or
notice of acceleration), all of which are hereby expressly waived by the
Borrower; and
(b)    the Administrative Agent shall at the request of, or may with the consent
of, the Requisite Lenders proceed to enforce its rights and remedies under the
Security Documents, the


- 88 -

--------------------------------------------------------------------------------




Guaranty, or any other Credit Document for the ratable benefit of the Secured
Parties by appropriate proceedings.
Section 7.3    Automatic Acceleration of Maturity.
If any Event of Default pursuant to Section 7.1(g) shall occur,
(a)    the obligation of each Lender to make Loans (if any) shall immediately
and automatically be terminated and the Loans, all accrued and unpaid interest
thereon, and all other amounts payable under this Agreement shall immediately
and automatically become and be due and payable in full, without presentment,
demand, protest or any notice of any kind (including, without limitation, any
notice of intent to accelerate or notice of acceleration), all of which are
hereby expressly waived by the Borrower; and
(b)    the Administrative Agent shall at the request of, or may with the consent
of, the Requisite Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranty, or any other Credit Document for the ratable
benefit of the Secured Parties by appropriate proceedings.
Section 7.4    Set-off.
Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent, each other Agent and each Lender is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Administrative Agent, such other Agent or such Lender to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement, the Loans held by
the Administrative Agent, such other Agent or such Lender, and the other Credit
Documents, irrespective of whether or not the Administrative Agent, such other
Agent or such Lender shall have made any demand under this Agreement, such
Loans, or such other Credit Documents, and although such obligations may be
unmatured; provided that, in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the other Agents, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and each Agent agrees to promptly notify the Borrower after any such
set-off and application made by such Lender or Agent, provided that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of the Administrative Agent, each other Agent and each
Lender under this Section 7.4 are in addition to any other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent, such other Agent or such Lender may have.
Section 7.5    Remedies Cumulative, No Waiver.


- 89 -

--------------------------------------------------------------------------------




. No right, power, or remedy conferred to the Administrative Agent, any other
Agent or any Lender in this Agreement or the Credit Documents, or now or
hereafter existing at law, in equity, by statute, or otherwise shall be
exclusive, and each such right, power, or remedy shall to the full extent
permitted by law be cumulative and in addition to every other such right, power
or remedy. No course of dealing and no delay in exercising any right, power, or
remedy conferred to the Administrative Agent, any other Agent or any Lender in
this Agreement and the Credit Documents or now or hereafter existing at law, in
equity, by statute, or otherwise shall operate as a waiver of or otherwise
prejudice any such right, power, or remedy. The Administrative Agent, any other
Agent or any Lender may cure any Event of Default without waiving the Event of
Default. No notice to or demand upon the Borrower or any Subsidiary shall
entitle the Borrower or such Subsidiary to similar notices or demands in the
future.
Section 7.6    Application of Payments.
Prior to an Event of Default, all payments made hereunder shall be applied by
the Administrative Agent as directed by the Borrower, but ratably among Lenders,
but such payments are subject to the terms of this Agreement, including the
application of prepayments according to Section 2.11. During the existence of an
Event of Default, all payments and collections received by the Administrative
Agent in connection with the transactions contemplated hereby shall be applied
to the Obligations in accordance with Section 2.12 and in the following order
(subject to the terms of the Intercreditor Agreement):
FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Credit Document) in
connection with this Agreement or any of the Obligations, including all court
costs and the reasonable fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent as secured party
hereunder or under any other Credit Document on behalf of any Credit Party and
any other reasonable costs or expenses incurred in connection with the exercise
of any right or remedy hereunder or under any other Credit Document;
SECOND, to the payment of all accrued interest constituting part of the
Obligations (the amounts so applied to be distributed ratably among the Lenders
(and to the extent applicable to Hedging Arrangements and the Swap
Counterparties) pro rata in accordance with the amounts of the Obligations owed
to them on the date of any such distribution);
THIRD, to the payment of any then due and owing principal constituting part of
the Obligations (the amounts so applied to be distributed ratably among the
Lenders (and to the extent applicable to Hedging Arrangements, the Swap
Counterparties) pro rata in accordance with the principal amounts of the
Obligations owed to them on the date of any such distribution);
FOURTH, to the payment of any then due and owing other amounts (including fees
and expenses) constituting part of the Obligations (the amounts so applied to be
distributed ratably among the Lenders (and to the extent applicable to Hedging
Arrangements, the Swap


- 90 -

--------------------------------------------------------------------------------




Counterparties) pro rata in accordance with such amounts owed to them on the
date of any such distribution); and
FIFTH, to the Credit Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Credit Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.
ARTICLE 8
THE ADMINISTRATIVE AGENT
Section 8.1    Appointment of Agents.
Goldman Sachs is hereby appointed Syndication Agent and Arranger hereunder, and
each Lender hereby authorizes Goldman Sachs to act as Syndication Agent and
Arranger in accordance with the terms hereof and the other Credit Documents.
Wilmington Trust, National Association is hereby appointed Administrative Agent
hereunder and under the other Credit Documents and each Lender hereby authorizes
Wilmington Trust, National Association to act as Administrative Agent in
accordance with the terms hereof and the other Credit Documents. Each Agent
hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Credit Documents, as applicable. The provisions
of this Article 8 are solely for the benefit of Agents and Lenders and no Credit
Party shall have any rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties hereunder, each Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for the Borrower or any of its Subsidiaries. The Syndication Agent,
without consent of or notice to any party hereto, may assign any and all of its
rights or obligations hereunder to any of its Affiliates. As of the Effective
Date, neither Goldman Sachs, in its capacity as Syndication Agent or Arranger,
shall have any obligations but shall be entitled to all benefits of this Article
8. Each of Syndication Agent, Arranger and any other Agent described in the
definition thereof (other than the Administrative Agent) may resign from such
role at any time, with immediate effect, by giving prior written notice thereof
to the Administrative Agent and the Borrower. It is understood and agreed that
the use of the term “agent” herein or in any other Credit Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
Section 8.2    Powers and Duties.
Each Lender irrevocably authorizes each Agent to take such action on such
Lender’s behalf and to exercise such powers, rights and remedies hereunder and
under the other Credit Documents as are specifically delegated or granted to
such Agent by the terms hereof and thereof, together with


- 91 -

--------------------------------------------------------------------------------




such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Credit Documents except as
expressly set forth herein or therein. Administrative Agent hereby agrees that
it shall (i) furnish to Goldman Sachs, in its capacity as the Arranger, upon
Goldman Sachs’ request, a copy of the Register, (ii) cooperate with Goldman
Sachs in granting access to any Lenders (or potential lenders) who Goldman Sachs
identifies to the Platform and (iii) maintain Goldman Sachs’ access to the
Platform.


Section 8.3    General Immunity.
(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
to any Agent or any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, Administrative Agent
shall not have any liability arising from confirmations of the amount of
outstanding Loans or the component amounts thereof.
(b)    Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 9.5) and, upon receipt of such instructions from Requisite Lenders
(or such other Lenders, as the case may be), such Agent shall be entitled to act
or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions, including for the
avoidance of doubt refraining from any action that, in its opinion or the
opinion of its counsel, may expose such Agent to liability, if such Agent is not
indemnified to its satisfaction, or that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture,


- 92 -

--------------------------------------------------------------------------------




modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law. Without prejudice to the generality of the foregoing,
(i) each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for the Borrower and
its Subsidiaries), accountants, experts and other professional advisors selected
by it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under Section 9.5). Notwithstanding anything to the
contrary set forth herein, the Administrative Agent shall not be required to
take, or to omit to take, any action under the Credit Documents, unless, upon
demand, the Administrative Agent receives indemnification satisfactory to it
from the Lenders against all liabilities, costs and expenses that, by reason of
such action or omission, may be imposed on, incurred by or asserted against the
Administrative Agent or any of its officers, partners, directors, employees or
agents.
(c)    Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 8.3 and of Section 8.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 8.3 and of Section 8.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent. The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.
Section 8.4    Agents Entitled to Act as Lender.


- 93 -

--------------------------------------------------------------------------------




The agency hereby created shall in no way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, any Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the Loans,
each Agent shall have the same rights and powers hereunder as any other Lender
and may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders.
Section 8.5    Lenders’ Representations, Warranties and Acknowledgment.
(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with the Loans hereunder and that it has made and
shall continue to make its own appraisal of the creditworthiness of the Borrower
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.
(b)    Each Lender, by delivering its signature page to this Agreement, an
Assignment and Acceptance or a Joinder Agreement and funding its Term Loan on
the Effective Date shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Effective Date.
Section 8.6    Right to Indemnity.
Each Lender, in proportion to its Pro Rata Share (or, if indemnification is
sought after the date upon which all Term Loan Commitments shall have terminated
and the Term Loans shall have been paid in full, ratably in accordance with such
outstanding Term Loans and Term Loan Commitments, as in effect immediately prior
to such date), severally agrees to indemnify each Agent, to the extent that such
Agent shall not have been reimbursed by any Credit Party, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent in exercising its powers, rights and remedies
or performing its duties hereunder or under the other Credit Documents or
otherwise in its capacity as such Agent in any way relating to or arising out of
this Agreement, the other Credit Documents, or the use of proceeds thereof;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction.


- 94 -

--------------------------------------------------------------------------------




If any indemnity furnished to any Agent for any purpose shall, in the opinion of
such Agent, be insufficient or become impaired, such Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Agent against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement in excess of such Lender’s Pro Rata Share thereof; and
provided further, this sentence shall not be deemed to require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement described in the proviso
in the immediately preceding sentence.
Section 8.7    Successor Administrative Agent.
Administrative Agent shall have the right to resign at any time by giving prior
written notice thereof to Lenders and Borrower and Administrative Agent may be
removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Borrower and Administrative Agent and signed
by the Requisite Lenders. Administrative Agent shall have the right to appoint a
financial institution to act as Administrative Agent hereunder, subject to the
reasonable satisfaction of Borrower and the Requisite Lenders, and
Administrative Agent’s resignation shall become effective on the earliest of (i)
30 days after delivery of the notice of resignation (regardless of whether a
successor has been appointed or not), (ii) the acceptance of such successor
Administrative Agent by Borrower and the Requisite Lenders or (iii) such other
date, if any, agreed to by the Requisite Lenders. Upon any such notice of
resignation or any such removal, if a successor Administrative Agent has not
already been appointed by the resigning Administrative Agent, the Requisite
Lenders shall have the right, upon five Business Days’ notice to Borrower, to
appoint a successor Administrative Agent. If neither the Requisite Lenders nor
Administrative Agent have appointed a successor Administrative Agent, the
Requisite Lenders shall be deemed to have succeeded to and become vested with
all the rights, powers, privileges and duties of the resigning Administrative
Agent; provided that, until a successor Administrative Agent is so appointed by
the Requisite Lenders or Administrative Agent, any collateral security held by
Administrative Agent on behalf of the Lenders under any of the Credit Documents
shall continue to be held by the resigning Administrative Agent as nominee until
such time as a successor Administrative Agent is appointed. Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent and the resigning or removed
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Security Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Credit Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Security Documents, whereupon such
resigning or removed Administrative Agent shall be discharged from its duties
and obligations hereunder. After any resigning or removed Administrative Agent’s
resignation or removal hereunder as


- 95 -

--------------------------------------------------------------------------------




Administrative Agent, the provisions of Article 8 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent hereunder.
Section 8.8    Security Documents, Guaranty and Intercreditor Agreement.
(a)    Agents under Security Documents, Guaranty and Intercreditor Agreement.
Each Secured Party hereby authorizes Administrative Agent, on behalf of and for
the benefit of Secured Parties, to be the agent for and representative of
Secured Parties with respect to the Guaranty, the Collateral, the Security
Documents and the Intercreditor Agreement; provided that the Administrative
Agent shall not owe any fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or any other obligation whatsoever to any holder of Obligations with
respect to any Hedging Arrangement. Each Secured Party hereby further (x)
consents to the subordination of Liens provided for in the Intercreditor
Agreement, (y) agrees that it will be bound by and will take no actions contrary
to the provisions of the Intercreditor Agreement and (z) authorizes and
instructs the Administrative Agent to enter into the Intercreditor Agreement as
Initial Term Agent and on behalf of such Secured Party. Subject to Section 9.5,
without further written consent or authorization from any Secured Party,
Administrative Agent may execute any documents or instruments necessary to
(i) in connection with a sale or disposition of assets permitted by this
Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 9.5) have otherwise consented or (ii) release any Guarantor from the
Guaranty with respect to which Requisite Lenders (or such other Lenders as may
be required to give such consent under Section 9.5) have otherwise consented.
(b)    Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guaranty, it being understood and agreed that all powers, rights
and remedies hereunder and under any of the Credit Documents may be exercised
solely by Administrative Agent, for the benefit of the Secured Parties in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Security Documents and the Intercreditor Agreement may be exercised
solely by Administrative Agent for the benefit of the Secured Parties in
accordance with the terms thereof, and (ii) in the event of a foreclosure or
similar enforcement action by Administrative Agent on any of the Collateral
pursuant to a public or private sale or other disposition (including, without
limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise
of the Bankruptcy Code), Administrative Agent (or any Lender, except with
respect to a “credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii)
or otherwise of the Bankruptcy Code) may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and Administrative
Agent, as agent for and representative of Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities) shall be entitled,
upon instructions from Requisite Lenders, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by Administrative Agent at such sale or other disposition.


- 96 -

--------------------------------------------------------------------------------




(c)    Rights under Hedging Arrangements. No Hedging Arrangement will create (or
be deemed to create) in favor of any Swap Counterparty that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 9.5(c)(ii) of this Agreement and Section 24 of the Security
Agreement. By accepting the benefits of the Collateral, such Swap Counterparty
shall be deemed to have appointed Administrative Agent as its agent and agreed
to be bound by the Credit Documents as a Secured Party, subject to the
limitations set forth in this clause (c).
(d)    Release of Collateral and Guarantees, Termination of Credit Documents.
Notwithstanding anything to the contrary contained herein or any other Credit
Document, when all Obligations (other than obligations in respect of any Hedging
Arrangement) have been paid in full and all Commitments have terminated or
expired, upon request of Borrower, Administrative Agent shall (without notice
to, or vote or consent of, any Lender, or any affiliate of any Lender that is a
party to any Hedging Arrangement) take such actions as shall be required to
release its security interest in all Collateral, and to release all guarantee
obligations provided for in any Credit Document, whether or not on the date of
such release there may be outstanding Obligations in respect of Hedging
Arrangements. Any such release of guarantee obligations shall be deemed subject
to the provision that such guarantee obligations shall be reinstated if after
such release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Borrower
or any Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.
(e)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral. Upon request by the
Administrative Agent at any time, the Requisite Lenders will confirm in writing
the Administrative Agent’s authority to release its interest in particular types
or items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 8.8.
Section 8.9    Withholding Taxes.
To the extent required by any applicable law, Administrative Agent may withhold
from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Without duplication of the provisions of Section 2.16(g), if
the Internal Revenue Service or any other Governmental Authority asserts a claim
that Administrative Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender because the appropriate form was not delivered or
was not properly executed or because such Lender failed to notify Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, or if
Administrative Agent reasonably determines that a payment was made to a Lender
pursuant to this Agreement without deduction of applicable withholding Tax from
such


- 97 -

--------------------------------------------------------------------------------




payment, such Lender shall indemnify Administrative Agent fully for all amounts
paid, directly or indirectly, by Administrative Agent as Tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred.
Section 8.10.    Administrative Agent May File Bankruptcy Disclosure and Proofs
of Claim
In case of the pendency of any proceeding under any Debtor Relief Laws relative
to any Credit Party, Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Administrative Agent shall have made
any demand on Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a)    to file a verified statement pursuant to rule 2019 of the Federal Rules
of Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;
(b)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its respective agents and counsel and
all other amounts due the Lenders and Administrative Agent under Sections 2.7,
9.2 and 9.3 allowed in such judicial proceeding); and
(c)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.7, 9.2 and 9.3. To the extent that the payment of any such
compensation, expenses, disbursements and advances of Administrative Agent, its
agents and counsel, and any other amounts due Administrative Agent under
Sections 2.7, 9.2 and 9.3 out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Lenders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.


Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment


- 98 -

--------------------------------------------------------------------------------




or composition affecting the Obligations or the rights of any Lender or to
authorize Administrative Agent to vote in respect of the claim of any Lender in
any such proceeding.
ARTICLE 9
MISCELLANEOUS
Section 9.1    Notices.
(a) Notices Generally. Except as otherwise provided for in this Agreement, any
notice or other communication herein required or permitted to be given to a
Credit Party, Syndication Agent, Administrative Agent, Arranger or other Agent
shall be sent to such Person’s address as set forth on Schedule 9.1 or in the
other relevant Credit Document, and in the case of any Lender, the address as
indicated on Schedule 9.1 or otherwise indicated to Administrative Agent in
writing. Except as otherwise set forth in paragraph (b) below, each notice
hereunder shall be in writing and may be personally served or sent by facsimile
(except for any notices sent to Administrative Agent) or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
facsimile, or three Business Days after depositing it in the United States mail
with postage prepaid and properly addressed; provided, no notice to any Agent
shall be effective until received by such Agent; provided further, any such
notice or other communication shall at the request of Administrative Agent be
provided to any sub-agent appointed pursuant to Section 8.3(c) as designated by
Administrative Agent from time to time.
(b) Electronic Communications.
(i) Notices and other communications to any Agent or any Lender hereunder may be
delivered or furnished by electronic communication (including e‑mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Agent or any Lender pursuant to Section 2 if such Person has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


- 99 -

--------------------------------------------------------------------------------




(ii) Each Credit Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.
(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications. In no event shall the Agent Affiliates have
any liability to Borrower or the other Credit Parties, any Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of Borrower’s, any Credit Party’s or
Administrative Agent’s transmission of communications through the Platform.
(iv) Each Credit Party, each Lender, and each Agent agrees that Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with Administrative Agent’s
customary document retention procedures and policies.
(v) Any notice of Default or Event of Default may be provided by electronic
communication and shall be deemed to have been given upon the day such
electronic communication is sent.
(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the
“Public-Side Information” portion of the Platform and that may contain
Private-Side Information. In the event that any Public Lender has determined for
itself to not access any information disclosed through the Platform or
otherwise, such Public Lender acknowledges that (i) other Lenders may have
availed themselves of such information and (ii) neither Borrower nor
Administrative Agent has any responsibility for such Public Lender’s decision to
limit the scope of the information it has obtained in connection with this
Agreement and the other Credit Documents.
Section 9.2    Expenses.


- 100 -

--------------------------------------------------------------------------------




Whether or not the transactions contemplated hereby shall be consum-mated,
Borrower agrees to pay promptly (a) all the actual and reasonable costs and
expenses incurred in connection with the negotiation, preparation and execution
of the Credit Documents and any consents, amendments, waivers or other
modifications thereto; (b) all the costs of furnishing all opinions by counsel
for Borrower and the other Credit Parties; (c) the reasonable fees, expenses and
disbursements of counsel to Agents (in each case excluding allocated costs of
internal counsel) and each Lender in connection with the negotiation,
preparation, execution and administration of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrower; (d) all the reasonable and
documented out of pocket costs and expenses of creating, perfecting, recording,
maintaining and preserving Liens in favor of Administrative Agent, for the
benefit of Secured Parties, including filing and recording fees, expenses and
Taxes, stamp or documentary Taxes, search fees, title insurance premiums and
reasonable fees, expenses and disbursements of counsel to each Agent and of
counsel providing any opinions that any Agent or Requisite Lenders may request
in respect of the Collateral or the Liens created pursuant to the Security
Documents; (e) all the reasonable and documented out of pocket costs, fees,
expenses and disbursements of any auditors, accountants, consultants or
appraisers; (f) all the reasonable and documented out of pocket expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Administrative Agent
and its counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other reasonable and documented out of pocket costs and
expenses incurred by each Agent in connection with the syndication of the Loans
and Commitments and the transactions contemplated by the Credit Documents and
any consents, amendments, waivers or other modifications thereto; and (h) after
the occurrence of a Default or an Event of Default, all documented out of pocket
costs and expenses, including reasonable attorneys’ fees (but excluding
allocated costs of internal counsel) and costs of settlement, incurred by any
Agent and Lenders in enforcing any Obligations of or in collecting any payments
due from any Credit Party hereunder or under the other Credit Documents by
reason of such Default or Event of Default (including in connection with the
sale, lease or license of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work‑out” or pursuant to any insolvency or bankruptcy cases or
proceedings.
Section 9.3    Indemnity.
(a) In addition to the payment of expenses pursuant to Section 9.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and Lender and each of their respective direct or
indirect owners, officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and affiliates (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities. THE FOREGOING INDEMNIFICATION SHALL
APPLY WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY
EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY,
OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND
BY ANY INDEMNITEE. To the extent that the undertakings to defend, indemnify, pay
and hold harmless set forth in this Section


- 101 -

--------------------------------------------------------------------------------




9.3 may be unenforceable in whole or in part because they are violative of any
law or public policy, the applicable Credit Party shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by Indemnitees
or any of them.
(b) To the fullest extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against each Lender and
each Agent each of their respective direct or indirect owners, officers,
partners, members, directors, trustees, advisors, employees, agents, sub-agents
and affiliates, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan, or the use of the proceeds thereof. None of any
Lender or any Agent or any of their respective direct or indirect owners,
officers, partners, members, directors, trustees, advisors, employees, agents,
sub-agents and affiliates shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.
(c) Each Credit Party also agrees that no Lender or Agent nor their respective
direct or indirect owners, officers, partners, members, directors, trustees,
advisors, employees, agents, sub-agents and affiliates will have any liability
to any Credit Party or any person asserting claims on behalf of or in right of
any Credit Party or any other person in connection with or as a result of this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Loan, or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, in each case,
except in the case of any Credit Party to the extent that any losses, claims,
damages, liabilities or expenses incurred by such Credit Party or its
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted directly from the gross negligence, willful misconduct or breach in bad
faith of express obligations under this Agreement or any Credit Document of such
Lender, Agent or other Indemnitee, or each of their respective direct or
indirect owners, officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and affiliates in performing its obligations under
this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein; provided,
however, that in no event will such Lender or Agent, or their respective direct
or indirect owners, officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and affiliates have any liability for any
indirect, consequential, special or punitive damages in connection with or as a
result of such Lender’s or Agent’s, or their respective direct or indirect
owners’, officers’, partners’, members’, directors’, trustees’, advisors’,
employees’, agents’, sub-agents’ and affiliates’ activities related to this
Agreement, any Credit Document, or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein.
Section 9.4     Set‑Off.


- 102 -

--------------------------------------------------------------------------------




In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Debt evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Debt at any time held
or owing by such Lender to or for the credit or the account of any Credit Party
against and on account of the obligations and liabilities of any Credit Party to
such Lender hereunder and under the other Credit Documents, including all claims
of any nature or description arising out of or connected hereto, the Letters of
Credit and participations therein or with any other Credit Document,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder or (b) the principal of or the interest on the Loans or any other
amounts due hereunder shall have become due and payable pursuant to Section 2
and although such obligations and liabilities, or any of them, may be contingent
or unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Sections 2.13 and 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section 9.4 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.
Section 9.5    Amendments and Waivers.
(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 9.5(b) and 9.5(c), no amendment, modification, termination or waiver of
any provision of any Credit Document, or consent to any departure by any Credit
Party therefrom, shall in any event be effective without the written concurrence
of Requisite Lenders and each Credit Party that is a party to such Credit
Document; provided that Administrative Agent may, with the consent of Borrower
only, amend, modify or supplement this Agreement or any other Credit Document to
cure any ambiguity, omission, defect or inconsistency (as reasonably determined
by Administrative Agent), so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender and the Lenders shall have
received at least five Business Days’ prior written notice thereof and
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from any Lender stating
that it objects to such amendment (if the Administrative Agent receives an
objection from any Lender, such amendment, modification or supplement shall
require the written concurrence of the Requisite Lenders and each Credit Party
that is a party to such Credit Document).
(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:


- 103 -

--------------------------------------------------------------------------------




(i) extend the scheduled final maturity of any Loan or Note;
(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);
(iii) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.6) or
any fee or any premium payable hereunder;
(iv) extend the time for payment of any such interest, fees or premium;
(v) reduce the principal amount of any Loan;
(vi) amend, modify, terminate or waive any provision of this Section 9.5(b),
Section 9.5(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;
(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share” or any
other provisions governing the ratable sharing of payments among the Lenders,
including Section 2.13; provided, with the consent of Requisite Lenders,
additional extensions of credit pursuant hereto may be included in the
determination of “Requisite Lenders” or “Pro Rata Share” on substantially the
same basis as the Term Loan Commitments and the Term Loans are included on the
Effective Date;
(viii) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents and except in connection with a “credit bid”
undertaken by the Administrative Agent at the direction of the Requisite Lenders
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code or other sale or disposition of assets in connection with an
enforcement action with respect to the Collateral permitted pursuant to the
Credit Documents (in which case only the consent of the Requisite Lenders will
be needed for such release); or
(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vi), (vii),
(viii) and (ix).
(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:
(i) amend, modify or waive this Agreement or any Security Document so as to
alter the ratable treatment of Obligations arising under the Credit Documents
and Obligations arising under Hedging Arrangements or the definition of “Swap
Counterparty,” “Hedging Arrangement,” “Obligations,” or “Secured Obligations”
(as defined in any


- 104 -

--------------------------------------------------------------------------------




applicable Security Document) in each case in a manner adverse to any Swap
Counterparty with Obligations then outstanding without the written consent of
any such Swap Counterparty; or
(ii) amend, modify, terminate or waive any provision of the Credit Documents as
the same applies to any Agent or Arranger, or any other provision hereof as the
same applies to the rights or obligations of any Agent or Arranger, in each case
without the consent of such Agent or Arranger, as applicable.
(d) Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 9.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
(e) Cashless Settlement. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by Borrower, Administrative Agent and
such Lender.
(f) Payment for Consents
The Borrower shall not pay any fees or other compensation to any Lender for its
consent to any amendment, waiver, modification or other acquiescence or consent
that is not offered by the Borrower to all consenting Lenders.
Section 9.6    Successors and Assigns; Participations.
(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders and other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the


- 105 -

--------------------------------------------------------------------------------




Register following receipt of a fully executed Assignment and Acceptance
effecting the assignment or transfer thereof, together with the required forms
and certificates regarding tax matters and any fees payable in connection with
such assignment, in each case, as provided in Section 9.6(d). Each assignment
shall be recorded in the Register promptly following receipt by Administrative
Agent of the fully executed Assignment and Acceptance and all other necessary
documents and approvals, prompt notice thereof shall be provided to Borrower and
a copy of such Assignment and Acceptance shall be maintained, as applicable. The
date of such recordation of a transfer shall be referred to herein as the
“Assignment Effective Date.” Any request, authority or consent of any Person
who, at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.
(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):
(i) to any Person meeting the criteria of clause (i) of the definition of the
term “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent; and
(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term “Eligible Assignee” upon giving of notice to Borrower and Administrative
Agent; provided further that each such assignment pursuant to this Section
9.6(c)(ii) shall be in an aggregate amount of not less than (a) $1,000,000, (b)
such lesser amount as agreed to by Borrower, (c) the aggregate amount of the
Loans of the assigning Lender or (d) the amount assigned by an assigning Lender
to an Affiliate or Related Fund of such Lender.
(d) Mechanics.
(i) Assignments and assumptions of Loans and Commitments by Lenders shall be
effected by manual execution and delivery to Administrative Agent of an
Assignment and Acceptance. Assignments made pursuant to the foregoing provision
shall be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income Tax withholding matters as the assignee under such Assignment and
Acceptance may be required to deliver pursuant to Section 2.16(c), together with
payment to Administrative Agent of a registration and processing fee of $3,500
(except that no such registration and processing fee shall be payable in the
case of an assignee which is already a Lender or is an affiliate or Related Fund
of a Lender or a Person under common management with a Lender).
(ii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in


- 106 -

--------------------------------------------------------------------------------




addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Administrative Agent, the applicable Pro Rata Share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to (x)
pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full Pro Rata
Share of all Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs and any such assignment will not constitute a release of the assigning
Lender from any claim of any party hereunder arising from such assigning Lender
having been a Defaulting Lender.
(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Effective Date or as of
the Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be; and (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act of 1933 or the
Securities Exchange Act of 1934 or other federal securities laws (it being
understood that, subject to the provisions of this Section 9.6, the disposition
of such Commitments or Loans or any interests therein shall at all times remain
within its exclusive control).
(f) Effect of Assignment. Subject to the terms and conditions of this Section
9.6, as of the Assignment Effective Date (i) the assignee thereunder shall have
the rights and obligations of a “Lender” hereunder to the extent of its interest
in the Loans and Commitments as reflected in the Register and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned to the assignee, relinquish its rights (other than any rights
which survive the termination hereof under Section 9.8) and be released from its
obligations hereunder (and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto on the Assignment Effective Date;
provided, anything contained in any of the Credit Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder); and (iii) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon Borrower shall
issue and deliver new Notes, if so requested by the


- 107 -

--------------------------------------------------------------------------------




assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the outstanding Loans of the
assignee and/or the assigning Lender.
(g) Participations.
(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Borrower, any of its Subsidiaries or
any of its Affiliates or any Natural Person) in all or any part of its
Commitments, Loans or in any other Obligation. Each Lender that sells a
participation pursuant to this Section 9.6(g) shall, acting solely for U.S.
federal income Tax purposes as a non-fiduciary agent of Borrower, maintain a
register on which it records the name and address of each participant and the
principal amounts (and stated interest) of each participant’s participation
interest with respect to the Term Loan (each, a “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. Unless otherwise required by the Internal Revenue
Service, any disclosure required by the foregoing sentence shall be made by the
relevant Lender directly and solely to the Internal Revenue Service. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of a participation with respect to the Term Loan for all
purposes under this Agreement, notwithstanding any notice to the contrary. For
the avoidance of doubt, Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan or Note in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post‑default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (B) consent to the assignment or transfer by any
Credit Party of any of its rights and obligations under this Agreement or (C)
release all or substantially all of the Collateral under the Security Documents
or all or substantially all of the Guarantors from the Guaranty (in each case,
except as expressly provided in the Credit Documents) supporting the Loans
hereunder in which such participant is participating.


- 108 -

--------------------------------------------------------------------------------




(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.14(c), 2.15 and 2.16 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.15 or 2.16 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after such participant acquired the
participation or unless the sale of the participation to such participant is
made with Borrower’s prior written consent (not to be unreasonably withheld,
conditioned or delayed) and (y) a participant that would be a Non‑U.S. Lender if
it were a Lender shall not be entitled to the benefits of Section 2.16 unless
Borrower is notified of the participation sold to such participant and such
participant agrees, for the benefit of Borrower, to comply with Section 2.16 as
though it were a Lender; provided further that, except as specifically set forth
in clauses (x) and (y) of this sentence, nothing herein shall require any notice
to Borrower or any other Person in connection with the sale of any
participation. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 9.4 as though it were a Lender, provided
such participant agrees to be subject to Section 2.13 as though it were a
Lender.
(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 9.6 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Federal Reserve Board and
any operating circular issued by such Federal Reserve Bank; provided, that no
Lender, as between Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and
provided further, that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee, be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.
Section 9.7    Independence of Covenants.
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.
Section 9.8    Survival of Representations, Warranties and Agreements.
All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Loan. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Credit
Party set forth in Sections 2.14(c), 2.15, 2.16, 9.2, 9.3 and 9.4 and the
agreements of Lenders set forth in Sections 2.13, 8.3(b) and 8.6 shall survive
the payment of the Loans and the termination hereof.
Section 9.9    No Waiver; Remedies Cumulative.


- 109 -

--------------------------------------------------------------------------------




No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Credit Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents or any of the Hedging
Arrangements. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
Section 9.10    Marshalling; Payments Set Aside.
None of Agent nor any Lender shall be under any obligation to marshal any assets
in favor of any Credit Party or any other Person or against or in payment of any
or all of the Obligations. To the extent that any Credit Party makes a payment
or payments to Administrative Agent or Lenders (or to Administrative Agent, on
behalf of Lenders), or any Agent or Lender enforces any security interests or
exercises any right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.
Section 9.11    Severability.
In case any provision in or obligation hereunder or under any other Credit
Document shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
Section 9.12    Obligations Several; Independent Nature of Lenders’ Rights.
The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Credit Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
Section 9.13    Headings.


- 110 -

--------------------------------------------------------------------------------




. Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.
Section 9.14    APPLICABLE LAW.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
Section 9.15    CONSENT TO JURISDICTION.
SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT
DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY FEDERAL COURT OF
THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT
COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN
THE CITY AND COUNTY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE (SUBJECT TO CLAUSE (E)
BELOW) JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 9.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY CREDIT DOCUMENT OR AGAINST
ANY COLLATERAL OR THE ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE
JURISDICTION OF, AND CONSENTS TO VENUE IN, ANY SUCH COURT.
Section 9.16    WAIVER OF JURY TRIAL.


- 111 -

--------------------------------------------------------------------------------




EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP
THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WAR-RANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 9.16 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.
Section 9.17    Confidentiality.
Each Agent and each Lender shall hold all non‑public information regarding the
Borrower and their respective Subsidiaries, Affiliates and their businesses
identified as such by the Borrower and obtained by such Agent or such Lender
pursuant to the requirements hereof in accordance with such Agent’s and such
Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Borrower that, in any event,
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender and each Agent may make (i) disclosures of such information to
Affiliates of such Lender or Agent and to their respective officers, directors,
partners, members, employees, legal counsel, independent auditors and other
advisors, experts or agents who need to know such information and on a
confidential basis (and to other Persons authorized by a Lender or Agent to
organize, present or disseminate such information in connection with disclosures
otherwise made in accordance with this Section 9.17), (ii) disclosures of such
information reasonably required by any potential or prospective assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein or by any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to the Borrower and its
obligations (provided, such assignees, transferees, participants, counterparties
and advisors are


- 112 -

--------------------------------------------------------------------------------




advised of and agree to be bound by either the provisions of this Section 9.17
or other provisions at least as restrictive as this Section 9.17), (iii)
disclosure on a confidential basis to any rating agency when required by it,
(iv) disclosure on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loans, (v) disclosures in connection with the exercise of
any remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (vi) disclosures made pursuant to
the order of any court or administrative agency or in any pending legal or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process (in which case such Person agrees to inform Borrower
promptly thereof to the extent not prohibited by law), (vii) disclosures made
upon the request or demand of any regulatory or quasi-regulatory authority
purporting to have jurisdiction over such Person or any of its Affiliates and
(viii) disclosures with the consent of Borrower. In addition, each Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents. Notwithstanding anything to the contrary set forth
herein, each party (and each of their respective employees, representatives or
other agents) may disclose to any and all persons without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement and all materials of any kind (including opinions and other tax
analyses) that are provided to any such party relating to such tax treatment and
tax structure. However, any information relating to the tax treatment or tax
structure shall remain subject to the confidentiality provisions hereof (and the
foregoing sentence shall not apply) to the extent reasonably necessary to enable
the parties hereto, their respective Affiliates, and their and their respective
Affiliates’ directors and employees to comply with applicable securities laws.
For this purpose, “tax structure” means any facts relevant to the federal income
tax treatment of the transactions contemplated by this Agreement but does not
include information relating to the identity of any of the parties hereto or any
of their respective Affiliates.
Section 9.18    Usury Savings Clause.
Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Maximum Rate. If the rate of interest (determined without regard
to the preceding sentence) under this Agreement at any time exceeds the Maximum
Rate, the outstanding amount of the Loans made hereunder shall bear interest at
the Maximum Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Maximum Rate had at all
times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform


- 113 -

--------------------------------------------------------------------------------




strictly to any applicable usury laws. Accordingly, if any Lender contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Maximum Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to Borrower.
Section 9.19    Effectiveness; Counterparts.
This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by Borrower and Administrative Agent
of written notification of such execution and authorization of delivery thereof.
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or in
electronic format (i.e., “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart of this Agreement.
Section 9.20    Entire Agreement.
With the exception of those terms contained in Annex A of the Engagement Letter,
dated October 11, 2017, among Goldman Sachs and the Borrower (the “Engagement
Letter”), which by the terms of the Engagement Letter remain in full force and
effect, all of Goldman Sachs’ and its Affiliates obligations under the
Engagement Letter shall terminate and be superseded by the Credit Documents and
Goldman Sachs and its Affiliates shall be released from all liability in
connection therewith, including any claim for injury or damages, whether
consequential, special, direct, indirect, punitive or otherwise.
Section 9.21    USA Patriot Act.
Each Lender and Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Credit Party that pursuant to the requirements of
the USA Patriot Act, it is required to obtain, verify and record information
that identifies each Credit Party, which information includes the name and
address of each Credit Party and other information that will allow such Lender
or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the USA Patriot Act.
Section 9.22    Electronic Execution of Assignments.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
Section 9.23    No Fiduciary Duty.


- 114 -

--------------------------------------------------------------------------------




Each Agent, Lender and their Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of the Credit Parties, their stockholders and/or their affiliates. Each
Credit Party agrees that nothing in the Credit Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and such Credit Party,
its stockholders or its affiliates, on the other. The Credit Parties acknowledge
and agree that (i) the transactions contemplated by the Credit Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Credit Parties, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Credit Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any
Credit Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of any Credit Party, its management, stockholders,
creditors or any other Person. Each Credit Party acknowledges and agrees that it
has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Credit
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.
Section 9.24    Intercreditor Agreement.
Notwithstanding anything herein to the contrary, the liens and security
interests granted to Administrative Agent pursuant to the Credit Documents and
the exercise of any right or remedy by Administrative Agent hereunder or under
any other Credit Documents are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.
Section 9.25    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything herein to the contrary in any Credit Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and


- 115 -

--------------------------------------------------------------------------------




(b) the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.
[Signature Pages Follow]








- 116 -

--------------------------------------------------------------------------------






EXECUTED as of the date first above written.






PIONEER ENERGY SERVICES CORP.




By: /s/ William Stacy Locke    
Name: William Stacy Locke
Title: President and Chief Executive Officer






Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------





GOLDMAN SACHS LENDING PARTNERS LLC,
as Arranger and Syndication Agent




By: /s/ Thomas Manning    
Name: Thomas Manning
Title: Vice President,
Authorized Signatory


Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------





WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent




By: /s/ Jennifer K. Anderson    
Name: Jennifer K. Anderson
Title: Assistant Vice President




Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------





GOLDMAN SACHS LENDING PARTNERS LLC,
as a Lender




By: /s/ Thomas Manning    
Name: Thomas Manning
Title: Vice President,
Authorized Signatory




Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------









EXHIBIT A


FORM OF ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below (including, without limitation, any letters
of credit included in the facility) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
tight of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by the Assignor.
1. Assignor:
____________________________
[Assignor [is][is not] a Defaulting Lender]
2. Assignee:
____________________________
[Assignee is an Affiliate of (identify Lender)]
3. Borrower:
Pioneer Energy Services Corp.
4. Administrative Agent:
Wilmington Trust, National Association, as administrative agent
5. Credit Agreement:
The Term Loan Agreement dated as of November 8, 2017 among the Borrower, the
Lenders from time to time party thereto and the Administrative Agent, as
administrative agent for the Lenders, the Arrangers and other parties from time
to time party thereto.





Exhibits
1

--------------------------------------------------------------------------------





6.
Assigned Interest:

Aggregate Amount of Commitments for all Lenders
Amount of Commitments Assigned/Term Loans1
Percentage Assigned of Commitments/Term Loans2 
CUSIP Number
$
$
%
 
 
 
 
 

7.
[Trade Date:____________________________]3

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
















































1 Amount to be adjusted by counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
2 Set forth, to at least nine decimals, as a percentage of the Commitments of
all Lenders thereunder.
3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date




Exhibits
2

--------------------------------------------------------------------------------





The terms set forth in this Assignment and Acceptance are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________
Title:
 
ASSIGNEE
[NAME OF ASSIGNEE]


By: ______________________
Title:
 
 

[Consent to and]4 Accepted:
WILMINGTON TRUST, NATIONAL ASSOCIATION,
Administrative Agent


By: __________________________
Title:
 
 
 

[Consented to:]
[PIONEER ENERGY SERVICES CORP.]


By: ______________________________
Title:
 





4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
5 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.


Exhibits
3

--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ACCEPTANCE
1. Representations and Warranties.


1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, its Subsidiaries or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, its Subsidiaries or any other Person of any of its
obligations under any Credit Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.2 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, and
(vii) if it is not incorporated under the laws of the United States of America
or a state thereof, attached to the Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative


Exhibits
4

--------------------------------------------------------------------------------





Agent for periods prior to the Effective Date or with respect to the making of
this assignment directly between themselves.


3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by facsimile or in electronic format (i.e., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Assignment and Acceptance. This Assignment and Acceptance and the rights and
obligations of the parties hereunder shall be governed by, and shall be
construed and enforced in accordance with, the laws of the state of New York
without regard to conflict of laws principles thereof that would result in the
application of any law other than the law of the state of New York.










Exhibits
5

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
[Date]
Pursuant to Section 5.2(a) and (b) of that certain Term Loan Agreement, dated as
of November 8, 2017 (as may be amended, restated, amended and restated,
replaced, refinanced, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement),
among Pioneer Energy Service Corp., a Texas corporation (the “Borrower”), the
Lenders from time to time party thereto, Wilmington Trust, National Association,
as administrative agent (in such capacity, including any successor thereto in
such capacity, the “Administrative Agent”), the Arrangers and other parties from
time to time party thereto, the undersigned hereby certifies that he or she is a
Financial Officer of the Borrower, and certifies in such capacity, and not in
his or her individual capacity, as follows:


No Event of Default or Default has occurred and is continuing at the end of the
accounting period covered by the attached financial statements, except as set
forth in a separate attachment, if any, to this compliance certificate (this
“Certificate”), specifying the nature and extent thereof and the corrective
action taken or proposed to be taken with respect thereto by the Borrower; and
Annex I hereto demonstrates compliance with the covenants contained in Sections
6.3(k)(ii)-(iii) and 6.16 of the Credit Agreement.


Exhibits
6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed by
one of its Financial Officers as of the date and year first above written.


PIONEER ENERGY SERVICES CORP.




By: ______________________________    
Name:
Title:








Exhibits
7

--------------------------------------------------------------------------------





Annex i
to Compliance Certificate


FOR THE FISCAL QUARTER ENDING [_____], 20[__]
Section 6.3(k)(ii)
Investments of Equipment into Global Holdings or Foreign Subsidiaries of Global
Holdings
(A)  Aggregate value of all Equipment invested pursuant to Section 6.3(k)(ii) of
the Credit Agreement:
$___________
(B)  Aggregate value of all Equipment Disposed of pursuant to Section 6.8(j) of
the Credit Agreement:
$___________
(C)  Sum of lines A and B:
$___________
Line C shall not exceed $10,000,000 per fiscal year (excluding Investments made
pursuant to Section 6.3(n) of the Credit Agreement).
 
In Compliance with the calculation set forth above:
Yes/No
Also in compliance with the other requirements of Section 6.3(k)(ii)
Yes/No



Section 6.3(k)(iii)
Investments in the Colombian Group
(A)  
$25,000,000
(B)  Aggregate amount of cash Investments in the Colombian Group pursuant to
Section 6.3(k)(iii) of the Credit Agreement:
$___________
(C) Aggregate amount distributed or otherwise paid on or after the Effective
Date to Credit Parties (other than Global Holdings and its Subsidiaries) by
Global Holdings or Foreign Subsidiaries comprising the Colombian Group
(including, but not limited to, lease payments with respect to the lease of any
drilling rig leased by one or more of the Foreign Subsidiaries (other than
Global Holdings and its subsidiaries)):
$___________
(D) Line A minus Line B plus Line C:
$___________
Amount in Line D greater than or equal to zero:
Yes/No
 
 
(E) Aggregate amount of cash Investments in the Colombian Group pursuant to
Section 6.3(k)(iii) of the Credit Agreement (excluding Investments made pursuant
to Section 6.3(n) of the Credit Agreement) outstanding at such time.
$___________
Line E is less than or equal to $25,000,000
Yes/No
In Compliance with the calculation set forth above:
Yes/No
Also in compliance with the other requirements of Section 6.3(k)(iii)
Yes/No







Exhibits
8

--------------------------------------------------------------------------------





Section 6.16
Asset Coverage Ratio1


(A)  NOLV of the machinery, parts, Equipment and other fixed assets constituting
Term Loan Priority Collateral in which the Administrative Agent has an
Acceptable Security Interest senior to all other Liens other than Permitted
Priority Liens:
$___________
(B) Aggregate amount of Disposition Proceeds Collateral:
$___________
(C)  Sum of lines A and B:
$___________
(D)  Outstanding principal amount of Debt under the Credit Agreement:
$___________
(E)  Ratio of line C to line D:
[__]:[__]
Ratio contained in line E shall not be less than 1.5 to 1.0.
 
In Compliance as of [June 30][December 31][20__]:
Yes/No



























































































1 The Asset Coverage Ratio is to be tested as of each June 30 and December 31




Exhibits
9

--------------------------------------------------------------------------------






EXHIBIT C


FORM OF CONVERSION/CONTINUATION NOTICE
[Date]
Wilmington Trust, National Association
1100 North Market Street
Wilmington, Delaware 19801
Attention: Jennifer K. Anderson
Telephone: (302) 636-5048
Facsimile: (302) 636-4145


Ladies and Gentlemen:
The undersigned, Pioneer Energy Services Corp., a Texas corporation (the
“Borrower”), refers to the Term Loan Agreement dated as of November 8, 2017 (as
the same may be amended, amended and restated or modified from time-to-time, the
“Credit Agreement,” the defined terms of which are used in this
Conversion/Continuation Notice as defined therein unless otherwise defined in
this Conversion/Continuation Notice) among the Borrower, the Lenders from time
to time party thereto, Wilmington Trust, National Association, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), the
Arrangers and other parties from time to time party thereto, and hereby gives
you irrevocable notice pursuant to Section 2.5(b) of the Credit Agreement that
the Borrower hereby requests a [conversion] [continuation] of outstanding Term
Loans, and in connection with that request sets forth below the information
relating to such conversion or continuation (the “Requested [Conversion]
[Continuation]”) as required by Sections 2.4 and 2.5 of the Credit Agreement:
a)
The Business Day of the Requested [Conversion] [Continuation] is _________,
____.

b)
The aggregate amount of the existing Term Loans to be [converted] [continued] is
$_______ and is comprised of [Base Rate Loans] [Eurodollar Rate Loans with an
Interest Period expiration date of _______] (“Existing Loans”).

c)
The Requested [Conversion] [Continuation] consists of [a conversion of the
Existing Loans to [Base Rate Loans] [Eurodollar Rate Loans]] [a continuation of
the Existing Loans].

d)
[The duration of the Interest Period for the Eurodollar Rate Loans included in
the Requested [Conversion] [Continuation] is ______ month[s].]

e)
The Borrower hereby certifies that no Event Default has occurred and is
continuing or would result from the Requested [Conversion] [Continuation].



Exhibits
10

--------------------------------------------------------------------------------







Very truly yours,


PIONEER ENERGY SERVICES CORP.




By:     _______________________________
Name: ____________________________    
Title: ______________________________    
    




Exhibits
11

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF FUNDING NOTICE
[Date]
Wilmington Trust, National Association
1100 North Market Street
Wilmington, Delaware 19801
Attention: Jennifer K. Anderson
Telephone: (302) 636-5048
Facsimile: (302) 636-4145


Ladies and Gentlemen:
The undersigned, Pioneer Energy Services Corp., a Texas corporation
(“Borrower”), refers to the Term Loan Agreement dated as of November 8, 2017 (as
the same may be amended, amended and restated or modified from time-to-time, the
“Credit Agreement,” the defined terms of which are used in this Funding Notice
as defined therein unless otherwise defined in this Funding Notice) among the
Borrower, the Lenders from time to time party thereto, Wilmington Trust,
National Association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), the Arrangers and other parties from time to time
party thereto, and hereby gives you irrevocable notice pursuant to Section
2.1(b)(i) of the Credit Agreement that the Borrower hereby requests a borrowing
consisting of Term Loans, and in connection with that request sets forth below
the information relating to such borrowing (the “Proposed Borrowing”) as
required by Sections 2.1 and 2.4 of the Credit Agreement:
(a)
The Business Day of the Proposed Borrowing is ____________, _____.

(b)
[The Proposed Borrowing will be composed of [Base Rate Loans] [Eurodollar Rate
Loans].]

(c)
The aggregate amount of the Proposed Borrowing is $____________.

(d)
[The Interest Period for each Eurodollar Rate Loan made as part of the Proposed
Borrowing is ____ month(s)].

(e)
The Proposed Borrowing shall be deposited into [the accounts described in the
Effective Date Funds Flow (as defined below) to the extent described in such
Effective Date Funds Flow][Account No. [__________] maintained by [__________]
in accordance with the following wire instructions:

Bank:
Address:
ABA No.
Account No.


Exhibits
12

--------------------------------------------------------------------------------





Account Name:
Reference:
Attention:]
(f)
The Borrower hereby certifies that no Event Default has occurred and is
continuing or would result from the Proposed Borrowing.

The Borrower hereby agrees that the payments made in accordance with the funds
flow on the Effective Date (the “Effective Date Funds Flow”) are made for the
administrative convenience of the Borrower and that the legal effect thereof is
the same as if the proceeds of the requested Borrowing were transferred directly
to Borrower by the Lenders and distributed by the Borrower. Furthermore, the
Borrower hereby acknowledges that the Administrative Agent or the Lenders, as
applicable, shall make payments strictly on the basis of the information set
forth in this Funding Notice and the Effective Date Funds Flow, even if such
information is incorrect. In the event that any of such information is
incorrect, the Borrower agrees that the neither the Administrative Agent nor the
Lenders shall have any liability with respect thereto.
The Borrower hereby represents and warrants that the instructions set forth in
the Effective Date Funds Flow comply with the Credit Agreement. In the event any
of the amounts set forth in the Effective Date Funds Flow are incorrect, the
Borrower shall be liable for any losses, costs and expenses arising therefrom.


Exhibits
13

--------------------------------------------------------------------------------





Very truly yours,


PIONEER ENERGY SERVICES CORP.




By:     _______________________________
Name: ____________________________    
Title: ______________________________    
    
    




Exhibits
14

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF GUARANTY


GUARANTY AGREEMENT
This Guaranty Agreement dated as of November 8, 2017 (this “Guaranty”) is
executed by each of the undersigned (together with any other Person that may
become a party hereto as provided in Section 16 hereof, individually a
“Guarantor” and collectively, the “Guarantors”), in favor of Wilmington Trust,
National Association, as administrative agent under the Credit Agreement
referred to below for the ratable benefit of itself and the other Secured
Parties (as defined in the Credit Agreement referred to below) (in such
capacity, the “Administrative Agent”).
INTRODUCTION
A.    This Guaranty is given in connection with that certain Term Loan Agreement
dated as of November 8, 2017 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Pioneer
Energy Services Corp., a Texas corporation (the “Borrower”), the lenders party
thereto from time to time (the “Lenders”), and the Administrative Agent.
B.    Each Guarantor (other than the Borrower) is a Subsidiary of the Borrower
and will derive substantial direct and indirect benefit from (i) the
transactions contemplated by the Credit Agreement and the other Credit
Documents, and (ii) the Hedging Arrangements entered into by the Borrower or any
of the other Credit Parties with a Swap Counterparty.
C.    Each Guarantor is executing and delivering this Guaranty (i) to induce the
Lenders to provide Commitments and Term Loans under the Credit Agreement, and
(ii) intending it to be a legal, valid, binding, enforceable and continuing
obligation of such Guarantor.
NOW, THEREFORE, in consideration of the premises, each Guarantor hereby agrees
as follows:
Section 1.    Definitions. All capitalized terms used in this Guaranty but not
otherwise defined in this Guaranty that are defined in the Credit Agreement
shall have the meanings assigned to such terms in the Credit Agreement.
Section 2.    Guaranty.
(a)    Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment and performance, when due, whether at stated
maturity, by acceleration or otherwise, of all Obligations, whether absolute or
contingent and whether for principal, interest (including, without limitation,
interest that but for the existence of a bankruptcy, reorganization or similar
proceeding would accrue, whether or not allowed as a claim), prepayment
premiums, fees, amounts required to be provided as collateral, indemnities,
expenses or otherwise (collectively, the “Guaranteed Obligations”); provided
that, with respect to any Guarantor which is


Exhibits
15

--------------------------------------------------------------------------------





not a Qualified ECP Guarantor, the “Guaranteed Obligations” shall exclude any
Excluded Swap Obligations. Without limiting the generality of the foregoing,
each Guarantor’s liability shall extend to all amounts that constitute part of
the Guaranteed Obligations and would be owed by the Borrower or any other Credit
Party to the Administrative Agent, any Lender or any other Secured Party under
the Credit Documents or any Hedging Arrangements but for the fact that they are
unenforceable or not allowable due to insolvency or the existence of a
bankruptcy, reorganization or similar proceeding involving the Borrower.
(b)    It is the intention of the Guarantors and each Secured Party that the
amount of the Guaranteed Obligations guaranteed by each Guarantor shall be, but
shall not be in excess of, the maximum amount permitted by fraudulent
conveyance, fraudulent transfer and any similar Legal Requirement applicable to
such Guarantor. Accordingly, notwithstanding anything to the contrary contained
in this Guaranty or in any other agreement or instrument executed in connection
with the payment of any of the Guaranteed Obligations, the amount of the
Guaranteed Obligations guaranteed by a Guarantor under this Guaranty shall be
limited to an aggregate amount equal to the greatest amount that would not
render such Guarantor’s obligations hereunder subject to avoidance under Section
548 of the Bankruptcy Code or any comparable provision of any other applicable
law.
Section 3.    Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Credit
Documents, regardless of any Legal Requirement now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Administrative
Agent or any other Secured Party with respect thereto but subject to Section
2(b) above. The obligations of each Guarantor under this Guaranty are
independent of the Guaranteed Obligations or any other obligations of any other
Person under the Credit Documents or in connection with any Hedging Arrangement,
and a separate action or actions may be brought and prosecuted against a
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Borrower, any other Guarantor or any other Person or whether
the Borrower, any other Guarantor or any other Person is joined in any such
action or actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now or hereafter have in any way
relating to, any or all of the following:
(a)    any lack of validity or enforceability of any Credit Document, any
Hedging Arrangement with a Swap Counterparty or any agreement or instrument
relating thereto or any part of the Guaranteed Obligations being irrecoverable;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any Person under the Credit Documents or any agreement or instrument relating to
Hedging Arrangements with a Swap Counterparty, or any other amendment or waiver
of or any consent to departure from any Credit Document or any agreement or
instrument relating to Hedging Arrangements with a Swap Counterparty, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to the Borrower or otherwise;


Exhibits
16

--------------------------------------------------------------------------------





(c)    any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
(d)    any manner of application of collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of any other Person under the Credit Documents, any Hedging
Arrangement with a Swap Counterparty or any other assets of the Borrower or any
of its Subsidiaries;
(e)    any change, restructuring or termination of the organizational structure
or existence of the Borrower or any of its Subsidiaries;
(f)    any failure of any Lender, the Administrative Agent or any other Secured
Party to disclose to the Borrower or any Guarantor any information relating to
the business, condition (financial or otherwise), operations, properties or
prospects of any Person now or in the future known to the Administrative Agent,
any Lender or any other Secured Party (and each Guarantor hereby irrevocably
waives any duty on the part of any Secured Party to disclose such information);
(g)    any signature of any officer of the Borrower or any Guarantor being
mechanically reproduced in facsimile or otherwise; or
(h)    any other circumstance or any existence of or reliance on any
representation by any Secured Party that might otherwise constitute a defense
available to, or a discharge of, the Borrower, any Guarantor or any other
guarantor, surety or other Person (other than the indefeasible repayment in full
of the Guaranteed Obligations).
Section 4.    Continuation and Reinstatement, Etc. Each Guarantor agrees that,
to the extent that payments of any of the Guaranteed Obligations are made, or
any Lender, the Administrative Agent or any other Secured Party receives any
proceeds of collateral, and such payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or otherwise required to be repaid, then to the extent of such repayment the
Guaranteed Obligations shall be reinstated and continued in full force and
effect as of the date such initial payment or collection of proceeds occurred.
EACH GUARANTOR SHALL DEFEND AND INDEMNIFY EACH SECURED PARTY FROM AND AGAINST
ANY claim, damage, loss, liability, cost, or expense UNDER THIS SECTION 4
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH
ACTION OR SUIT, INCLUDING such claim, damage, loss, liability, cost, or expense
arising as a result of the INDEMNIFIED SECURED PARTY’S OWN NEGLIGENCE but
excluding such claim, damage, loss, liability, cost, or expense that is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted directly from such Indemnified SECURED PARTY’S gross negligence,
willful misconduct, or breach in bad faith of express obligations under this
guaranty.
Section 5.    Waivers and Acknowledgments.


Exhibits
17

--------------------------------------------------------------------------------





(a)    Each Guarantor hereby waives promptness, diligence, presentment, notice
of acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Secured Party
protect, secure, perfect or insure any Lien or any property or exhaust any right
or take any action against the Borrower, any other Guarantor or any other Person
or any collateral.
(b)    Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.
(c)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements involving the Borrower and the
other Credit Parties contemplated by the Credit Documents and the Hedging
Arrangements with Swap Counterparties and that the waivers set forth in this
Guaranty are knowingly made in contemplation of such benefits.
Section 6.    Contribution by Guarantors. All Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty that exceeds its Fair Share (as defined
below) as of such date, such Funding Guarantor shall be entitled (subject to the
last sentence of this Section 6) to a contribution from each of the other
Contributing Guarantors in the amount of such other Contributing Guarantor’s
Fair Share Shortfall (as defined below) as of such date, with the result that
all such contributions will cause each Contributing Guarantor’s Aggregate
Payments (as defined below) to equal its Fair Share as of such date. “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount (as defined below) with respect to such Contributing
Guarantor to (ii) the aggregate of the Fair Share Contribution Amount with
respect to all Contributing Guarantors multiplied by (b) the aggregate amount
paid or distributed on or before such date by all Funding Guarantors in respect
of the Guaranteed Obligations. “Fair Share Shortfall” means, with respect to a
Contributing Guarantor as of any date of determination, the excess, if any, of
the Fair Share of such Contributing Guarantor over the Aggregate Payments of
such Contributing Guarantor. “Fair Share Contribution Amount” means, with
respect to a Contributing Guarantor as of any date of determination, the maximum
aggregate amount of the obligations of such Contributing Guarantor under this
Guaranty that would not render its obligations hereunder subject to avoidance as
a fraudulent transfer or conveyance under Section 548 of the Bankruptcy Code or
any comparable applicable provisions of state law. “Aggregate Payments” means,
with respect to a Contributing Guarantor as of any date of determination, an
amount equal to (a) the aggregate amount of all payments and distributions made
on or before such date by such Contributing Guarantor in respect of this
Guaranty (including pursuant to this Section 6) minus (b) the aggregate amount
of all payments received on or before such date by such Contributing Guarantor
from all other Contributing Guarantors as contributions under this Section 6.
The amounts payable as contributions hereunder shall be determined as of the
date on which the related payment or distribution is made by the applicable
Funding Guarantor. This Section 6 is intended only to define the relative rights
of the Guarantors, and the allocation among Contributing Guarantors of their
obligations as set forth in


Exhibits
18

--------------------------------------------------------------------------------





this Section 6 shall not be construed in any way to limit the liability of any
Guarantor hereunder. Notwithstanding anything to the contrary contained herein,
the rights of the Guarantors under this Section 6 shall be exercisable after all
Obligations (other than obligations in respect of any Hedging Arrangement) have
been paid in full and all Commitments have terminated or expired.
Section 7.    Subrogation. No Guarantor will exercise any rights that it may now
have or hereafter acquire against the Borrower, any other Guarantor or any other
Person to the extent that such rights arise from the existence, payment,
performance or enforcement of such Guarantor’s obligations under this Guaranty,
any other Credit Document or any Hedging Arrangement, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Secured Party against the Borrower, any other Guarantor or any other Person,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower or any other Person, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all Obligations (other
than obligations in respect of any Hedging Arrangement) have been paid in full
and all Commitments have terminated or expired. If any amount shall be paid to a
Guarantor in violation of the preceding sentence, such amount shall be held in
trust for the benefit of the Administrative Agent and shall forthwith be paid to
the Administrative Agent to be credited and applied to the Guaranteed
Obligations and any and all other amounts payable by the Guarantors under this
Guaranty, whether matured or unmatured, in accordance with the terms of the
Credit Documents.
Section 8.    Representations and Warranties. Each Guarantor hereby represents
and warrants as follows:
(a)    There are no conditions precedent to the effectiveness of this Guaranty.
Such Guarantor benefits from executing this Guaranty.
(b)    This Guaranty has been duly executed and delivered by such Guarantor and
constitutes the legal, valid, and binding obligation of such Guarantor,
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws at the time
in effect affecting the rights of creditors generally and to the effect of
general principles of equity whether applied by a court of law or equity.
Section 9.    Right of Set‑Off. Upon the occurrence and during the continuance
of any Event of Default, any Lender, the Administrative Agent and any other
Secured Party is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set-off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Secured Party to or for the credit
or the account of any Guarantor against any and all of the Guaranteed
Obligations of such Guarantor now or hereafter existing under this Guaranty,
irrespective of whether or not such Secured Party shall have made any demand
under this Guaranty and although such obligations may be contingent and
unmatured. Such Secured Party shall promptly notify the affected Guarantor after
any such set‑off and application is made by such Secured Party, provided that
the failure to give such notice shall not affect the validity of such set‑off
and application. The rights of the Secured Parties under this


Exhibits
19

--------------------------------------------------------------------------------





Section 9 are in addition to other rights and remedies (including, without
limitation, other rights of set‑off) which any Secured Party may have.
Section 10.    Amendments, Etc. No amendment, modification, termination or
waiver of any provision of this Guaranty, or consent to any departure by any
Guarantor therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders, the Administrative Agent and each Guarantor
pursuant to the terms of the Credit Agreement; provided that the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Guaranty to cure any ambiguity, omission, defect or inconsistency (as
reasonably determined by the Administrative Agent), so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender
and the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
any Lender stating that it objects to such amendment (if the Administrative
Agent receives an objection from any Lender, such amendment, modification or
supplement shall require the written concurrence of the Requisite Lenders and
each Guarantor).
Section 11.     Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be delivered (and deemed received) in
the manner set forth in Section 9.1 of the Credit Agreement.
Section 12.     No Waiver; Cumulative Remedies. No failure or delay on the part
of any Secured Party in the exercise of any power, right or privilege hereunder
shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other power, right or privilege. The rights, powers and remedies given to
each Secured Party hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents or any of the Hedging
Arrangements. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
Section 13.     Continuing Guaranty: Assignments under the Credit Agreement.
This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until all Obligations (other than obligations in respect of any Hedging
Arrangement) have been paid in full and all Commitments have terminated or
expired, (b) be binding upon each Guarantor and its successors and assigns, and
(c) inure to the benefit of and be enforceable by the Administrative Agent, and
its successors, and, in the case of transfers and assignments made in accordance
with the Credit Agreement, transferees and assigns. Each Guarantor acknowledges
that upon any Person becoming a Secured Party in accordance with the Credit
Agreement, such Person shall be entitled to the benefits hereof.
Section 14.     Governing Law. THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW


Exhibits
20

--------------------------------------------------------------------------------





ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. The provisions of Sections 9.15
and 9.16 of the Credit Agreement are hereby incorporated herein by reference,
mutatis mutandis.
Section 15.     INDEMNIFICATION. EACH GUARANTOR SHALL INDEMNIFY EACH OF THE
secured parties, AND THEIR RESPECTIVE officers, partners, members, directors,
trustees, advisors, employees, agents, sub-agents and affiliates FROM, AND
DISCHARGE, RELEASE, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS, EXPENSES, OR DAMAGES OF ANY KIND OR
NATURE WHATSOEVER TO WHICH ANY OF THEM MAY BECOME SUBJECT RELATING TO OR ARISING
OUT OF THIS GUARANTY, AND EACH GUARANTOR SHALL REIMBURSE THE secured parties AND
THEIR RESPECTIVE officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and affiliates, UPON DEMAND FOR ALL ACTUAL AND
REASONABLE COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES (BUT
EXCLUDING ALLOCATED COSTS OF INTERNAL COUNSEL) INCURRED IN CONNECTION WITH ANY
SUCH INVESTIGATION, LITIGATION OR OTHER PROCEEDING; AND EXPRESSLY INCLUDING ANY
SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES, OR EXPENSES INCURRED BY REASON OF THE
INDEMNIFIED PERSON’S OWN NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES, LIABILITIES,
CLAIMS, DAMAGES OR EXPENSES that (A) ARE FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED directly FROM (1)
SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT, OR BREACH IN BAD
FAITH OF EXPRESS OBLIGATIONS UNDER THIS GUARANTY.
Section 16.     Additional Guarantors. Pursuant to Section 5.6 of the Credit
Agreement, certain Subsidiaries of the Borrower that were not in existence on
the Effective Date are required to enter into this Guaranty as a Guarantor upon
becoming a Domestic Subsidiary. Upon execution and delivery after the date
hereof by the Administrative Agent and such Domestic Subsidiary of an instrument
substantially in the form of Annex 1, such Domestic Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any instrument adding an
additional Guarantor as a party to this Guaranty shall not require the consent
of any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty.
Section 17.     Counterparts. This Guaranty may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed


Exhibits
21

--------------------------------------------------------------------------------





counterpart of a signature page of this Guaranty by facsimile or in electronic
format (i.e., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Guaranty.
Section 18.     Severability. In case any provision in or obligation under this
Guaranty shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
Section 19.     NO ORAL AGREEMENTS. THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
Section 20.     Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the exercise of any right or remedy by the Administrative Agent
hereunder is subject to the provisions of the Intercreditor Agreement dated as
of November 8, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”) between the
Administrative Agent and Wells Fargo Bank, N.A. in its capacity as ABL
Administrative Agent. In the event of any conflict between the terms of the
Intercreditor Agreement and this Guaranty, the terms of the Intercreditor
Agreement shall govern and control.
[Remainder of this page intentionally left blank.]




        
    


Exhibits
22

--------------------------------------------------------------------------------







Each Guarantor has caused this Guaranty to be duly executed as of the date first
above written.
GUARANTORS:


PIONEER ENERGY SERVICES CORP.
PIONEER GLOBAL HOLDINGS, INC.
PIONEER DRILLING SERVICES, LTD.
PIONEER PRODUCTION SERVICES, INC.
PIONEER WIRELINE SERVICES HOLDINGS, INC.
PIONEER WIRELINE SERVICES, LLC
PIONEER WELL SERVICES, LLC
PIONEER FISHING & RENTAL SERVICES, LLC
PIONEER COILED TUBING SERVICES, LLC




By:     ________________________        
Name:    William Stacy Locke
Title:    President and Chief Executive Officer












    


Exhibits
23

--------------------------------------------------------------------------------





Annex 1 to the
Guaranty Agreement
SUPPLEMENT NO. ____ dated as of ______________ (the “Supplement”), to the
Guaranty Agreement dated as of November 8, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Guaranty
Agreement”), made by Pioneer Energy Services Corp., a Texas corporation (the
“Borrower”) and certain subsidiaries of the Borrower party thereto (the Borrower
and each such subsidiary individually, a “Guarantor” and collectively, the
“Guarantors”) in favor of Wilmington Trust, National Association, as
administrative agent under the Credit Agreement referred to below for the
benefit of the Secured Parties (as defined in the Credit Agreement referred to
below) (in such capacity, the “Administrative Agent”).
A.    Reference is made to the Term Loan Agreement dated as of November 8, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the lenders from time to
time party thereto (the “Lenders”), and the Administrative Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guaranty Agreement or the Credit
Agreement, as applicable.
C.    The Guarantors have entered into the Guaranty Agreement in order to induce
the Lenders to make Commitments and Term Loans under the Credit Agreement.
Pursuant to Section 5.6 of the Credit Agreement, certain Subsidiaries of the
Borrower are required to enter into the Guaranty Agreement as a Guarantor upon
becoming a Domestic Subsidiary. Section 16 of the Guaranty Agreement provides
that additional Subsidiaries of the Borrower may become Guarantors under the
Guaranty Agreement by the execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary of the Borrower (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty Agreement in order
to induce the Lenders to make additional Commitments and Term Loans and as
consideration for Commitments and Term Loans previously made.
Accordingly, the Administrative Agent and the New Guarantor agree as follows:
1.    In accordance with Section 16 of the Guaranty Agreement, the New Guarantor
by its signature below becomes a Guarantor under the Guaranty Agreement with the
same force and effect as if originally named therein as a Guarantor and the New
Guarantor hereby (a) agrees to all the terms and provisions of the Guaranty
Agreement applicable to it as a Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct in all material respects on and as of the date
hereof (provided that if any representation and warranty is by its terms
qualified by concepts of materiality, such representation and warranty shall be
true and correct in all respects). Each reference to a “Guarantor” in the
Guaranty Agreement shall be deemed to include the New Guarantor. The Guaranty
Agreement is hereby incorporated herein by reference.
2.    The New Guarantor represents and warrants to the Administrative Agent and
the other Secured Parties that this Supplement has been duly executed and
delivered by the New


Exhibits
24

--------------------------------------------------------------------------------





Guarantor and constitutes the legal, valid, and binding obligation of the New
Guarantor, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
at the time in effect affecting the rights of creditors generally and to the
effect of general principles of equity whether applied by a court of law or
equity.
3.    This Supplement may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page of this Supplement by facsimile
or in electronic format (i.e., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Supplement.
4.    Except as expressly supplemented hereby, the Guaranty Agreement shall
remain in full force and effect.
5.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. The provisions of Sections 9.15
and 9.16 of the Credit Agreement are hereby incorporated herein by reference,
mutatis mutandis.
6.    In case any provision in or obligation under this Supplement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
7.    All communications and notices hereunder shall be in writing and given as
provided in Section 11 of the Guaranty Agreement. All communications and notices
hereunder to the New Guarantor shall be given to it at the address set forth
under its signature below.
IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement as of the day and year first above written.
[Name Of New Guarantor]
By: ______________________________
Name: ____________________________
Title: _____________________________
Address: ________________________
___________________________________


Exhibits
25

--------------------------------------------------------------------------------





WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent
By: ______________________________
Name: ____________________________
Title: _____________________________


        










Exhibits
26

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF INTERCOMPANY NOTE


Note Number: ______                 Dated:__________, 201__
FOR VALUE RECEIVED, PIONEER ENERGY SERVICES CORP. (“Borrower”) and certain
Subsidiaries of Borrower (collectively, and together with the Borrower, the
“Group Members” and each, a “Group Member”) which is a party to this
subordinated intercompany note (this “Note”) promises to pay to the order of
such other Group Member as it makes loans to such Group Member (each Group
Member which borrows money pursuant to this Note is referred to herein as a
“Payor” and each Group Member which makes loans and advances pursuant to this
Note is referred to herein as a “Payee”), on demand, in lawful money as may be
agreed upon from time to time by the relevant Payor and Payee, in immediately
available funds and at the appropriate office of the Payee, the aggregate unpaid
principal amount of all loans and advances heretofore and hereafter made by such
Payee to such Payor and any other Indebtedness now or hereafter owing by such
Payor to such Payee as shown either on Schedule A attached hereto (and any
continuation thereof) or in the books and records of such Payee. The failure to
show any such Indebtedness or any error in showing such Indebtedness shall not
affect the obligations of any Payor hereunder. Capitalized terms used herein but
not otherwise defined herein shall have the meanings given such terms in the
Term Loan Agreement dated as of November 8, 2017 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”), by and among
Borrower, the Lenders party thereto from time to time, WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Administrative Agent for the Lenders (the
“Administrative Agent”), the Arrangers and other parties from time to time party
thereto.
The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee. Interest shall be due and payable at
such times as may be agreed upon from time to time by the relevant Payor and
Payee. Upon demand for payment of any principal amount hereof, accrued but
unpaid interest on such principal amount shall also be due and payable. Interest
shall be paid in any lawful currency as may be agreed upon by the relevant Payor
and Payee and in immediately available funds. Interest shall be computed for the
actual number of days elapsed on the basis of a year consisting of 365 days.
Each Payor and any endorser of this Note hereby waives presentment, demand,
protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.
This Note has been pledged by each Payee that is a Credit Party to the
Administrative Agent, for the benefit of the Secured Parties, as security for
such Payee’s obligations, if any, under the Credit Documents to which such Payee
is a party. Each Payor acknowledges and agrees that after the occurrence of and
during the continuation of an Event of Default (as defined in the Credit
Agreement), the Administrative Agent and the other Secured Parties may exercise
all the rights of


Exhibits
27

--------------------------------------------------------------------------------





each Payee that is a Credit Party under this Note and will not be subject to any
abatement, reduction, recoupment, defense, setoff or counterclaim available to
such Payor.
Each Payee agrees that any and all claims of such Payee against any Payor that
is a Credit Party or any endorser of this Note, or against any of their
respective properties, shall be subordinate and subject in right of payment to
the Secured Obligations (as defined in the Security Agreement) until all of the
Secured Obligations have been performed and paid in full (other than contingent
indemnification obligations not due and payable) and all commitments to extend
credit under any Credit Document have been terminated; provided, that each Payor
may make payments to the applicable Payee so long as no Event of Default shall
have occurred and be continuing; and provided, further, that all loans and
advances made by a Payee pursuant to this Note shall be received by the
applicable Payor subject to the provisions of the Credit Documents.
Notwithstanding any right of any Payee to ask, demand, sue for, take or receive
any payment from any Payor, all rights, Liens and security interests of such
Payee, whether now or hereafter arising and howsoever existing, in any assets of
any Payor (whether constituting part of the security or collateral given to any
Secured Party to secure payment of all or any part of the Secured Obligations or
otherwise) shall be and hereby are subordinated to the rights of the Secured
Parties in such assets. Except as expressly permitted by the Credit Documents,
the Payees shall have no right to possession of any such asset or to foreclose
upon, or exercise any other remedy in respect of, any such asset, whether by
judicial action or otherwise, unless and until all of the Secured Obligations
shall have been performed and paid in full (other than contingent
indemnification obligations not due and payable) and all commitments have been
expired or terminated.
After the occurrence of and during the continuation of an Event of Default, if
all or any part of the assets of any Payor, or the proceeds thereof, are subject
to any distribution, division or application to the creditors of any Payor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any Payor
is dissolved or if (except as expressly permitted by the Credit Documents) all
or substantially all of the assets of any Payor are sold, then, and in any such
event, any payment or distribution of any kind or character, whether in cash,
securities or other investment property, or otherwise, which shall be payable or
deliverable upon or with respect to any indebtedness of such Payor to any Payee
(“Payor Indebtedness”) shall be paid or delivered directly to the Administrative
Agent for application to any of the Secured Obligations, due or to become due,
until the date on which the Secured Obligations shall have been performed and
paid in full (other than contingent indemnification obligations which are not
due and payable and which by their terms survive the termination or expiration
of the Credit Agreement and the other Credit Documents). After the occurrence of
and during the continuation of an Event of Default, each Payee that is a Credit
Party irrevocably authorizes, empowers and appoints the Administrative Agent as
such Payee’s attorney-in-fact (which appointment is coupled with an interest and
is irrevocable) to demand, sue for, collect and receive every such payment or
distribution and give acquittance therefor and to make and present for and on
behalf of such Payee such proofs of claim and take such other action, in the
Administrative Agent’s own names or in the name of such Payee or otherwise, as
the Administrative Agent may deem necessary or advisable for the enforcement of
this Note. After the occurrence of and during the continuation of an Event of
Default, each Payee that is a Credit Party also agrees to execute, verify,
deliver and file any such


Exhibits
28

--------------------------------------------------------------------------------





proofs of claim in respect of the Payor Indebtedness requested by the
Administrative Agent. After the occurrence of and during the continuation of an
Event of Default, the Administrative Agent may vote such proofs of claim in any
such proceeding (and the applicable Payee shall not be entitled to withdraw such
vote), receive and collect any and all dividends or other payments or
disbursements made on Payor Indebtedness in whatever form the same may be paid
or issued and apply the same on account of any of the Secured Obligations in
accordance with the Credit Agreement. Upon the occurrence and during the
continuation of any Event of Default, should any payment, distribution, security
or other investment property or instrument or any proceeds thereof be received
by any Payee that is a Credit Party upon or with respect to Payor Indebtedness
owing to such Payee prior to such time as the Secured Obligations have been
performed and paid in full (other than contingent indemnification obligations
which are not due and payable and which by their terms survive the termination
or expiration of the Credit Agreement and the other Credit Documents), such
Payee that is a Credit Party shall receive and hold the same for the benefit of
the Secured Parties, and shall forthwith deliver the same to the Administrative
Agent, for the benefit of the Secured Parties, in precisely the form received
(except for the endorsement or assignment of such Payee where necessary or
advisable in the Administrative Agent’s judgment), for application to any of the
Secured Obligations in accordance with the Credit Agreement, due or not due,
and, until so delivered, the same shall be segregated from the other assets of
such Payee for the benefit of the Secured Parties. Upon the occurrence and
during the continuance of an Event of Default, if such Payee fails to make any
such endorsement or assignment to the Administrative Agent, the Administrative
Agent or any of its officers, employees or representatives are hereby
irrevocably authorized to make the same. Each Payee that is a Credit Party
agrees that until the Secured Obligations have been performed and paid in full
(other than contingent indemnification obligations which are not due and payable
and which by their terms survive the termination or expiration of the Credit
Agreement and the other Credit Documents), such Payee will not (i) assign or
transfer, or agree to assign or transfer, to any Person (other than in favor of
the Administrative Agent for the benefit of the Secured Parties pursuant to the
Security Agreement or otherwise) any claim such Payee has or may have against
any Payor, (ii) upon the occurrence and during the continuance of an Event of
Default, discount or extend the time for payment of any Payor Indebtedness, or
(iii) otherwise amend, modify, supplement, waive or fails to enforce any
provision of this Note.
The Secured Parties shall be third party beneficiaries hereof and shall be
entitled to enforce the subordination and other provisions hereof.
Notwithstanding anything to the contrary contained herein, in any other Credit
Document or in any such promissory note or other instrument, this Note shall not
be deemed replaced, superseded or in any way modified by any promissory note or
other instrument entered into on or after the date hereof which purports to
create or evidence any loan or advance by any Group Member to any other Group
Member.
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD


Exhibits
29

--------------------------------------------------------------------------------





TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
Upon execution and delivery after the date hereof by any Subsidiary of any Group
Member of a counterpart signature hereto, such subsidiary shall become a Group
Member hereunder with the same force and effect as if originally named as a
Group Member hereunder (each additional Subsidiary, an “Additional Group
Member”). Each Group Member expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Group Member hereunder. This Note shall be fully effective as to any
Additional Group Member that is or becomes a party hereto regardless of whether
any other Person becomes or fails to become or ceases to be a Group Member
hereunder.
This Note may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.
[Remainder of page intentionally left blank]
    




Exhibits
30

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Group Member has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above.
PIONEER ENERGY SERVICES CORP.
By: __________________________
Name:
Title:
PIONEER DRILLING SERVICES, LTD.
PIONEER GLOBAL HOLDINGS, INC.
PIONEER PRODUCTION SERVICES, INC.
PIONEER WIRELINE SERVICES HOLDINGS, INC.
PIONEER WIRELINE SERVICES, LLC
PIONEER WELL SERVICES, LLC
PIONEER FISHING & RENTAL SERVICES, LLC
PIONEER COILED TUBING SERVICES, LLC
By: __________________________
Name:
Title:
 




Exhibits
31

--------------------------------------------------------------------------------





Schedule A
TRANSACTIONS UNDER PROMISSORY NOTE
Date
Name of Payor
Name of Payee
Amount of Advance This Date
Amount of Principal Paid This Date
Outstanding Principal Balance from Payor to Payee This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









Exhibits
32

--------------------------------------------------------------------------------





ENDORSEMENT
FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to ________________________ all of its right, title and interest in and
to the Intercompany Note, dated _____________, 201_ (as amended, supplemented or
otherwise modified from time to time, the “Note”), made by PIONEER ENERGY
SERVICES CORP. (the “Borrower”) and certain Subsidiaries of the Borrower or any
other Person that is or becomes a party thereto, and payable to the undersigned.
This endorsement is intended to be attached to the Note and, when so attached,
shall constitute an endorsement thereof.
The initial undersigned shall be the Payees (as defined in the Note) party to
the Credit Documents on the date of the Note. From time to time after the date
thereof, Additional Group Members (as defined in the Note) may become parties to
the Note. Upon execution and delivery of a counterpart signature page to this
endorsement, each Additional Group Member that is a Payee under the Note (each,
an “Additional Payee”) shall be as fully a signatory to this endorsement as if
such Additional Payee were an original signatory hereof. Each Payee expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Payee under the Note or
hereunder. This endorsement shall be fully effective as to any Additional Payee
that is or becomes a signatory hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payee to the Note or hereunder.
Dated: ___________________


PIONEER ENERGY SERVICES CORP.
By: __________________________
Name:


[NAME OF EACH GUARANTOR]
By: __________________________
Name:
Title:
    




Exhibits
33

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF NOTE
$            _________, 20__
New York, New York


FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term Loan made by the Lender to the Borrower under that certain Term Loan
Agreement, dated as of November 8, 2017 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, Wilmington
Trust, National Association, as administrative agent (in such capacity, the
“Administrative Agent”), the Arrangers and other parties from time to time party
thereto.


The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender from the date of such Term Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest under this Note
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Principal Office as more fully set
forth in the Credit Agreement. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.


This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. The
Term Loan made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Term Loan and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.


[Remainder of page intentionally left blank.]


Exhibits
34

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower hereto has caused this Note to be duly executed
as of the date first above written.


BORROWER:


PIONEER ENERGY SERVICES CORP.




By: __________________________________________                         
Name:
Title:






    


Exhibits
35

--------------------------------------------------------------------------------





Loan AND PAYMENTS with respect thereto


Date
Amount of Loan Made
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









Exhibits
36

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF PLEDGE AGREEMENT


PLEDGE AGREEMENT
This Pledge Agreement dated as of November 8, 2017 (this “Pledge Agreement”) is
among Pioneer Energy Services Corp., a Texas corporation (the “Borrower”),
certain Subsidiaries of the Borrower signatory hereto (together with the
Borrower and any other Person that may become a party hereto as provided in
Section 8 hereof, the “Pledgors” and each individually, a “Pledgor”) and
Wilmington Trust, National Association, as administrative agent under the Credit
Agreement described below, for the ratable benefit of itself and the other
Secured Parties (as defined in the Credit Agreement referred to below) (in such
capacity, the “Administrative Agent”).
INTRODUCTION
WHEREAS, the Borrower, the lenders from time to time party thereto (the
“Lenders”), and Wilmington Trust, National Association, as Administrative Agent,
have entered into that certain Term Loan Agreement dated as of November 8, 2017
(as amended, amended and restated, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);
WHEREAS, each Pledgor has guaranteed the Obligations of the Borrower and the
other Pledgors under the Credit Agreement, the other Credit Documents and the
Hedging Arrangements with Swap Counterparties;
WHEREAS, the Lenders have conditioned their obligations under the Credit
Agreement upon the execution and delivery by each Pledgor of this Pledge
Agreement, and the Pledgors have agreed to enter into this Pledge Agreement; and
WHEREAS, the Administrative Agent and Wells Fargo Bank, National Association, in
its capacity as ABL Administrative Agent (the “ABL Administrative Agent”), have
entered into that certain Intercreditor Agreement dated as of November 8, 2017
(as amended, amended and restated, restated or otherwise modified from time to
time, the “Intercreditor Agreement”), which sets forth certain rights and
obligations of the Administrative Agent and the ABL Administrative Agent with
respect to the Pledged Collateral described herein.
NOW, THEREFORE, in order to comply with the terms and conditions of the Credit
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Pledgor hereby agrees with
the Administrative Agent for its benefit and the ratable benefit of the Secured
Parties as follows:
Section 1.    Definitions.
(a)    All capitalized terms used herein but not otherwise defined herein that
are defined in the Credit Agreement shall have the meanings assigned to such
terms in the Credit


Exhibits
37

--------------------------------------------------------------------------------





Agreement. Any terms defined in Articles 8 or 9 of the UCC and not otherwise
defined herein shall have the meanings assigned to such terms in the UCC.
(b)    All meanings to defined terms, unless otherwise indicated, are to be
equally applicable to both the singular and plural forms of the terms defined.
Article, Section, Schedule, and Exhibit references are to Articles and Sections
of, and Schedules and Exhibits to, this Pledge Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, or otherwise modified from time to time,
unless otherwise specified. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Pledge Agreement shall refer to this
Pledge Agreement as a whole and not to any particular provision of this Pledge
Agreement. As used herein, the term “including” means “including, without
limitation,”. Paragraph headings have been inserted in this Pledge Agreement as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Pledge Agreement and shall not be used in the
interpretation of any provision of this Pledge Agreement.
(c)    As used herein, “Permitted Liens” means Liens securing the Obligations
and Liens permitted pursuant to Section 6.2(l) of the Credit Agreement and, in
addition,:
(i)    with respect to Pledged Collateral constituting cash Proceeds,
distributions, and dividends in respect of Pledged Collateral, Excepted Liens
and Liens permitted pursuant to Section 6.2(h) and Section 6.2(k) of the Credit
Agreement;
(ii)    with respect to Pledged Collateral constituting non-cash Proceeds,
distributions, dividends, instruments and other Property from time to time
received or otherwise distributed (other than Equity Interests and any
certificates representing such Equity Interests) in respect of Pledged
Collateral, Permitted Liens (as such term is defined in the Credit Agreement);
and
(iii)    with respect to Pledged Collateral constituting Equity Interests, any
certificates representing such Equity Interests and all other Pledged Collateral
not described in clauses (i) and (ii) above, non-consensual Excepted Liens
arising by operation of law and Liens permitted pursuant to Section 6.2(k) of
the Credit Agreement.
(d)    As used herein, “Secured Obligations” means all Obligations. Without
limiting the generality of the foregoing, the Secured Obligations include all
amounts that constitute part of the Obligations and would be owed by any Pledgor
to Administrative Agent or any Secured Party but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization, or similar proceeding involving a Pledgor.
Section 2.    Pledge.
(a)    Grant of Pledge. Each Pledgor hereby pledges and grants to the
Administrative Agent, for its benefit and the benefit of the Secured Parties, a
continuing lien on and security interest in the Pledged Collateral, as defined
in Section 2(b) below; provided, however,


Exhibits
38

--------------------------------------------------------------------------------





that the Pledged Collateral shall exclude any voting Equity Interests in (A) a
First-Tier CFC or FSHC in excess of 65% of the then outstanding voting Equity
Interests in such First-Tier CFC or FSHC, and (B) Foreign Subsidiaries other
than First-Tier CFCs. This Pledge Agreement shall secure all Secured
Obligations.
(b)    Pledged Collateral. “Pledged Collateral” shall mean all of each Pledgor’s
right, title, and interest in the following, whether now owned or hereafter
acquired by such Pledgor:
(i)    all of the membership interests listed in the attached Schedule I issued
to such Pledgor and all additional membership interests of any issuer hereafter
acquired by such Pledgor (collectively, the “Membership Interests”), the
certificates (if any) representing the Membership Interests, all of such
Pledgor’s rights, privileges, authority, and powers as a member of the issuer of
such Membership Interests under the applicable limited liability company
operating agreement or similar constitutive document of such issuer or under any
applicable Legal Requirement, and all rights to money or Property which such
Pledgor now has or hereafter acquires in respect of the Membership Interests,
including, without limitation, (A) any Proceeds from a sale by or on behalf of
such Pledgor of any of the Membership Interests, and (B) any distributions,
dividends, cash, instruments and other Property from time to time received or
otherwise distributed in respect of the Membership Interests, whether regular,
special or made in connection with the partial or total liquidation of the
issuer and whether attributable to profits, the return of any contribution or
investment or otherwise attributable to the Membership Interests or the
ownership thereof (collectively, the “Membership Interest distributions”);
(ii)    all of the general and limited partnership interests listed in the
attached Schedule I issued to such Pledgor and all additional limited or general
partnership interests of any issuer hereafter acquired by such Pledgor
(collectively, the “Partnership Interests”), the certificates (if any)
representing the Partnership Interests and all such additional partnership
interests, all of such Pledgor’s rights, privileges, authority, and powers as a
limited or general partner of the issuer of such Partnership Interests under the
applicable partnership agreement or limited partnership agreement or similar
constitutive document of such issuer or under any applicable Legal Requirement,
and all rights to money or Property which such Pledgor now has or hereafter
acquires in respect of the Partnership Interests, including, without limitation,
(A) any Proceeds from a sale by or on behalf of such Pledgor of any of the
Partnership Interests, and (B) any distributions, dividends, cash, instruments
and other Property from time to time received or otherwise distributed in
respect of the Partnership Interests, whether regular, special or made in
connection with the partial or total liquidation of the issuer and whether
attributable to profits, the return of any contribution or investment or
otherwise attributable to the Partnership Interests or the ownership thereof
(collectively, the “Partnership Interest distributions”);
(iii)    all of the shares or shares of stock listed in the attached Schedule I
issued to such Pledgor and all additional shares or shares of stock of any
issuer hereafter issued to such Pledgor (collectively, the “Pledged Shares”),
the certificates representing the Pledged Shares, all of such Pledgor’s rights,
privileges, authority, and powers as a


Exhibits
39

--------------------------------------------------------------------------------





shareholder of the issuer of such Pledged Shares under the applicable articles
of incorporation, certificate of incorporation, bylaws or similar constitutive
document of such issuer or under any applicable Legal Requirements, and all
rights to money or Property which such Pledgor now has or hereafter acquires in
respect of the Pledged Shares, including, without limitation, (A) any Proceeds
from a sale by or on behalf of such Pledgor of any of the Pledged Shares, and
(B) any distributions, dividends, cash, instruments and other Property from time
to time received or otherwise distributed in respect of the Pledged Shares,
whether regular, special or made in connection with the partial or total
liquidation of the issuer and whether attributable to profits, the return of any
contribution or investment or otherwise attributable to the Pledged Shares or
the ownership thereof (collectively, the “Pledged Shares distributions”);
(iv)    all of the equity interests in joint venture companies listed in the
attached Schedule I issued to such Pledgor and all additional equity interests
of any issuer hereafter issued to such Pledgor (collectively, the “JV
Interests”), the certificates (if any) representing the JV Interests, all of
such Pledgor’s rights, privileges, authority, and powers as an equity interest
holder of such issuer of such JV Interests under the applicable constitutive
documents of such issuer or under any applicable Legal Requirement, and all
rights to money or Property which such Pledgor now has or hereafter acquires in
respect of the JV Interests, including, without limitation, (A) any Proceeds
from a sale by or on behalf of such Pledgor of any of the JV Interests, and (B)
any distributions, dividends, cash, instruments and other Property from time to
time received or otherwise distributed in respect of the JV Interests, whether
regular, special or made in connection with the partial or total liquidation of
the issuer and whether attributable to profits, the return of any contribution
or investments or otherwise attributable to the JV Interests or the ownership
thereof (collectively the “JV Interest distributions”);
(v)    all indebtedness owing to such Pledgor from an Affiliate or Subsidiary of
such Pledgor and all additional indebtedness hereinafter owing to such Pledgor
from an Affiliate or Subsidiary of such Pledgor (collectively, the “Pledged
Debt”), any and all instruments evidencing such indebtedness, including
promissory notes, bonds, debentures and other debt securities, including, but
without limitation, any promissory note or other instrument evidencing Pledged
Debt on the date hereof as listed in the attached Schedule I, and all interest,
cash, instruments and other Property from time to time received, receivable or
otherwise distributed in respect of, or in exchange for, any or all of the
foregoing (collectively, the “Pledged Debt distributions”; together with the
Membership Interest distributions, the Partnership Interest distributions, the
Pledged Shares distributions and the JV Interest distributions, the
“distributions”); and
(vi)    all additions and accessions to, substitutions and replacements of, and
all products and proceeds from the Pledged Collateral described in paragraphs
(i), (ii), (iii), (iv) and (v) of this Section 2(b).
(c)    Delivery of Pledged Collateral. Subject to the terms of the Intercreditor
Agreement, all certificates or instruments (other than instruments having a face
value of less than


Exhibits
40

--------------------------------------------------------------------------------





$1,000,000 individually or in the aggregate), if any, representing the Pledged
Collateral shall be delivered to the Administrative Agent and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Administrative Agent. After the occurrence and
during the continuance of an Event of Default, the Administrative Agent shall
have the right to transfer to or to register in the name of the Administrative
Agent or any of its nominees any of the Pledged Collateral, subject to the
rights of each Pledgor specified in Section 2(d). In addition, after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right at any time to exchange the certificates or
instruments representing the Pledged Collateral for certificates or instruments
of smaller or larger denominations.
(d)    Rights Retained by Pledgor. Notwithstanding the pledge by each Pledgor in
Section 2(a), so long as no Event of Default shall have occurred and remain
uncured:
(i)    or, if an Event of Default shall have occurred and remain uncured, until
such time thereafter as such voting and other consensual rights have been
terminated pursuant to Section 5 hereof, each Pledgor shall be entitled to
exercise any voting and other consensual rights pertaining to the Pledged
Collateral for any purpose not inconsistent with the terms of this Pledge
Agreement and the other Credit Documents; provided, however, that such Pledgor
shall not exercise or shall refrain from exercising any such right if such
action, individually or in the aggregate, would have a materially adverse effect
on the value of the Pledged Collateral; and
(ii)    except as otherwise provided in the Credit Agreement, each Pledgor shall
be entitled to receive and retain any dividends and other distributions paid on
or in respect of the Pledged Collateral and the Proceeds of any sale of the
Pledged Collateral and all payments of principal and interest on loans and
advances made to such Pledgor by the issuer of the Pledged Collateral.
(e)    At and after such time as voting and other consensual rights have been
terminated pursuant to Section 5 hereof, each Pledgor shall execute and deliver
(or cause to be executed and delivered) to the Administrative Agent all proxies
and other instruments as the Administrative Agent may reasonably request to (A)
enable the Administrative Agent to exercise the voting and other rights which
such Pledgor is entitled to exercise pursuant to subsection (i) of Section 2(d),
and (B) to receive the dividends or other distributions and Proceeds of sale of
the Pledged Collateral and payments of principal and interest which such Pledgor
is authorized to receive and retain pursuant to paragraph (ii) of Section 2(d).
Section 3.    Pledgor’s Representations and Warranties. Each Pledgor represents
and warrants to the Administrative Agent and the Secured Parties, insofar as the
same relate to such Pledgor’s assets, actions, statements and business, as
follows:
(a)    The Pledged Collateral listed on the attached Schedule I has been duly
authorized and validly issued and is fully paid and non-assessable.


Exhibits
41

--------------------------------------------------------------------------------





(b)    Each Pledgor is the legal and beneficial owner of the Pledged Collateral,
free and clear of any Lien or option except for Permitted Liens, and the Liens
in the Pledged Collateral granted to the Administrative Agent hereunder are
prior to all other Liens on the Collateral other than Permitted Priority Liens.
(c)    No authorization, authentication, approval, or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body is
required either (i) for the pledge by such Pledgor of the Pledged Collateral
pursuant to this Pledge Agreement or for the execution, delivery, or performance
of this Pledge Agreement by such Pledgor (except to the extent that financing
statements are required under the UCC to be filed in order to maintain a
perfected security interest) or (ii) for the exercise by the Administrative
Agent or any Secured Party of the voting or other rights provided for in this
Pledge Agreement or the remedies in respect of the Pledged Collateral pursuant
to this Pledge Agreement (except as may be required in connection with such
disposition by laws affecting the offering and sale of securities generally or
local laws affecting the perfection of securities issued by any Foreign
Subsidiary or the enforcement of rights in such foreign jurisdictions against
the Pledged Collateral).
(d)    Such Pledgor has the full right, power and authority to deliver, pledge,
assign and transfer the Pledged Collateral to the Administrative Agent.
(e)    As of the Effective Date, the Membership Interests listed on Schedule I
constitute the issued and outstanding membership interests specified on Schedule
I of each respective issuer thereof and all Membership Interests in which any
Pledgor has any ownership interest. As of the Effective Date, the Partnership
Interests listed on the attached Schedule I constitute the issued and
outstanding partnership interests specified on Schedule I of the respective
issuer thereof and all Partnership Interests in which any Pledgor has any
ownership interest. As of the Effective Date, the Pledged Shares listed on the
attached Schedule I constitute the issued and outstanding shares or shares of
capital stock specified on Schedule I of the respective issuer thereof and all
Pledged Shares in which any Pledgor has any ownership interest. As of the
Effective Date, the JV Interests listed on Schedule I constitute all JV
Interests in which any Pledgor has any ownership interest.
(f)    The name of each Pledgor set forth on the signature pages to this Pledge
Agreement is the exact legal name of such Pledgor.
Section 4.    Pledgors’ Covenants. Each Pledgor covenants and agrees with the
Administrative Agent that from and after the date of this Pledge Agreement and
so long as any Secured Obligation (other than contingent indemnification
obligations which are not due and payable and which by their terms survive the
termination or expiration of the Credit Agreement and the other Credit
Documents) shall remain unpaid:
(a)    Protect Collateral. Each Pledgor will warrant and defend the rights and
title herein granted unto the Administrative Agent in and to the Pledged
Collateral (and all right, title, and interest represented by the Pledged
Collateral) against the claims and demands of all Persons whomsoever (other than
with respect to Permitted Liens; provided, that such Permitted Liens shall not
be prior to the Liens in favor of the Administrative Agent unless they are
Permitted Priority Liens).


Exhibits
42

--------------------------------------------------------------------------------





(b)    Transfer, Other Liens, and Additional Shares. No Pledgor will (i) sell or
otherwise dispose of, or grant any option with respect to, any of the Pledged
Collateral, except as permitted under the Credit Agreement, (ii) create or
permit to exist any Lien upon or with respect to any of the Pledged Collateral,
except for Permitted Liens or (iii) create or permit to exist any Lien prior to
the Lien of the Administrative Agent hereunder upon or with respect to any of
the Pledged Collateral, except for Permitted Priority Liens. Each Pledgor
further agrees that it will (1) cause each issuer of the Pledged Collateral that
is an Affiliate of such Pledgor (and use commercially reasonable efforts to
cause any other such issuer of the Pledged Collateral) not to issue any other
membership interests, partnership interests, shares, capital stock, joint
venture interests or other securities in addition to or in substitution for the
Pledged Collateral issued by such issuer, except to such Pledgor and any other
equity holder in accordance with their respective ownership interests and (2)
promptly pledge hereunder, upon its acquisition (directly or indirectly)
thereof, any additional membership interests, partnership interests, shares,
capital stock, joint venture interests or other securities of an issuer of the
Pledged Collateral. No Pledgor shall approve any amendment or modification of
any of the Pledged Collateral unless (i) it shall have given at least five (5)
Business Days’ prior written notice (or such lesser period as may be agreed by
the Administrative Agent) to the Administrative Agent and (ii) such amendment or
modification would not be materially adverse to the interests of the Secured
Parties.
(c)    Jurisdiction of Formation. No Pledgor shall amend, supplement, modify or
restate its Organization Documents if such amendment, supplement, modification
or restatement would be materially adverse to the interests of the Secured
Parties.
(d)    Further Assurances. Each Pledgor agrees that, at its sole cost and
expense, such Pledgor will promptly execute and deliver all further instruments
and documents, and take all further action, that may be reasonably necessary and
that the Administrative Agent or any Secured Party may reasonably request, in
order to perfect, maintain or protect any security interest granted or purported
to be granted hereby or to enable the Administrative Agent or any Secured Party
to exercise and enforce its rights and remedies hereunder with respect to any
Pledged Collateral. Notwithstanding anything to the contrary contained herein,
(i) no Pledgor shall be required to take any action necessary to perfect any
security interest in respect of any Property as to which the Requisite Lenders
have reasonably determined that the costs of perfecting a security interest in
such Property is unreasonably excessive in relation to the benefit to the
Secured Parties of the security interest afforded thereby and (ii) so long as no
Event of Default shall have occurred and be continuing, no Pledgor shall be
required to take any action in a foreign jurisdiction to perfect any security
interest in Pledged Collateral issued by a Foreign Subsidiary.
Section 5.    Remedies upon Default. If any Event of Default shall have occurred
and be continuing:
(a)    UCC Remedies. To the extent permitted by law and subject to the terms of
the Intercreditor Agreement, the Administrative Agent may (and at the request of
the Requisite Lenders shall) exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for in this Pledge Agreement or
otherwise available to it, all the rights and remedies of a secured party under
the UCC (whether or not the UCC applies to the affected Pledged Collateral).


Exhibits
43

--------------------------------------------------------------------------------





Notwithstanding the foregoing, this Pledge Agreement shall not be construed to
authorize the Administrative Agent to take any action prohibited by the UCC or
to constitute a waiver by the Pledgors of any right that the UCC does not permit
the Pledgors to waive.
(b)    Dividends and Other Rights.
(i)    Subject to the terms of the Intercreditor Agreement, all rights of each
Pledgor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to Section 2(d)(i) may be exercised
by the Administrative Agent if the Administrative Agent so elects and gives
written notice of such election to such Pledgor, and all rights of such Pledgor
to receive the dividends and other distributions on or in respect of the Pledged
Collateral and the proceeds of sale of the Pledged Collateral which it would
otherwise be authorized to receive and retain pursuant to Section 2(d)(ii) shall
cease at such time as such written notice is deemed effective pursuant to the
provisions of the Credit Agreement related to effectiveness of notices.
(ii)    Upon the effectiveness of the written notice delivered by the
Administrative Agent pursuant to Section 5(b)(i) above, all dividends and other
distributions on or in respect of the Pledged Collateral and the proceeds of
sale of the Pledged Collateral that are thereafter received by any Pledgor shall
be received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of such Pledgor, and shall be promptly paid over to
the Administrative Agent as Pledged Collateral in the same form as so received
(with any necessary endorsement), subject to the terms of the Intercreditor
Agreement.
(c)    Sale of Pledged Collateral. Subject to the terms of the Intercreditor
Agreement, the Administrative Agent may sell all or part of the Pledged
Collateral at public or private sale, at any of the Administrative Agent’s
offices or elsewhere, for cash, on credit, or for future delivery, and upon such
other terms as the Administrative Agent may deem commercially reasonable in
accordance with applicable laws. Each Pledgor agrees that to the extent
permitted by law such sales may be made without notice. If notice is required by
law, each Pledgor hereby deems ten (10) days’ advance notice of the time and
place of any public sale or the time after which any private sale is to be made
reasonable notification, recognizing that if the Pledged Collateral threatens to
decline speedily in value or is of a type customarily sold on a recognized
market shorter notice may be reasonable. The Administrative Agent shall not be
obligated to make any sale of the Pledged Collateral regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Pledgor shall cooperate fully with the
Administrative Agent in all respects in selling or realizing upon all or any
part of the Pledged Collateral. In addition, each Pledgor shall fully comply
with federal and state securities laws and take such actions as may be necessary
to permit the Administrative Agent to sell or otherwise dispose of any
securities representing the Pledged Collateral in compliance with such laws.
(d)    Exempt Sale. If, in the opinion of the Administrative Agent, there is any
question that a public or semipublic sale or distribution of any Pledged
Collateral will violate any


Exhibits
44

--------------------------------------------------------------------------------





state or federal securities law, subject to the terms of the Intercreditor
Agreement, the Administrative Agent in its discretion (i) may offer and sell
securities privately to purchasers who will agree to take them for investment
purposes and not with a view to distribution and who will agree to the
imposition of restrictive legends on any certificates representing the security,
or (ii) may sell such securities in an intrastate offering under Section
3(a)(11) of the Securities Act of 1933, as amended, and no sale so made in good
faith by the Administrative Agent shall be deemed to be not “commercially
reasonable” solely because so made. Each Pledgor shall cooperate fully with the
Administrative Agent in all reasonable respects in selling or realizing upon all
or any part of the Pledged Collateral.
(e)    Application of Collateral. The proceeds of any sale, or other realization
upon all or any part of the Collateral pledged by each Pledgor shall be applied
by the Administrative Agent as set forth in Section 7.6 of the Credit Agreement.
(f)    No Waiver; Cumulative Remedies. No failure or delay on the part of the
Administrative Agent in the exercise of any power, right or privilege hereunder
shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other power, right or privilege. The rights, powers and remedies given to
the Administrative Agent hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents or any of the Hedging
Arrangements. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
Section 6.    Administrative Agent as Attorney-in-Fact for Pledgors.
(a)    Administrative Agent Appointed Attorney-in-Fact. Each Pledgor hereby
irrevocably appoints the Administrative Agent as such Pledgor’s
attorney-in-fact, with full authority after the occurrence and during the
continuance of an Event of Default to act for such Pledgor and in the name of
such Pledgor, and, in the Administrative Agent’s discretion, subject to such
Pledgor’s revocable rights specified in Section 2(d), to take any action and to
execute any instrument which the Administrative Agent may deem necessary or
advisable to accomplish the purposes of this Pledge Agreement, including,
without limitation, to receive, indorse, and collect all instruments made
payable to such Pledgor representing the proceeds of the sale of the Pledged
Collateral, or any distribution in respect of the Pledged Collateral and to give
full discharge for the same, in each case subject to the terms of the
Intercreditor Agreement. EACH PLEDGOR HEREBY ACKNOWLEDGES, CONSENTS AND AGREES
THAT THE POWER OF ATTORNEY GRANTED PURSUANT TO THIS SECTION IS IRREVOCABLE AND
COUPLED WITH AN INTEREST.
(b)    Administrative Agent May Perform. Subject to the terms of the
Intercreditor Agreement, the Administrative Agent may from time to time, at its
option and the Pledgors’ expense, perform any act which any Pledgor agrees
hereunder to perform and which such Pledgor shall fail to perform and the
Administrative Agent may from time to time take any other action which the


Exhibits
45

--------------------------------------------------------------------------------





Administrative Agent reasonably deems necessary for the maintenance,
preservation or protection of any of the Pledged Collateral or of its security
interest therein.
(c)    Administrative Agent Has No Duty. The powers conferred on the
Administrative Agent hereunder are solely to protect its interest in the Pledged
Collateral and shall not impose any duty on it to exercise any such powers.
Except for reasonable care of any Pledged Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Pledged Collateral or responsibility for
taking any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Pledged Collateral. The Administrative Agent shall not
be responsible to any Pledgor or any other Person for filing any financing or
continuation statements or recording any document or instrument in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of the security interest. The actions of the Administrative Agent
hereunder are subject to the provisions of the Credit Agreement, including the
rights, protections, privileges, benefits, indemnities and immunities, which are
incorporated herein mutatis mutandis, as if a part hereof.
(d)    Reasonable Care. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall have no
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders, or other matters relative to any
Pledged Collateral, whether or not the Administrative Agent has or is deemed to
have knowledge of such matters, or (ii) taking any necessary steps to preserve
rights against any parties with respect to any Pledged Collateral.
Section 7.    Miscellaneous.
(a)    Expenses. Each Pledgor will promptly pay to the Administrative Agent (i)
all actual costs and reasonable expenses (including reasonable fees, expenses
and disbursements of any appraisers, consultants, advisors and agents employed
or retained by the Administrative Agent and its counsel) in connection with the
custody, preservation, use, or operation of any of the Pledged Collateral, and
(ii) all costs and expenses, including reasonable attorneys’ fees (including
allocated costs of internal counsel) and costs of settlement, incurred by the
Administrative Agent and the Secured Parties in connection with (x) the exercise
or enforcement of any of the rights of the Administrative Agent or any Secured
Party hereunder, including the sale, collection, or other realization of the
Pledged Collateral, and (y) the failure by any Pledgor to perform or observe any
of the provisions hereof.
(b)    Amendments, Etc. No amendment, modification, termination or waiver of any
provision of this Pledge Agreement, or consent to any departure by any Pledgor
therefrom, shall in any event be effective without the written concurrence of
Requisite Lenders, the Administrative Agent and each Pledgor pursuant to the
terms of the Credit Agreement; provided that the Administrative Agent may, with
the consent of the Borrower only, amend, modify or supplement this Pledge
Agreement to cure any ambiguity, omission, defect or inconsistency (as
reasonably determined by the Administrative Agent), so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender
and the Lenders shall have received


Exhibits
46

--------------------------------------------------------------------------------





at least five (5) Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five (5) Business Days of
the date of such notice to the Lenders, a written notice from any Lender stating
that it objects to such amendment (if the Administrative Agent receives an
objection from any Lender, such amendment, modification or supplement shall
require the written concurrence of the Requisite Lenders and each Pledgor).
(c)    Addresses for Notices. All notices and other communications provided for
hereunder shall be in the manner and to the addresses, and deemed received, as
set forth in Section 9.1 of the Credit Agreement.
(d)    Continuing Security Interest; Transfer of Interest. This Pledge Agreement
shall create a continuing security interest in the Pledged Collateral and,
unless expressly released by the Administrative Agent, shall (i) remain in full
force and effect until all Secured Obligations (other than obligations in
respect of any Hedging Arrangement) have been paid in full and all Commitments
have terminated or expired in accordance with the terms of the Credit Agreement,
(ii) be binding upon the Pledgors, the Administrative Agent, the Secured Parties
and their successors and assigns, and (iii) inure, together with the rights and
remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent, the Secured Parties and their respective successors,
transferees, and assigns. Upon such time as all Secured Obligations (other than
obligations in respect of any Hedging Arrangement) have been paid in full and
all Commitments have terminated or expired in accordance with the terms of the
Credit Agreement, the security interest granted hereby shall terminate and,
subject to the terms of the Intercreditor Agreement, all rights to the Pledged
Collateral shall revert to the Pledgors to the extent such Pledged Collateral
shall not have been sold or otherwise applied pursuant to the terms hereof.
Without limiting the generality of the foregoing clause, when any Secured Party
assigns or otherwise transfers any interest held by it under the Credit
Agreement or any other Credit Document to any other Person pursuant to the terms
of the Credit Agreement or such other Credit Document, such other Person shall
thereupon become vested with all the benefits held by such Secured Party under
this Pledge Agreement. Upon any such termination, the Administrative Agent will,
at the Pledgors’ expense, subject to the terms of the Intercreditor Agreement,
deliver all Pledged Collateral to the Pledgors, execute and deliver to the
Pledgors such documents as the Pledgors shall reasonably request and take any
other actions reasonably requested to evidence or effect such termination.
(e)    Waivers. Each Pledgor hereby waives:
(i)    promptness, diligence, notice of acceptance, and any other notice with
respect to any of the Secured Obligations and this Pledge Agreement;
(ii)    any requirement that the Administrative Agent or any Secured Party
protect, secure, perfect, or insure any Lien or any Property subject thereto or
exhaust any right or take any action against any Pledgor or any other Person or
any collateral; and
(iii)    any duty on the part of the Administrative Agent to disclose to any
Pledgor any matter, fact, or thing relating to the business, operation, or
condition of such Pledgor and its respective assets now known or hereafter known
by such Person.


Exhibits
47

--------------------------------------------------------------------------------





(f)    Severability. In case any provision in or obligation under this Pledge
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
(g)    Choice of Law. THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. The
provisions of Sections 9.15 (Consent to Jurisdiction) and 9.16 (Waiver of Jury
Trial) of the Credit Agreement are hereby incorporated herein by reference,
mutatis mutandis.
(h)    Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Pledge Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this Pledge
Agreement.
(i)    Reinstatement. This Pledge Agreement and the security interests granted
hereunder shall remain in full force and effect until all Secured Obligations
(other than obligations in respect of any Hedging Arrangement) have been paid in
full and all Commitments have terminated or expired in accordance with the terms
of the Credit Agreement. Further, this Pledge Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any Pledgor for liquidation or reorganization, should any Pledgor become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of any
Pledgor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned. EACH
PLEDGOR SHALL DEFEND AND INDEMNIFY EACH SECURED PARTY FROM AND AGAINST ANY
claim, damage, loss, liability, cost, or expense UNDER THIS PARAGRAPH (I)
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH
ACTION OR SUIT, INCLUDING such claim, damage, loss, liability, cost, or expense
arising as a result of the INDEMNIFIED SECURED PARTY’S OWN NEGLIGENCE but
excluding such claim, damage, loss, liability, cost, or expense that is found in
a final, non-appealable judgment by


Exhibits
48

--------------------------------------------------------------------------------





a court of competent jurisdiction to have resulted directly from such
Indemnified SECURED PARTY’S gross negligence, willful misconduct, or breach in
bad faith of express obligations under this PLEDGE AGREEMENT.
Section 8.    Additional Pledgors. Pursuant to Section 5.6 of the Credit
Agreement, certain Subsidiaries of the Borrower that were not in existence on
the Effective Date are required to enter into this Pledge Agreement as a Pledgor
upon becoming a Domestic Subsidiary. Upon execution and delivery after the date
hereof by the Administrative Agent and such Domestic Subsidiary of an instrument
substantially in the form of Annex 1, such Domestic Subsidiary shall become a
Pledgor hereunder with the same force and effect as if originally named as a
Pledgor herein. The execution and delivery of any instrument adding an
additional Pledgor as a party to this Pledge Agreement shall not require the
consent of any other Pledgor hereunder. The rights and obligations of each
Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Pledgor as a party to this Pledge Agreement.
Section 9.    Further Indemnification. EACH PLEDGOR AGREES TO PAY, AND TO SAVE
THE ADMINISTRATIVE AGENT HARMLESS FROM, ANY AND ALL LIABILITIES WITH RESPECT TO,
OR RESULTING FROM ANY DELAY IN PAYING, ANY AND ALL EXCISE, SALES OR OTHER
SIMILAR TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE WITH RESPECT TO
ANY OF THE COLLATERAL OR IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED
BY THIS PLEDGE AGREEMENT. EACH PLEDGOR SHALL INDEMNIFY EACH OF THE secured
parties, AND THEIR RESPECTIVE officers, partners, members, directors, trustees,
advisors, employees, agents, sub-agents and affiliates FROM, AND DISCHARGE,
RELEASE, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, CLAIMS, EXPENSES, OR DAMAGES OF ANY KIND OR NATURE
WHATSOEVER TO WHICH ANY OF THEM MAY BECOME SUBJECT RELATING TO OR ARISING OUT OF
THIS PLEDGE AGREEMENT, AND EACH PLEDGOR SHALL REIMBURSE THE secured parties AND
THEIR RESPECTIVE officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and affiliates, UPON DEMAND FOR ALL ACTUAL AND
REASONABLE COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES (BUT
EXCLUDING ALLOCATED COSTS OF INTERNAL COUNSEL) INCURRED IN CONNECTION WITH ANY
SUCH INVESTIGATION, LITIGATION OR OTHER PROCEEDING; AND EXPRESSLY INCLUDING ANY
SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES, OR EXPENSES INCURRED BY REASON OF THE
INDEMNIFIED PERSON’S OWN NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES, LIABILITIES,
CLAIMS, DAMAGES OR EXPENSES that (A) ARE FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED directly FROM (1)
SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT, OR BREACH IN BAD
FAITH OF EXPRESS OBLIGATIONS UNDER THIS PLEDGE AGREEMENT.
Section 10.    NO ORAL AGREEMENTS. THIS PLEDGE AGREEMENT AND THE OTHER CREDIT
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE


Exhibits
49

--------------------------------------------------------------------------------





PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
Section 11.     Intercreditor Agreement
Section 12.    . Notwithstanding anything herein to the contrary, the liens and
security interests granted to the Administrative Agent pursuant to this Pledge
Agreement and the exercise of any right or remedy by the Administrative Agent
hereunder are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Pledge Agreement, the terms of the Intercreditor Agreement shall govern and
control.


[Signature Page Follows]


Exhibits
50

--------------------------------------------------------------------------------









The parties hereto have caused this Pledge Agreement to be duly executed as of
the date first above written.
PLEDGORS:
PIONEER ENERGY SERVICES CORP.
PIONEER DRILLING SERVICES, LTD.
PIONEER GLOBAL HOLDINGS, INC.
PIONEER PRODUCTION SERVICES, INC.
PIONEER WIRELINE SERVICES HOLDINGS, INC.
PIONEER WIRELINE SERVICES, LLC
PIONEER WELL SERVICES, LLC
PIONEER FISHING & RENTAL SERVICES, LLC
PIONEER COILED TUBING SERVICES, LLC




By:     _____________________________        
Name:    William Stacy Locke
Title:    President and Chief Executive Officer










Exhibits
51

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent
By: _________________________            
Name: _________________________        
Title:     _________________________        


    




Exhibits
52

--------------------------------------------------------------------------------





By signing below, each of the following Subsidiaries of the Borrower (the equity
interests of which constitute Pledged Collateral hereunder) confirms that an
executed copy of this Pledge Agreement has been submitted to it and acknowledges
the pledge of the Pledged Collateral pursuant to this Pledge Agreement.




PIONEER PRODUCTION SERVICES, INC.
PIONEER DRILLING SERVICES, LTD.
PIONEER GLOBAL HOLDINGS, INC.
PIONEER WIRELINE SERVICES HOLDINGS, INC.
PIONEER WIRELINE SERVICES, LLC
PIONEER WELL SERVICES, LLC
PIONEER FISHING & RENTAL SERVICES, LLC
PIONEER COILED TUBING SERVICES, LLC
PIONEER SERVICES HOLDINGS, LLC




By: __________________________                
Name:
Wm. Stacy Locke

Title:
President and Chief Executive Officer



    


Exhibits
53

--------------------------------------------------------------------------------





SCHEDULE I


PLEDGED COLLATERAL
I.    Membership Interests
Pledgor
Pledge Subsidiary
Type of Organization
Class of Membership Interests
Percentage Ownership
Percentage Pledged
Certificate No.
(if uncertificated, please indicate so)
Pioneer Wireline Services Holdings, Inc.
Pioneer Wireline Services, LLC
Delaware limited liability company
N/A
100%
100%
Pioneer Production Services, Inc.
Pioneer Well Services, LLC
Delaware limited liability company
N/A
100%
100%
Pioneer Production Services, Inc.
Pioneer Fishing & Rental Services, LLC
Delaware limited liability company
N/A
100%
100%
Pioneer Production Services, Inc.
Pioneer Coiled Tubing Services, LLC
Delaware limited liability company
N/A
100%
100%
Pioneer Global Holdings, Inc.
Pioneer Services Holdings, LLC
Delaware limited liability company
N/A
100%
65%
Pioneer Global Holdings, Inc.
Pioneer Latina Group SDAD, LTDA
Panama corporation
N/A
99%
65%



II.    Partnership Interests
None.


III.    Shares


Exhibits
54

--------------------------------------------------------------------------------





Pledgor
Pledged Subsidiary
State or Country of Organization (Pledged Subsidiary)
Class of Stock
Certificate No.
Number of Shares
Percentage of Shares
Pioneer Energy Services Corp.
Pioneer Drilling Services, Ltd.
Texas
Common Stock
3
1,000
Pioneer Energy Services Corp.
Pioneer Production Services, Inc.
Delaware
Common Stock
1
1,000
Pioneer Production Services, Inc.
Pioneer Wireline Services Holdings, Inc.
Delaware
Common Stock
6
1,000
Pioneer Drilling Services, Ltd.
Pioneer Global Holdings, Inc.
Delaware
Common Stock
002
10,000
Pioneer Global Holdings, Inc.
Proveedora Internacional de Taladros S.A.S.
Colombia
Common Stock
01
5,850



IV.    Joint Venture Interests
None.
V.    Intercompany Indebtedness evidenced by Promissory Note or other Instrument
The Intercompany Note.    


Exhibits
55

--------------------------------------------------------------------------------





Annex 1 to the
Pledge Agreement


This Supplement No. ___ dated as of __________, ____ (this “Supplement”) to the
Pledge Agreement dated as of November 8, 2017 (as amended, amended and restated,
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”) among Pioneer Energy Services Corp., a Texas corporation (the
“Borrower”), certain Subsidiaries of the Borrower signatory thereto (together
with the Borrower, the “Pledgors” and each individually, a “Pledgor”) and
Wilmington Trust, National Association, as administrative agent under the Credit
Agreement described below for the ratable benefit of itself and the other
Secured Parties (as defined in the Credit Agreement referred to below) (in such
capacity, the “Administrative Agent”).
A.    Reference is made to the Term Loan Agreement dated as of November 8, 2017
(as amended, amended and restated, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the lenders from
time to time party thereto (the “Lenders”) and Wilmington Trust, National
Association, as Administrative Agent.
B.    The Pledgors have entered into the Pledge Agreement in order to induce the
Lenders to make Commitments and Loans under the Credit Agreement. Pursuant to
Section 5.6 of the Credit Agreement, each Domestic Subsidiary of the Borrower
that was not in existence or not a Domestic Subsidiary or that did not own any
Equity Interests in any other Person on the Effective Date is required to
execute a supplement to the Pledge Agreement pledging 100% of the Equity
Interests owned by such Domestic Subsidiary (or 65% of the voting Equity
Interests and 100% of the non-voting Equity Interests in each First-Tier CFC or
FSHC) to secure the Secured Obligations. The undersigned Subsidiary of the
Borrower (“New Pledgor”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Pledgor under the Pledge
Agreement in order to induce the Lenders to make additional Commitments and Term
Loans and as consideration for Commitments and Term Loans previously made.
Accordingly, New Pledgor and the Administrative Agent agree as follows:
Section 1.    Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
Section 2.    Supplement. In accordance with Section 5.6 of the Credit
Agreement, New Pledgor by its signature below becomes a Pledgor under the Pledge
Agreement with the same force and effect as if originally named therein as a
Pledgor. New Pledgor (a) agrees to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct in all material respects on and as of the date
hereof (provided that if any representation and warranty is by its terms
qualified by concepts of materiality, such representation and warranty shall be
true and correct in all respects). In furtherance of the foregoing, New Pledgor,
as security for the payment and performance in full of the Secured Obligations
(used herein as defined in the Pledge Agreement), does hereby create and grant
to the Administrative Agent, its successors and assigns,


Exhibits
56

--------------------------------------------------------------------------------





for the benefit of the Secured Parties, their successors and assigns, a security
interest in and lien on all of New Pledgor’s right, title and interest in and to
the Pledged Collateral (used herein as defined in the Pledge Agreement) of New
Pledgor, including, without limitation, the Pledged Collateral owned by New
Pledgor and described on Schedule I attached hereto. Each reference to a
“Pledgor” in the Pledge Agreement shall be deemed to include New Pledgor. The
Pledge Agreement is hereby incorporated herein by reference.
Section 3.    Representations and Warranties. New Pledgor represents and
warrants that this Supplement has been duly authorized, executed and delivered
by it and constitutes its legal, valid, and binding obligation, enforceable
against it in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws at the time
in effect affecting the rights of creditors generally and to the effect of
general principles of equity whether applied by a court of law or equity.
Section 4.    Execution in Counterparts. This Supplement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Supplement by facsimile or in electronic format (i.e., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Supplement.
Section 5.    Effect on Pledge Agreement. Except as expressly supplemented and
amended hereby, the Pledge Agreement shall remain in full force and effect.
Section 6.    Governing Law. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. The
provisions of Sections 9.15 (Consent to Jurisdiction) and 9.16 (Waiver of Jury
Trial) of the Credit Agreement are hereby incorporated herein by reference,
mutatis mutandis.
Section 7.    Severability. In case any provision in or obligation under this
Supplement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
Section 8.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 7(c) of the Pledge Agreement. All
communications and notices hereunder to New Pledgor shall be given to it at the
address set forth under its signature hereto.
Section 9.    Costs and Expenses. New Pledgor agrees to promptly pay all the
actual and reasonable costs and expenses, including the reasonable fees,
expenses and disbursements of counsel


Exhibits
57

--------------------------------------------------------------------------------





to the Administrative Agent (in each case including allocated costs of internal
counsel), incurred by the Administrative Agent in connection with this
Supplement.
[Signature Page Follows]


    






Exhibits
58

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, New Pledgor and the Administrative Agent have duly executed
this Supplement as of the date first above written.
NEW PLEDGOR:
By: ______________________            
Name: ___________________        
Title: _____________________        
Address for notice to New Pledgor:
[______]




ADMINISTRATIVE AGENT:
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent,
By: ______________________            
Name: ___________________        
Title:_____________________                        


    


Exhibits
59

--------------------------------------------------------------------------------





Schedule I to
Supplement No. __
to the
Pledge Agreement


NEW pledged collateral
I.    New Membership Interests
Pledgor
Pledged Subsidiary
State or Country of Organization (Pledged Subsidiary)
Class of Membership Interests
Certificate(s) No(s).
Number of Units
 
 
 
 
 
 



II.    New Partnership Interests
Pledgor
Pledged Subsidiary
State or Country of Organization (Pledged Subsidiary)
Limited Partner or General Partnership Interests
Certificate(s) No(s).
Percentage of Interests
 
.
 
 
 
 



III.    New Shares
Pledgor
Pledged Subsidiary
State or Country of Organization (Pledged Subsidiary)
Class of Stock
Stock Certificate No.
Par Value
Number of Shares
 
 
 
 
 
 



IV.    New Joint Venture Interests
Pledgor
Joint Venture Company
State or Country of Organization (Joint Venture Company)
Certificate(s) No(s).
Number of Units/Shares
Percentage of Interests
 
 
 
 
 
 



Exhibits
60

--------------------------------------------------------------------------------









V.    New Intercompany Indebtedness evidenced by Promissory Note or other
Instrument
Pledgor
Debtor
Original Principal Amount of Indebtedness
Outstanding Principal Amount of Indebtedness
Date of Loan
Stated Maturity Date
 
 
 
 
 
 

















Exhibits
61

--------------------------------------------------------------------------------






EXHIBIT I


FORM OF SECURITY AGREEMENT




SECURITY AGREEMENT
This Security Agreement dated as of November 8, 2017 (“Security Agreement”), is
by and among Pioneer Energy Services Corp., a Texas corporation (the
“Borrower”), certain Subsidiaries of the Borrower signatory hereto (together
with the Borrower and any other Person that may become a party hereto pursuant
to Section 21 hereof, the “Grantors” and each individually, a “Grantor”) and
Wilmington Trust, National Association, as administrative agent under the Credit
Agreement referred to below, for the ratable benefit of itself and the other
Secured Parties (as defined in the Credit Agreement referred to below) (in such
capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the lenders from time to time party thereto (the
“Lenders”), and the Administrative Agent have entered into that certain Term
Loan Agreement dated as of November 8, 2017 (as amended, amended and restated,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);
WHEREAS, each Grantor has guaranteed the Obligations of the Borrower and the
other Grantors under the Credit Agreement, the other Credit Documents and the
Hedging Arrangements with Swap Counterparties;
WHEREAS, the Lenders have conditioned their obligations under the Credit
Agreement upon the execution and delivery by each Grantor of this Security
Agreement, and the Grantors have agreed to enter into this Security Agreement;
and
WHEREAS, the Administrative Agent and Wells Fargo Bank, National Association, in
its capacity as ABL Administrative Agent (the “ABL Administrative Agent”) have
entered into that certain Intercreditor Agreement dated as of November 8, 2017
(as amended, amended and restated, restated or otherwise modified from time to
time, the “Intercreditor Agreement”), which sets forth certain rights and
obligations of the Administrative Agent and the ABL Administrative Agent with
respect to the Collateral described herein.
NOW, THEREFORE, in order to comply with the terms and conditions of the Credit
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees with
the Administrative Agent for its benefit and the ratable benefit of the Secured
Parties as follows:
Section 1.    Defined Terms. All capitalized terms used herein but not otherwise
defined herein that are defined in the Credit Agreement shall have the meanings
assigned to such terms in the Credit Agreement. As used herein, the following
terms shall have the following meanings:


Exhibits
62

--------------------------------------------------------------------------------





“Chattel Paper” shall mean any “chattel paper”, as such term is defined in
Section 9-102(a)(11) of the UCC.
“Collateral” shall have the meaning assigned to such term in Section 2 of this
Security Agreement.
“Commercial Tort Claim” shall mean any “commercial tort claim”, as such term is
defined in Section 9-102(a)(13) of the UCC.
“Commodity Account” shall mean any “commodity account”, as such term is defined
in Section 9-102(a)(14) of the UCC.
“Contracts” shall mean all contracts, undertakings, or other agreements (other
than rights evidenced by Chattel Paper, Documents or Instruments) in or under
which any Grantor may now or hereafter have any right, title or interest,
including, without limitation, with respect to an Account, any agreement
relating to the terms of payment or the terms of performance thereof.
“Copyright” or “Copyrights” shall mean all United States and foreign copyrights
(whether or not the underlying works of authorship have been published),
including but not limited to copyrights in software and all rights in and to
databases, all designs (including but not limited to industrial designs,
Protected Designs within the meaning of 17 U.S.C. 1301 et. Seq. and Community
designs), and all Mask Works (as defined under 17 U.S.C. 901 of the United
States Copyright Act), whether registered or unregistered, as well as all moral
rights, reversionary interests, and termination rights, and, with respect to any
and all of the foregoing: (i) all registrations and applications therefor
including, (ii) all extensions and renewals thereof, (iii) the right to sue or
otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(v) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.
“Copyright License” shall mean any written agreement granting any right to use
any Copyright or Copyright registration.
“Deposit Account” shall mean any “deposit account”, as such term is defined in
Section 9-102(a)(29) of the UCC.
“Discharge of ABL Obligations” shall have the meaning assigned to it in the
Intercreditor Agreement.
“Document” shall mean any “document”, as such term is defined in
Section 9‑102(a)(30) of the UCC.
“Electronic Chattel Paper” shall mean any “electronic chattel paper”, as such
term is defined in Section 9-102(a)(31) of the UCC.
“Excluded Property” shall mean


Exhibits
63

--------------------------------------------------------------------------------





(a)    any Property in any case to the extent (but only to the extent) (i) that
by its terms forbids, prohibits or makes void or unenforceable any grant of a
security interest in such Property, or (ii) the assignment of which, or the
grant of a security interest in, such Property is prohibited by any applicable
law; provided, however, that such Property shall cease to be Excluded Property
and automatically be subject to the lien and security interest granted herein
and to the terms and provisions of this Security Agreement as “Collateral”, and
to the extent applicable, under any other Security Document, in each case, to
the extent that (A) either of the prohibitions discussed in clauses (i) and (ii)
above is ineffective or subsequently rendered ineffective under the UCC or any
other Legal Requirement or is otherwise no longer in effect or (B) the
applicable Grantor or the Administrative Agent has obtained the consent of the
parties applicable to such Excluded Property necessary for the creation of a
lien and security interest in, such Excluded Property;
(b)    Equipment owned by any Grantor on the date hereof or hereafter acquired
that is subject to a Lien securing a purchase money obligation or obligations
under Capital Leases, in each case permitted to be incurred pursuant to the
provisions of the Credit Agreement, if the contract or other agreement in which
such Lien is granted (or the documentation providing for such purchase money
obligation or Capital Lease obligation) validly prohibits the creation of any
other Lien on such Equipment (but only for so long as such contract or other
agreement in which such Lien is granted is in effect);
(c)    Excepted Real Estate Assets;
(d)    voting Equity Interests in a First-Tier CFC or FSHC in excess of 65% of
the then outstanding voting Equity Interests in such First-Tier CFC or FSHC; and
(e)    Equity Interests in Foreign Subsidiaries other than First-Tier CFCs;
provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clauses
(a) through (e) above (unless such Proceeds, substitutions or replacements would
constitute Excluded Property referred to in clauses (a) through (e).
“General Intangibles” shall mean any “general intangibles”, as such term is
defined in Section 9-102(a)(42) of the UCC, and, in any event, shall include,
without limitation, all right, title and interest which any Grantor may now or
hereafter have in or under any Contract, causes of action, Payment Intangibles,
franchises, tax refunds, tax refund claims, Internet domain names, customer
lists, Trademarks, Patents, Copyrights, rights in intellectual property,
Licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions and discoveries (whether patented or patentable or not)
and technical information, procedures, designs, knowledge, know-how, software,
data bases, business records data, skill, expertise, experience, processes,
models, drawings, materials and records, goodwill, all claims under any
guaranty, security interests or other security held by or granted to any Grantor
to secure payment of the Accounts by an Account Debtor obligated thereon, all
rights of indemnification and all other intangible property of any kind and
nature.
“Goods” shall mean any “goods”, as such term is defined in Section 9-102(a)(44)
of the UCC.


Exhibits
64

--------------------------------------------------------------------------------





“Instruments” shall mean any “instrument”, as such term is defined in
Section 9-102(a)(47) of the UCC.
“Investment Property” shall mean any “investment property”, as such term is
defined in Section 9-102(a)(49) of the UCC.
“Letter-of-Credit Rights” shall mean any “letter-of-credit rights”, as such term
is defined in Section 9-102(a)(51) of the UCC.
“License” shall mean any Patent License, Trademark License, Copyright License or
other license as to which the Administrative Agent has been granted a security
interest hereunder.
“Motor Vehicles” shall mean motor vehicles, tractors, trailers, and other like
individual mobile goods, whether or not the title thereto is governed by a
certificate of title or ownership.
“Payment Intangible” shall mean any “Payment intangible”, as such term is
defined in Section 9-102(a)(61) of the UCC.
“Patent License” shall mean to the extent assignable by any Grantor, any written
agreement granting any right to make, use, sell and/or practice any invention or
discovery that is the subject matter of a Patent.
“Patent” or “Patents” shall mean one or all of the following: (a) all letters
patent of the United States or any other country and all applications for
letters patent of the United States or any other country, (b) all reissues,
continuations, continuations-in-part, divisions, reexaminations or extensions of
any of the foregoing, and (c) all inventions disclosed in and claimed in the
Patents and any and all trade secrets and know-how related thereto.
“Proceeds” shall mean “proceeds”, as such term is defined in
Section 9-102(a)(64) of the UCC and, in any event, shall include, without
limitation, (a) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to any Grantor from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Grantor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental body, authority, bureau or agency (or any person
acting under color of governmental authority), (c) any claim of any Grantor
against third parties (i) for past, present or future infringement of any Patent
or Patent License, (ii) for past, present or future infringement or dilution of
any Trademark or Trademark License or for injury to the goodwill associated with
any Trademark, Trademark registration or Trademark licensed under any Trademark
License, or (iii) for past, present or future infringement of any Copyright or
Copyright License, (d) any and all other amounts from time to time paid or
payable under or in connection with any of the Collateral, and (e) the following
types of property acquired with cash proceeds: Accounts, Chattel Paper,
Contracts, Deposit Accounts, Securities Accounts, Documents, General
Intangibles, Equipment and Inventory.
“Secured Obligations” shall mean all Obligations. Without limiting the
generality of the foregoing, the Secured Obligations include all amounts that
constitute part of the Obligations and


Exhibits
65

--------------------------------------------------------------------------------





would be owed by any Grantor to Administrative Agent or any Secured Party but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization, or similar proceeding involving a Grantor.
“Securities Account” shall mean any “securities account”, as such term is
defined in Section 8-501(a) of the UCC.
“Security Agreement” shall mean this Security Agreement, as the same may from
time to time be amended, amended and restated, restated, modified or
supplemented.
“Supporting Obligations” shall mean all “supporting obligations”, as such term
is defined in Section 9-102(a)(77) of the UCC.
“Supplemental Documentation” shall have the meaning assigned to it in
Section 6(a) of this Security Agreement.
“TL Priority Collateral Account” shall have the meaning assigned to it in the
Intercreditor Agreement.
“Trademark License” shall mean any written agreement granting any right to use
any Trademark or Trademark registration.
“Trademark” or “Trademarks” shall mean one or all of the following: (a) all
trademarks, trade names, corporate names, business names, trade styles, service
marks, logos, other source or business identifiers, prints and labels on which
any of the foregoing have appeared or appear, designs and general intangibles of
like nature, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Patent and Trademark Office or in any similar office or agency of any
State of the United States or any other country or any political subdivision
thereof, (b) all extensions or renewals thereof and (c) the goodwill symbolized
by any of the foregoing.
Section 2.    Grant of Security Interest. As collateral security for the prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of all the Secured Obligations, each Grantor hereby
grants to the Administrative Agent, for the benefit of the Secured Parties, a
continuing security interest in all of such Grantor’s rights, title and interest
in, to and under the following, whether now owned or existing or hereafter
arising or acquired (all of which being hereinafter collectively called the
“Collateral”):
(a)    all Accounts;
(b)    all Deposit Accounts, Securities Accounts and Commodity Accounts;
(c)    all Chattel Paper;
(d)    all Commercial Tort Claims, including those listed on Schedule 2(d);


Exhibits
66

--------------------------------------------------------------------------------





(e)    all Contracts;
(f)    all Documents;
(g)    all Equipment;
(h)    all Goods;
(i)    all General Intangibles;
(j)    all Instruments;
(k)    all Inventory;
(l)    all Investment Property;
(m)    all Letter-of-Credit Rights;
(n)    all money;
(o)    all Motor Vehicles;
(p)    all Supporting Obligations;
(q)    all other goods and personal property of such Grantor, whether tangible
or intangible; and
(r)    to the extent not otherwise included, all Proceeds of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of each of the foregoing and all books and records relating
to each of the foregoing.
Notwithstanding anything to the contrary contained in clauses (a) through (r)
above, the security interest created by this Security Agreement shall not extend
to, and the term “Collateral” shall not include, any Excluded Property.
Section 3.    Deposit Accounts; Securities Accounts; Commodity Accounts; TL
Priority Collateral Account.
(a)    Deposit Accounts; Securities Accounts; Commodity Accounts. To further
secure the prompt and complete payment and performance when due (whether at
stated maturity, by acceleration or otherwise) of all the Secured Obligations,
each Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a continuing security interest in all amounts credited to any
Deposit Account, Securities Account or Commodity Account of such Grantor,
including sums in any blocked, lockbox, sweep or collection account. Each
Grantor hereby authorizes and directs each bank, depository, or securities or
commodity intermediary to deliver to the Administrative Agent, upon request of
the Administrative Agent (such request being subject to the Intercreditor
Agreement), all balances in any Deposit Account, Securities Account or


Exhibits
67

--------------------------------------------------------------------------------





Commodity Account maintained for such Grantor, without inquiry into the
authority or right of the Administrative Agent to make such request. The
Administrative Agent hereby agrees that it will not issue any such request
unless an Event of Default has occurred and is continuing. Each Deposit Account,
Securities Account and Commodity Account (other than the Excluded Accounts) of
any Credit Party shall be subject to an Account Control Agreement in accordance
with Section 5.8 of the Credit Agreement.
(b)    TL Priority Collateral Account. The TL Priority Collateral Account and
funds on deposit therein shall at all times be subject to an Account Control
Agreement and perfected, first-priority Lien in favor of the Administrative
Agent for the benefit of the Secured Parties, subject only to Permitted Priority
Liens. Identifiable proceeds of the Loans, identifiable proceeds of Dispositions
of Term Loan Priority Collateral, and identifiable proceeds of insurance
resulting from casualty of the Term Loan Priority Collateral and of awards
arising from condemnation of the Term Loan Priority Collateral to the extent
deposited in the TL Priority Collateral Account (i) may not be commingled with
any other funds and (ii) shall at all times remain segregated funds, separate
and apart from any other funds of the Borrower and its Subsidiaries.
(c)    Specified Blocked Account. The Specified Blocked Account and funds on
deposit therein shall at all times be subject to the Specified Blocked Account
Control Agreement and perfected, first-priority Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, subject only to
Permitted Priority Liens, and no funds shall be withdrawn from such account
except in accordance with Section 6.18(b) of the Credit Agreement. For the
avoidance of doubt, the ABL Administrative Agent will not have a Lien on the
Specified Blocked Account or the funds on deposit therein.
Section 4.    Right of the Secured Parties; Limitations on the Secured Parties’
Obligations; License.
(a)    Grantors Remain Liable. It is expressly agreed by each Grantor that,
anything herein to the contrary notwithstanding, the Administrative Agent and
the Secured Parties shall not have any obligations or liabilities under any
Contract or License by reason of or arising out of this Security Agreement or
the granting to the Administrative Agent of a security interest therein or the
receipt by the Administrative Agent of any payment relating to any Contract or
License pursuant hereto, nor shall the Administrative Agent or any Secured Party
be required or obligated in any manner to perform or fulfill any of the
obligations of Grantor under or pursuant to any Contract or License, or to make
any payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any Contract or License, or to present or file any claim, or to take any action
to collect or enforce any performance or the payment of any amounts which may
have been assigned to it or to which it may be entitled at any time or times.
(b)    Direct Collection. Subject to the terms of the Intercreditor Agreement,
the Administrative Agent may also at any time after the occurrence of, and
during the continuance of, any Event of Default, after first notifying any
Grantor of its intention to do so, open such Grantor’s mail and collect any and
all amounts due from Account Debtors to such Grantor, and, if such Grantor shall
fail to act in accordance with the following sentence, notify Account Debtors of
such Grantor,


Exhibits
68

--------------------------------------------------------------------------------





parties to the Contracts with such Grantor, obligors of Instruments of such
Grantor and obligors in respect of Chattel Paper of such Grantor that the
Accounts and the right, title and interest of such Grantor in and under such
Contracts, such Instruments and such Chattel Paper have been assigned to the
Administrative Agent and that payments shall be made directly to the
Administrative Agent or to a lockbox designated by the Administrative Agent.
Upon the request of the Administrative Agent made at any time after the
occurrence of, and during the continuance of, an Event of Default, each Grantor
will so notify such Account Debtors, parties to such Contracts, obligors of such
Instruments and obligors in respect of such Chattel Paper that the Accounts and
the right, title and interest of such Grantor in and under such Contracts, such
Instruments and such Chattel Paper have been assigned to the Administrative
Agent and that payments shall be made directly to the Administrative Agent or to
a lockbox designated by the Administrative Agent. The Administrative Agent also
may at any time, upon reasonable prior written notice to any Grantor (unless an
Event of Default has occurred, and is continuing, in which case no notice is
necessary), in its own name or in the name of such Grantor, communicate with
such Account Debtors, parties to such Contracts, obligors of such Instruments
and obligors in respect of such Chattel Paper to verify with such Persons to the
Administrative Agent’s sole satisfaction the existence, amount and terms of any
such Accounts, Contracts, Instruments or Chattel Paper.
Section 5.    Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent and the Secured Parties that:
(a)    Sole Owner. Except for the security interest granted to the
Administrative Agent pursuant to this Security Agreement or any other Credit
Document, such Grantor is the sole legal and beneficial owner or lessee or
authorized licensee of each item of the Collateral in which it purports to grant
a security interest hereunder, having good and sufficient title thereto, or a
valid interest as a lessee or licensee thereunder, free and clear of any and all
Liens (except Permitted Liens), and, in the case of Patents, Trademarks and
Copyrights, free and clear of Licenses, registered user agreements and covenants
not to sue third Persons. The Liens on the Collateral granted to the
Administrative Agent hereunder are prior to all other Liens on the Collateral
other than Permitted Priority Liens. As of the Effective Date, no amounts
payable under or in connection with any of its Accounts or Contracts are
evidenced by Instruments which, if the face value of any such Instrument or
Instruments is greater than $1,000,000 individually or in the aggregate, have
not been delivered to the Administrative Agent (or, prior to the Discharge of
ABL Obligations and to the extent constituting ABL Priority Collateral, to the
ABL Administrative Agent in accordance with Section 6(a) below).
(b)    No Other Security Agreement. No effective security agreement, financing
statement, equivalent security or lien instrument or continuation statement
covering all or any part of the Collateral is on file or of record in any public
office, except such as may have been filed by a Grantor in favor of the
Administrative Agent pursuant to this Security Agreement or the other Credit
Documents and except such as may have been filed to evidence Permitted Liens.
(c)    Financing Statements. Upon the filing of appropriate financing statements
in the jurisdictions listed in Schedule I hereto, this Security Agreement is
effective to create a valid and continuing lien on and perfected security
interest in the Collateral with respect to which a


Exhibits
69

--------------------------------------------------------------------------------





security interest may be perfected by filing pursuant to the UCC in favor of the
Administrative Agent.
(d)    Locations. As of the Effective Date, each Grantor’s jurisdiction of
organization or incorporation is set forth on Schedule II hereto, and each
Grantor will not change such jurisdiction of organization or incorporation
unless it has taken such action (if any) as is necessary to cause the security
interest of the Administrative Agent in the Collateral to continue to be
perfected and has given thirty (30) days’ prior written notice thereof to the
Administrative Agent (or such shorter period as may be acceptable to the
Administrative Agent). Any new jurisdiction of organization shall be within the
United States of America for all Grantors which are currently organized in the
United States of America.
(e)    Patents. The Patents (if any) and, to such Grantor’s knowledge, any
patents in which such Grantor has been granted rights pursuant to the Patent
Licenses are subsisting and have not been adjudged invalid or unenforceable;
each of the Patents and, to such Grantor’s knowledge, any patent in which such
Grantor has been granted rights pursuant to Patent Licenses are valid and
enforceable; no claim has been made that the use of any of the Patents or any
patent in which such Grantor has been granted rights pursuant to the Patent
Licenses does or may violate the rights of any third person, except in each
case, as could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change.
(f)    Trademarks. The Trademarks (if any) and, to such Grantor’s knowledge, any
trademarks in which such Grantor has been granted rights pursuant to Trademark
Licenses are subsisting and have not been adjudged invalid or unenforceable;
each of the Trademarks and, to such Grantor’s knowledge, any trademark in which
such Grantor has been granted rights pursuant to Trademark Licenses is valid and
enforceable; no claim has been made that the use of any of the Trademarks or any
trademark in which such Grantor has been granted rights pursuant to the
Trademark Licenses does or may violate the rights of any third person, except in
each case, as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.
(g)    Copyrights. The Copyrights (if any) and, to such Grantor’s knowledge, any
copyrights in which such Grantor has been granted rights pursuant to Copyright
Licenses are subsisting and have not been adjudged invalid or unenforceable;
each of the Copyrights and, to such Grantor’s knowledge, any copyright in which
such Grantor has been granted rights pursuant to Copyright Licenses is valid and
enforceable; no claim has been made that the use of any of the Copyrights or any
copyright in which such Grantor has been granted rights pursuant to the
Copyright Licenses does or may violate the rights of any third person, except in
each case, as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.
(h)    Consignment of Inventory. As of the Effective Date, no Inventory of any
Grantor has been placed on consignment with any Person.
Section 6.    Covenants. Each Grantor covenants and agrees with the
Administrative Agent that from and after the date of this Security Agreement and
so long as any Secured Obligation (other than contingent indemnification
obligations which are not due and payable and which by


Exhibits
70

--------------------------------------------------------------------------------





their terms survive the termination or expiration of the Credit Agreement and
the other Credit Documents) shall remain unpaid:
(a)    Further Documentation; Pledge of Instruments. At any time and from time
to time, upon the written request of the Administrative Agent, and at the sole
expense of such Grantor, such Grantor will promptly and duly execute,
acknowledge and deliver any and all such further instruments, documents and
agreements and take such further action as the Administrative Agent may
reasonably deem desirable to obtain the full benefits of this Security Agreement
and of the rights and powers herein granted (subject to the terms of the
Intercreditor Agreement), including, without limitation using its commercially
reasonable efforts to secure all consents and approvals necessary or appropriate
for the assignment to the Administrative Agent of any License or Contract held
by such Grantor or in which such Grantor has any rights not heretofore assigned,
the filing of any financing or continuation statements under the UCC with
respect to the liens and security interests granted hereby, transferring
Collateral to the Administrative Agent’s possession (if a security interest in
such Collateral can be perfected only by possession), and using commercially
reasonable efforts to obtain waivers of liens from landlords and mortgagees.
Such Grantor hereby irrevocably makes, constitutes and appoints the
Administrative Agent (and all Persons designated by the Administrative Agent for
that purpose) as such Grantor’s true and lawful attorney, effective upon the
occurrence and continuance of an Event of Default, to execute and/or deliver to
the Administrative Agent any financing statement, continuation statement,
instrument, document, or agreement which the Administrative Agent may reasonably
deem desirable to obtain the full benefits of this Security Agreement and of the
rights and powers granted hereunder (“Supplemental Documentation”), to sign such
Grantor’s name on any such Supplemental Documentation and to deliver any such
Supplemental Documentation to such Person as the Administrative Agent, in its
sole discretion, shall elect, subject to the terms of the Intercreditor
Agreement. If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument or Document, in each
case, having a value in excess of $1,000,000 individually or in the aggregate,
such Instrument or Document shall be immediately delivered to the Administrative
Agent and duly endorsed in a manner satisfactory to the Administrative Agent;
provided that prior to the Discharge of the ABL Obligations, the requirements
for delivery of any Instruments and Documents that constitute ABL Priority
Collateral shall be deemed to have been satisfied by delivery thereof to the ABL
Administrative Agent and receipt of evidence that the ABL Administrative Agent
has received such Instruments and Documents (including any applicable duly
executed instruments of transfer in blank) and is holding such as agent for
perfection on behalf of the Administrative Agent in accordance with the terms
and conditions of the Intercreditor Agreement. Notwithstanding anything to the
contrary contained herein, (i) no Grantor shall be required to take any action
necessary to perfect any security interest in respect of any Property as to
which the Requisite Lenders have reasonably determined that the costs of
perfecting a security interest in such Property is unreasonably excessive in
relation to the benefit to the Secured Parties of the security interest afforded
thereby and (ii) so long as no Event of Default shall have occurred and be
continuing, no Grantor shall be required to take any action in a foreign
jurisdiction to perfect any security interest in Collateral issued by a Foreign
Subsidiary.
(b)    Limitation on Liens on Collateral. Such Grantor will not create, permit
or suffer to exist, and will defend the Collateral against and take such other
action as is necessary to


Exhibits
71

--------------------------------------------------------------------------------





remove, any Lien on the Collateral except Permitted Liens (provided, that such
Permitted Liens shall not be prior to the Liens in favor of the Administrative
Agent unless they are Permitted Priority Liens), and will defend the right,
title and interest of the Administrative Agent in and to Grantor’s rights under
the Chattel Paper, Contracts, Documents, General Intangibles and Instruments and
to the Equipment and Inventory and in and to the Proceeds thereof against the
claims and demands of all Persons whomsoever (subject to Permitted Priority
Liens and Permitted Liens, as applicable).
(c)    Maintenance of Insurance. Such Grantor will maintain, with financially
sound and reputable companies, casualty and liability insurance policies with
respect to the Collateral which conform in all respects to the requirements of
the Credit Agreement in respect thereof.
(d)    Limitations on Disposition. Such Grantor will not sell, lease, transfer
or otherwise dispose of any of the Collateral, or attempt or contract to do so
except as may be expressly permitted under the Credit Agreement.
(e)    Right of Inspection. The Administrative Agent shall at all times have the
rights of inspection set forth in the Credit Agreement.
(f)    Continuous Perfection. Such Grantor will not change its name, identity or
corporate or organizational structure in any manner which might make any
financing or continuation statement filed in connection herewith seriously
misleading within the meaning of Section 9-506 of the UCC (or any other then
applicable provision of the UCC) unless such Grantor shall have given the
Administrative Agent at least thirty (30) days’ prior written notice thereof (or
such shorter period as may be acceptable to the Administrative Agent) and shall
have taken all action (or made arrangements to take such action substantially
simultaneously with such change if it is impossible to take such action in
advance) necessary or reasonably requested by the Administrative Agent to amend
such financing statement or continuation statement so that it is not seriously
misleading.
(g)    Certificated Equipment. With respect to any Certificated Equipment (other
than Excepted Certificated Equipment) now or hereafter owned by a Grantor with
respect to which a certificate of title has been issued, such Grantor agrees to
comply with Section 5.12(b) of the Credit Agreement and take such action (or
cause its Subsidiaries to take such action), as is reasonably required by the
Administrative Agent to enable it to properly perfect and protect its Lien on
such Certificated Equipment and to transfer the same, subject to the terms of
the Intercreditor Agreement.
Section 7.    Covenants Regarding Specific Collateral. Each Grantor covenants
and agrees with the Administrative Agent that from and after the date of this
Security Agreement and so long as any Secured Obligation (other than contingent
indemnification obligations which are not due and payable and which by their
terms survive the termination or expiration of the Credit Agreement and the
other Credit Documents) shall remain unpaid:
(a)    Covenants Relating to Accounts, Etc.
(i)    Such Grantor will perform and comply with all obligations in respect of
Accounts, Chattel Paper, Contracts and Licenses and all other agreements to
which it is


Exhibits
72

--------------------------------------------------------------------------------





a party or by which it is bound except to the extent the failure to perform or
comply could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change.
(ii)    Such Grantor will not, without the Administrative Agent’s prior written
consent (at the direction of the Requisite Lenders), after the occurrence of,
and during the continuance of, any Event of Default, grant any extension of the
time of payment of any of the Accounts, Chattel Paper or Instruments,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any Person liable for the payment thereof, or allow
any credit or discount whatsoever thereon other than trade discounts granted, or
for returns, in the ordinary course of business of such Grantor.
(b)    Consignments of Inventory. If and to the extent that such Grantor
consigns any Inventory hereafter, unless the Administrative Agent agrees
otherwise, such Grantor shall comply in all material respects with Article 2 and
Article 9 of the UCC in regard thereto (including the correlative filing
provisions of Section 9-505), and shall, subject to holders of any Permitted
Liens, assign all such financing statements to the Administrative Agent, subject
to the terms of the Intercreditor Agreement.
(c)    Maintenance of Equipment. Such Grantor will at all times maintain and
preserve the Equipment in use or useful in the conduct of its business in
accordance with the requirements set forth in Section 5.10 of the Credit
Agreement.
(d)    Covenants Regarding Patent, Trademark and Copyright Collateral.
(i)    Such Grantor shall notify the Administrative Agent promptly if it knows
or has reason to know that any Patent, any Copyright or any registration
relating to any Trademark, in each case which is material to the conduct of such
Grantor’s business, may become abandoned, cancelled or declared invalid, or if
any such Trademark, any such Copyright or the invention disclosed in any such
Patent is dedicated to the public domain, or of any adverse determination or
development in any proceeding in the United States Patent and Trademark Office,
in the United States Copyright Office, in analogous offices or agencies in other
countries or in any court regarding Grantor’s ownership of any Patent, Trademark
or Copyright which is material to the conduct of such Grantor’s business, its
right to register the same, or to keep and maintain the same.
(ii)    If such Grantor, either itself or through any agent, employee, licensee
or designee, applies for a Patent or files an application for the registration
of any Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any analogous office or agency in
any other country or any political subdivision thereof or otherwise obtains
rights in any Patent, Trademark or Copyright, such Grantor will promptly inform
the Administrative Agent, and, upon request of the Administrative Agent, execute
and deliver any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest in such Patent, Trademark or Copyright and the General
Intangibles, including, without limitation, in the case of Trademarks, the
goodwill


Exhibits
73

--------------------------------------------------------------------------------





of such Grantor, relating thereto or represented thereby; provided that such
Grantor shall have no such duty where such Grantor’s Patent, Trademark or
Copyright rights in its application would be jeopardized by such action,
including, but not limited to, the assignment of an “intent-to-use” Trademark
application filed under 15 U.S.C. § 1051(b).
(iii)    Such Grantor, consistent with the reasonable conduct and protection of
its business, will take all commercially reasonable actions to prosecute
vigorously each application and to attempt to obtain the broadest Patent or
registration of a Trademark or Copyright therefrom and to maintain each Patent,
Trademark or Copyright registration, in each case, which is material to the
conduct of such Grantor’s business, including, without limitation, with respect
to Patents, payments of required maintenance fees, and, with respect to
Trademarks and Copyrights, filing of applications for renewal, affidavits of use
and affidavits of incontestability; provided that the foregoing shall not be
required with respect to any applications filed in the United States Patent and
Trademark Office to register Trademarks on the basis of any Grantor’s “intent to
use” such Trademarks. In the event that such Grantor fails to take any of such
actions, the Administrative Agent may, upon prior written notice to such
Grantor, do so in such Grantor’s name or in the Administrative Agent’s name, and
all reasonable expenses incurred by the Administrative Agent in connection
therewith shall be paid by such Grantor in accordance with Section 10 hereof.
(iv)    Such Grantor shall use its commercially reasonable efforts to detect
infringers of the Patents, Trademarks and Copyrights which are material to the
conduct of such Grantor’s business. In the event that any of such Patents,
Trademarks or Copyrights is infringed, misappropriated or diluted by a third
party, Grantor shall notify the Administrative Agent promptly after it learns
thereof and shall, if such Patents, Trademarks or Copyrights are material to the
conduct of such Grantor’s business, promptly take appropriate action to protect
such Patents, Trademarks or Copyrights. In the event that such Grantor fails to
take any such actions the Administrative Agent may, upon prior written notice to
such Grantor, do so in such Grantor’s name or the Administrative Agent’s name,
and all reasonable expenses incurred by the Administrative Agent in connection
therewith shall be paid by Grantor in accordance with Section 10 hereof.
(v)    Such Grantor shall take all reasonable actions necessary to insure that
the Patents and any patents in which such Grantor has been granted rights
pursuant to the Patent Licenses, in each case, which are necessary to the
conduct of such Grantor’s business, remain valid and enforceable.
(vi)    Upon registration of its Trademarks, such Grantor will use, for the
duration of this Security Agreement, proper statutory notice in connection with
its use of the Trademarks; and such Grantor will use, for the duration of this
Security Agreement, consistent standards of quality in its manufacture of
products sold under the Trademarks and any trademarks in which such Grantor has
been granted rights pursuant to the Trademark Licenses, in each case, except to
the extent the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.


Exhibits
74

--------------------------------------------------------------------------------





(vii)    Upon registration of its Copyrights, such Grantor will use, for the
duration of this Security Agreement, proper statutory notice in connection with
its use of the Copyrights; and such Grantor shall take all reasonable actions
necessary to insure that the Copyrights and any copyrights in which such Grantor
has been granted rights pursuant to the Copyright Licenses, in each case, which
are necessary to the conduct of such Grantor’s business, remain valid and
enforceable.
(e)    Electronic Chattel Paper. Subject to the terms of the Intercreditor
Agreement, to the extent that such Grantor obtains or maintains any Electronic
Chattel Paper having a value in excess of $1,000,000 individually or in the
aggregate, such Grantor shall create, store and assign the record or records
comprising the Electronic Chattel Paper in such a manner that (i) a single
authoritative copy of the record or records exists which is unique, identifiable
and except as otherwise provided in clauses (iv), (v) and (vi) below,
unalterable, (ii) the authoritative copy identifies the Administrative Agent as
the assignee of the record or records, (iii) the authoritative copy is
communicated to and maintained by the Administrative Agent or its designated
custodian, (iv) copies or revisions that add or change an identified assignee of
the authoritative copy can only be made with the participation of the
Administrative Agent, (v) each copy of the authoritative copy and any copy of a
copy is readily identifiable as a copy that is not the authoritative copy and
(vi) any revision of the authoritative copy is readily identifiable as an
authorized or unauthorized revision.
(f)    Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with an estimated value in excess of $2,500,000, then such
Grantor shall within ten (10) days of obtaining such interest sign and deliver
documentation acceptable to the Administrative Agent granting a security
interest to the Administrative Agent in and to such Commercial Tort Claim under
the terms and provisions of this Security Agreement.
(g)    Letter of Credit Rights. Such Grantor will maintain all Letter‑of‑Credit
Rights assigned by it to the Administrative Agent having a value, either
individually or in the aggregate, in excess of $5,000,000 so that the
Administrative Agent has control over such Letter‑of‑Credit Rights in the manner
specified in Section 9-107 of the UCC, subject to the terms of the Intercreditor
Agreement.
(h)    Investment Property. Subject to Section 5.8 of the Credit Agreement, such
Grantor will cause the Administrative Agent to have control over all of its
Investment Property in the manner specified in Section 9-106 of the UCC, subject
to the terms of the Intercreditor Agreement.
Section 8.    Reporting and Record Keeping. Each Grantor covenants and agrees
with the Administrative Agent that from and after the date of this Security
Agreement and so long as any Secured Obligation (other than contingent
indemnification obligations which are not due and payable and which by their
terms survive the termination or expiration of the Credit Agreement and the
other Credit Documents) shall remain unpaid:
(a)    Maintenance of Records Generally. Such Grantor will keep and maintain in
accordance with GAAP at its own cost and expense satisfactory records of the
Collateral, including, without limitation, a record of all payments received and
all credits granted with respect to the


Exhibits
75

--------------------------------------------------------------------------------





Collateral and all other dealings with the Collateral. All Chattel Paper will be
marked with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the security interest of Wilmington Trust,
National Association, as Initial Term Agent, and Wells Fargo Bank, National
Association, as Initial ABL Agent, and the terms of that certain Intercreditor
Agreement dated as of November 8, 2017, as amended from time to time.”
(b)    Special Provisions Regarding Maintenance of Records.
(i)    Such Grantor shall deliver to the Administrative Agent such reports and
schedules with respect to the Accounts as shall be required by the Credit
Agreement, and upon the prior written request of the Administrative Agent,
invoice registers and copies (or originals to the extent necessary or advisable
for the Administrative Agent to collect on Accounts after the occurrence and
during the continuation of an Event of Default, subject to the terms of the
Intercreditor Agreement) of all invoices, shipping receipts, orders and other
documents relating to the creation of the Accounts listed on such certificates,
reports and schedules (provided that, unless an Event of Default then exists,
such additional items may not be requested more frequently than once per
calendar year). Such Grantor shall keep in accordance with GAAP complete and
accurate records of its Accounts.
(ii)    Such Grantor shall keep in accordance with GAAP correct and accurate
records itemizing and describing the kind, type, location and quantity of its
Inventory, if any, and the withdrawals therefrom and additions thereto, and
shall provide to the Administrative Agent such reports and schedules with
respect to the Inventory as the Administrative Agent shall reasonably request
(provided that, unless an Event of Default then exists, such reports and
schedules may not be requested more frequently than once per calendar year).
(iii)    Such Grantor shall maintain in accordance with GAAP accurate, itemized
records itemizing and describing the kind, type, quantity and value of its
Equipment and shall furnish the Administrative Agent with a current schedule
containing the foregoing information if requested by the Administrative Agent
(provided that, unless an Event of Default then exists, such reports and
schedules may not be requested more frequently than once per calendar year).
(c)    Further Identification of Collateral. Such Grantor will, if so requested
by the Administrative Agent, furnish to the Administrative Agent statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Administrative Agent may
reasonably request, all in reasonable detail (provided that, unless an Event of
Default exists, such statements and schedules may not be requested more
frequently than once per calendar year).
(d)    Notices. In addition to the notices required by Section 8(b) hereof, such
Grantor will advise the Administrative Agent promptly, in reasonable detail, of
the occurrence of any event which, individually or in the aggregate, has a
Material Adverse Change with respect to the Collateral.


Exhibits
76

--------------------------------------------------------------------------------





Section 9.    The Administrative Agent’s Appointment as Attorney-in-Fact.
(a)    Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, during the occurrence and continuance of an
Event of Default in the Administrative Agent’s reasonable discretion, for the
purpose of carrying out the terms of this Security Agreement, to take any and
all appropriate action and to execute and deliver any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Security Agreement and, without limiting the generality of the foregoing,
hereby gives the Administrative Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor to do the following, in
each case subject to the terms of the Intercreditor Agreement:
(i)    to ask, demand, collect, receive and give acquittances and receipts for
any and all moneys due and to become due under any Collateral and, in the name
of such Grantor or its own name or otherwise, to take possession of and endorse
and collect any checks, drafts, notes, acceptances or other Instruments for the
payment of moneys due under any Collateral and to file any claim or to take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Collateral whenever payable and to file any claim
or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any Collateral whenever payable;
(ii)    to pay or discharge taxes, liens, security interests or other Liens
levied or placed on or threatened against the Collateral (other than Permitted
Liens), to effect any repairs or any insurance called for by the terms of this
Security Agreement and to pay all or any part of the premiums therefor and the
costs thereof; and
(iii)    (A) to direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due, and to become due
thereunder, directly to the Administrative Agent or as the Administrative Agent
shall direct; (B) to receive payment of and receipt for any and all moneys,
claims and other amounts due, and to become due at any time, in respect of or
arising out of any Collateral; (C) to sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications and notices in connection with accounts and
other Documents constituting or relating to the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral; (E) to defend any suit,
action or proceeding brought against such Grantor with respect to any
Collateral; (F) to settle, compromise or adjust any suit, action or proceeding
described above and, in connection therewith, to give such discharges or
releases as the Administrative Agent may deem appropriate; (G) to license or, to
the extent permitted by an applicable license, sublicense, whether general,
special or otherwise, and


Exhibits
77

--------------------------------------------------------------------------------





whether on an exclusive or non-exclusive basis, any patent, trademark or
copyright, throughout the world for such term or terms, on such conditions, and
in such manner, as the Administrative Agent shall in its sole discretion
determine; and (H) generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Administrative Agent were the absolute owner thereof for all
purposes, and to do, at the Administrative Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Administrative Agent reasonably deems necessary to protect, preserve or realize
upon the Collateral and the Administrative Agent’s Lien therein, in order to
effect the intent of this Security Agreement, all as fully and effectively as
such Grantor might do.
(b)    The Administrative Agent agrees that, except upon the occurrence and
during the continuation of an Event of Default, it will not exercise the power
of attorney or any rights granted to the Administrative Agent pursuant to this
Section 9. Each Grantor hereby ratifies, to the extent permitted by law, all
that said attorneys shall lawfully do or cause to be done by virtue hereof. The
power of attorney granted pursuant to this Section 9 is a power coupled with an
interest and shall be irrevocable.
(c)    The powers conferred on the Administrative Agent hereunder are solely to
protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon it to exercise any such powers. The Administrative Agent
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers and neither it nor any of its affiliates, officers,
partners, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act, except for its own gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction.
(d)    Each Grantor also authorizes the Administrative Agent, at any time and
from time to time upon the occurrence and during the continuation of any Event
of Default, subject to the terms of the Intercreditor Agreement, (i) to
communicate in its own name with any party to any Contract with regard to the
assignment of the right, title and interest of such Grantor in and under the
Contracts hereunder and other matters relating thereto and (ii) to execute, in
connection with a sale provided for in Section 11 hereof, any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral.
Section 10.    Performance by the Administrative Agent of Grantor’s Obligations.
If any Grantor fails to perform or comply with any of its agreements contained
herein and the Administrative Agent, as provided for by the terms of this
Security Agreement, shall itself perform or comply, or otherwise cause
performance or compliance, with such agreement, the reasonable expenses of the
Administrative Agent incurred in connection with such performance or compliance,
together with interest thereon at the rate then in effect in respect of Base
Rate Loans, shall be payable by each Grantor to the Administrative Agent
promptly upon written demand (accompanied by a detailed invoice) and shall
constitute Secured Obligations secured hereby.
Section 11.     Remedies and Rights Upon an Event of Default.


Exhibits
78

--------------------------------------------------------------------------------





(a)    Subject to the terms of the Intercreditor Agreement, if an Event of
Default shall occur and be continuing, the Administrative Agent may exercise in
addition to all other rights and remedies granted to it in this Security
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC. Without limiting the generality of the foregoing, each Grantor
expressly agrees that in any such event the Administrative Agent, without demand
of performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
such Grantor or any other person (all and each of which demands, advertisements
and/or notices are hereby expressly waived to the maximum extent permitted by
the UCC and other applicable law), subject to the terms of the Intercreditor
Agreement, may forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
an option or options to purchase, or sell or otherwise dispose of and deliver
said Collateral (or contract to do so), or any part thereof, in one or more
parcels at public or private sale or sales, at any exchange or broker’s board or
at any of the Administrative Agent’s offices or elsewhere at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. The Administrative Agent shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of said Collateral so sold,
free of any right or equity of redemption, which equity of redemption each
Grantor hereby releases. Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Administrative
Agent shall have no obligation to clean-up or prepare the Collateral for sale.
Subject to the terms of the Intercreditor Agreement, the Administrative Agent
shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale, as provided in Section 7.6 of the Credit
Agreement. Each Grantor shall remain liable for any deficiency remaining unpaid
after such application, and only after so paying over such net proceeds and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including Sections 9-610 and 9-615 of the UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor. To the
maximum extent permitted by applicable law, Grantor waives all claims, damages,
and demands against the Administrative Agent arising out of the repossession,
retention or sale of the Collateral except such as arise out of the gross
negligence or willful misconduct of the Administrative Agent, as determined by a
final, non-appealable judgment of a court of competent jurisdiction. Each
Grantor agrees that the Administrative Agent need not give more than ten (10)
days’ notice of the time and place of any public sale or of the time after which
a private sale may take place and that such notice is reasonable notification of
such matters. The Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and any such sale may, without further
notice, be made at the time and place to which it was adjourned. Each Grantor
agrees that it would not be commercially unreasonable for the Administrative
Agent to dispose of the Collateral or any portion thereof by using Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets.


Exhibits
79

--------------------------------------------------------------------------------





(b)    Each Grantor also agrees to pay all costs and expenses, including
reasonable attorneys’ fees (including allocated costs of internal counsel) and
costs of settlement, incurred by the Administrative Agent in connection with the
enforcement of any of its rights and remedies hereunder.
(c)    Each Grantor hereby waives presentment, demand, protest or any notice (to
the maximum extent permitted by applicable law) of any kind in connection with
this Security Agreement or any Collateral, except for any notices which are
expressly required to be given under this Security Agreement or any other Credit
Document.
(d)    If an Event of Default shall occur and be continuing, the Administrative
Agent may sell the Collateral without giving any warranties as to the
Collateral. The Administrative Agent may disclaim or modify any warranties of
title or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.
(e)    If an Event of Default shall occur and be continuing, the Administrative
Agent and its agents may enter upon and occupy any real property owned by any
Grantor (and each Grantor shall use commercially reasonable efforts to permit
the Administrative Agent and its agents to enter upon and occupy any real
property leased by such Grantor) in order to exercise any of the Administrative
Agent’s rights and remedies under this Security Agreement.
(f)    The Administrative Agent may comply with any applicable Legal Requirement
in connection with a disposition of the Collateral or any part thereof and such
compliance will not be considered adversely to affect any sale of the Collateral
or any part thereof.
(g)    The Administrative Agent shall have no duty to marshal any of the
Collateral.
(h)    If the Administrative Agent sells any of the Collateral on credit, the
Grantor will be credited only with cash payments actually made by the purchaser
and received by the Administrative Agent and applied to the indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantor shall be credited
with the proceeds of sale.
(i)    Each Grantor shall remain liable for any deficiency if the proceeds of
any sale or other disposition of Collateral are insufficient to pay in full the
Secured Obligations.
Section 12.     Grant of License to Use Patent, Trademark and Copyright
Collateral. For the purpose of enabling the Administrative Agent to exercise
rights and remedies under Section 11 hereof at such time as the Administrative
Agent, without regard to this Section 12, shall be lawfully entitled to exercise
such rights and remedies, subject to the Intercreditor Agreement, each Grantor
hereby grants to the Administrative Agent an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, license or sublicense any Patent, Trademark or Copyright, now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including, without limitation, in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
and automatic machinery software and programs used for the compilation or
printout thereof.


Exhibits
80

--------------------------------------------------------------------------------





Section 13.     Limitation on the Administrative Agent’s Duty in Respect of
Collateral. The Administrative Agent shall not have any duty as to any
Collateral in its possession or control or in the possession or control of any
agent or nominee of it or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto, except that the
Administrative Agent shall use reasonable care with respect to the Collateral in
its possession or under its control. The Administrative Agent shall account to
each Grantor for any moneys received by it in respect of any foreclosure on or
disposition of the Collateral. The Administrative Agent shall not be responsible
to any Grantor or any other Person for filing any financing or continuation
statements or recording any document or instrument in any public office at any
time or times or otherwise perfecting or maintaining the perfection of any
security interest. The actions of the Administrative Agent hereunder are subject
to the provisions of the Credit Agreement, including the rights, protections,
privileges, benefits, indemnities and immunities, which are incorporated herein
mutatis mutandis, as if a part hereof.
Section 14.     Term of Agreement; Reinstatement. This Security Agreement and
the security interests granted hereunder shall remain in full force and effect
until all Secured Obligations (other than obligations in respect of any Hedging
Arrangement) have been paid in full and all Commitments have terminated or
expired in accordance with the terms of the Credit Agreement. Further, this
Security Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against any Grantor for liquidation
or reorganization, should any Grantor become insolvent or make an assignment for
the benefit of creditors or should a receiver or trustee be appointed for all or
any significant part of any Grantor’s assets, and shall continue to be effective
or be reinstated, as the case may be, if at any time payment and performance of
the Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned. EACH GRANTOR SHALL DEFEND AND INDEMNIFY EACH
SECURED PARTY FROM AND AGAINST ANY claim, damage, loss, liability, cost, or
expense UNDER THIS SECTION 14 (INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT, INCLUDING such claim,
damage, loss, liability, cost, or expense arising as a result of the INDEMNIFIED
SECURED PARTY’S OWN NEGLIGENCE but excluding such claim, damage, loss,
liability, cost, or expense that is found in a final, non-appealable judgment by
a court of competent jurisdiction to have resulted directly from such
Indemnified SECURED PARTY’S gross negligence, willful misconduct, or breach in
bad faith of express obligations under this SECURITY AGREEMENT.
Section 15.     Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give or
serve upon any other party any other communication with respect to this Security
Agreement, each such notice, demand, request, consent, approval, declaration or
other


Exhibits
81

--------------------------------------------------------------------------------





communication shall be in writing and shall be delivered (and deemed received)
in the manner set forth in Section 9.1 of the Credit Agreement.
Section 16.     Severability. In case any provision in or obligation under this
Security Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
Section 17.     No Waiver; Cumulative Remedies. No failure or delay on the part
of the Administrative Agent in the exercise of any power, right or privilege
hereunder shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. The rights, powers
and remedies given to the Administrative Agent hereby are cumulative and shall
be in addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Credit Documents or
any of the Hedging Arrangements. Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
Section 18.     Successor and Assigns; Governing Law.
(a)    This Security Agreement and all obligations of each Grantor hereunder
shall be binding upon the successors and assigns of each Grantor, and shall,
together with the rights and remedies of the Administrative Agent hereunder,
inure to the benefit of the Administrative Agent, the Secured Parties and their
respective successors and assigns; provided, however, that none of the Grantors
may assign or delegate any of their rights or obligations under this Security
Agreement except as permitted by the Credit Agreement. No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Secured Obligations or any
portion thereof or interest therein shall in any manner affect the security
interest granted to the Administrative Agent hereunder.
(b)    THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
(c)    The provisions of Sections 9.15 (Consent to Jurisdiction) and 9.16
(Waiver of Jury Trial) of the Credit Agreement are hereby incorporated herein by
reference, mutatis mutandis.


Exhibits
82

--------------------------------------------------------------------------------





Section 19.     Use and Protection of Patent, Trademark and Copyright
Collateral. Notwithstanding anything to the contrary contained herein, unless an
Event of Default has occurred and is continuing, the Administrative Agent shall
from time to time execute and deliver, upon the written request of any Grantor,
any and all instruments, certificates or other documents, in the form so
requested, necessary or appropriate in the judgment of such Grantor to permit
such Grantor to continue to exploit, license, use, enjoy and protect the
Patents, Trademarks and Copyrights.
Section 20.     Further Indemnification. EACH GRANTOR AGREES TO PAY, AND TO SAVE
THE ADMINISTRATIVE AGENT HARMLESS FROM, ANY AND ALL LIABILITIES WITH RESPECT TO,
OR RESULTING FROM ANY DELAY IN PAYING, ANY AND ALL EXCISE, SALES OR OTHER
SIMILAR TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE WITH RESPECT TO
ANY OF THE COLLATERAL OR IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED
BY THIS SECURITY AGREEMENT. EACH GRANTOR SHALL INDEMNIFY EACH OF THE secured
parties, AND THEIR RESPECTIVE officers, partners, members, directors, trustees,
advisors, employees, agents, sub-agents and affiliates FROM, AND DISCHARGE,
RELEASE, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, CLAIMS, EXPENSES, OR DAMAGES OF ANY KIND OR NATURE
WHATSOEVER TO WHICH ANY OF THEM MAY BECOME SUBJECT RELATING TO OR ARISING OUT OF
THIS SECURITY AGREEMENT, AND EACH GRANTOR SHALL REIMBURSE THE secured parties
AND THEIR RESPECTIVE officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and affiliates, UPON DEMAND FOR ALL ACTUAL AND
REASONABLE COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES (BUT
EXCLUDING ALLOCATED COSTS OF INTERNAL COUNSEL) INCURRED IN CONNECTION WITH ANY
SUCH INVESTIGATION, LITIGATION OR OTHER PROCEEDING; AND EXPRESSLY INCLUDING ANY
SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES, OR EXPENSES INCURRED BY REASON OF THE
INDEMNIFIED PERSON’S OWN NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES, LIABILITIES,
CLAIMS, DAMAGES OR EXPENSES that (A) ARE FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED directly FROM (1)
SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT, OR BREACH IN BAD
FAITH OF EXPRESS OBLIGATIONS UNDER THIS SECURITY AGREEMENT.
Section 21.     Additional Grantors. Pursuant to Section 5.6 of the Credit
Agreement, certain Subsidiaries of the Borrower that were not in existence on
the Effective Date are required to enter into this Security Agreement as a
Grantor upon becoming a Domestic Subsidiary. Upon execution and delivery after
the date hereof by the Administrative Agent and such Domestic Subsidiary of an
instrument substantially in the form of Annex 1, such Domestic Subsidiary shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of any instrument adding an
additional Grantor as a party to this Security Agreement shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.


Exhibits
83

--------------------------------------------------------------------------------





Section 22.     Subagents. Anything contained herein to the contrary
notwithstanding, the Administrative Agent may from time to time, when the
Administrative Agent deems it to be necessary, appoint one or more subagents
(each a “Subagent”) for the Administrative Agent hereunder with respect to all
or any part of the Collateral. In the event that the Administrative Agent so
appoints any Subagent with respect to any Collateral, (a) the assignment and
pledge of such Collateral and the security interest granted in such Collateral
by each Grantor hereunder shall be deemed for purposes of this Security
Agreement to have been made to such Subagent, in addition to the Administrative
Agent, for the benefit of the Administrative Agent and the Secured Parties, as
security for the Secured Obligations, (b) such Subagent shall automatically be
vested, in addition to the Administrative Agent, with all rights, powers,
privileges, interests and remedies of the Administrative Agent hereunder with
respect to such Collateral, and (c) the term “Administrative Agent”, when used
herein in relation to any rights, powers, privileges, interests and remedies of
the Administrative Agent with respect to such Collateral, shall include such
Subagent; provided, however, that no such Subagent shall be authorized to take
any action with respect to any such Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any Subagents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such Subagents.
Section 23.     Financing Statements. The Administrative Agent is authorized to
file UCC-1 financing statements and all other necessary documentation (including
amendments or assignments of existing UCC-1 financing statements) to perfect the
security interests hereunder on behalf of each Grantor and for the benefit of
the Secured Parties. Each Grantor agrees that such financing statements may
describe the Collateral in the same manner as described in this Security
Agreement or as “all assets” or “all personal property” of such Grantor or
contain such other descriptions of the Collateral as the Administrative Agent,
in its sole judgment, deems necessary or advisable. Such Grantor hereby ratifies
each such financing statement and any and all financing statements filed prior
to the date hereof by the Administrative Agent or its designee. Each Grantor
also hereby authorizes the Administrative Agent to file any financing or
continuation statement relating to the Collateral without the signature of such
Grantor to the extent permitted by applicable law. Each Grantor agrees that a
carbon, photographic, photostatic, or other reproduction of this Security
Agreement or of a financing statement is sufficient as a financing statement and
may be filed by the Administrative Agent in any filing office.
Section 24.    Amendments, Etc. No amendment, modification, termination or
waiver of any provision of this Security Agreement, or consent to any departure
by any Grantor therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders, the Administrative Agent and each Grantor
pursuant to the terms of the Credit Agreement; provided that the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Security Agreement to cure any ambiguity, omission, defect or inconsistency
(as reasonably determined by the Administrative Agent), so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender and the Lenders shall have received at least five (5) Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five (5) Business Days of the date of such notice to the
Lenders, a written


Exhibits
84

--------------------------------------------------------------------------------





notice from any Lender stating that it objects to such amendment (if the
Administrative Agent receives an objection from any Lender, such amendment,
modification or supplement shall require the written concurrence of the
Requisite Lenders and each Grantor).
Section 25.     Execution in Counterparts. This Security Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page of this Security Agreement by facsimile or in electronic
format (i.e., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Security Agreement.
Section 26.     NO ORAL AGREEMENTS. THIS SECURITY AGREEMENT AND THE OTHER CREDIT
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
Section 27.     Intercreditor Agreement
Section 28.    . Notwithstanding anything herein to the contrary, the liens and
security interests granted to the Administrative Agent pursuant to this Security
Agreement and the exercise of any right or remedy by the Administrative Agent
hereunder are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Security Agreement, the terms of the Intercreditor Agreement shall govern and
control.


[Signature Pages Follow]








Exhibits
85

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Grantor has caused this Security Agreement to be
executed and delivered by its duly authorized officers on the date first set
forth above.
GRANTORS:
PIONEER ENERGY SERVICES CORP.
PIONEER GLOBAL HOLDINGS, INC.
PIONEER DRILLING SERVICES, LTD.
PIONEER PRODUCTION SERVICES, INC.
PIONEER WIRELINE SERVICES HOLDINGS, INC.
PIONEER WIRELINE SERVICES, LLC
PIONEER WELL SERVICES, LLC
PIONEER FISHING & RENTAL SERVICES, LLC
PIONEER COILED TUBING SERVICES, LLC




By:     ____________________________            
Name:    William Stacy Locke
Title:    President and Chief Executive Officer






    


Exhibits
86

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent
By:___________________________________
Name: ________________________________
Title: _________________________________




Exhibits
87

--------------------------------------------------------------------------------





SCHEDULE I
TO
SECURITY AGREEMENT
Filings
 
Entity
Location of Filing
 
Pioneer Energy Services Corp.
Texas
 
Pioneer Drilling Services, Ltd.
Texas
 
Pioneer Global Holdings, Inc.
Delaware
 
Pioneer Production Services, Inc.
Delaware
 
Pioneer Wireline Services Holdings, Inc.
Delaware
 
Pioneer Wireline Services, LLC
Delaware
 
Pioneer Well Services, LLC
Delaware
 
Pioneer Fishing & Rental Services, LLC
Delaware
 
Pioneer Coiled Tubing Services, LLC
Delaware





    


Exhibits
88

--------------------------------------------------------------------------------





SCHEDULE II
TO
SECURITY AGREEMENT
Organizational Jurisdiction
 
Entity
Jurisdiction of Organization
 
Pioneer Energy Services Corp.
Texas corporation
 
Pioneer Drilling Services, Ltd.
Texas corporation
 
Pioneer Global Holdings, Inc.
Delaware corporation
 
Pioneer Production Services, Inc.
Delaware corporation
 
Pioneer Wireline Services Holdings, Inc.
Delaware corporation
 
Pioneer Wireline Services, LLC
Delaware limited liability company
 
Pioneer Well Services, LLC
Delaware limited liability company
 
Pioneer Fishing & Rental Services, LLC
Delaware limited liability company
 
Pioneer Coiled Tubing Services, LLC
Delaware limited liability company
 
 
 



    


Exhibits
89

--------------------------------------------------------------------------------





SCHEDULE 2(d)
TO
SECURITY AGREEMENT
Commercial Tort Claims
None.




Exhibits
90

--------------------------------------------------------------------------------





    
Annex 1 to the
Security Agreement


This Supplement No. ___ dated as of _____________, ____ (this “Supplement”) to
the Security Agreement dated as of November 8, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
among Pioneer Energy Services Corp., a Texas corporation (the “Borrower”),
certain subsidiaries of the Borrower signatory thereto (together with the
Borrower, each a “Grantor” and collectively, the “Grantors”), and Wilmington
Trust, National Association, as administrative agent under the Credit Agreement
referred to below for the ratable benefit of itself and the other Secured
Parties (as defined in the Credit Agreement referred to below) (in such
capacity, the “Administrative Agent”).
A.
Reference is made to the Term Loan Agreement dated as of November 8, 2017 (as
amended, amended and restated, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders from time
to time party thereto (the “Lenders”), and Wilmington Trust, National
Association, as Administrative Agent.

B.
The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Commitments and Term Loans under the Credit Agreement. Pursuant
to Section 5.6 of the Credit Agreement, each Domestic Subsidiary of the Borrower
that was not in existence or not a Domestic Subsidiary on the Effective Date is
required to execute a supplement to the Security Agreement granting a security
interest in all of the Collateral of such Domestic Subsidiary to secure the
Secured Obligations.

C.
The undersigned Subsidiary of the Borrower (“New Grantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Grantor under the Security Agreement in order to induce the Lenders to make
additional Commitments and Term Loans and as consideration for Commitments and
Term Loans previously made.

Accordingly, New Grantor and the Administrative Agent agree as follows:
Section 1.    Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
Section 2.    Supplement. In accordance with Section 5.6 of the Credit
Agreement, New Grantor by its signature below becomes a Grantor under the
Security Agreement with the same force and effect as if originally named therein
as a Grantor. New Grantor (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects on and as of the date
hereof (provided that if any representation and warranty is by its terms
qualified by concepts of materiality, such representation and warranty shall be
true and correct in all respects). In furtherance of the foregoing, New Grantor,
as security for the payment and performance in full of the Secured Obligations
(used herein as defined in the


Exhibits
91

--------------------------------------------------------------------------------





Security Agreement), does hereby create and grant to the Administrative Agent,
its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of such New
Grantor’s right, title and interest in and to the Collateral (used herein as
defined in the Security Agreement) of such New Grantor. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include the New Grantor.
The Security Agreement is hereby incorporated herein by reference.
Section 3.    Representations and Warranties. New Grantor represents and
warrants that (a) this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
at the time in effect affecting the rights of creditors generally and to the
effect of general principles of equity whether applied by a court of law or
equity, (b) upon the filing of appropriate financing statements in the
jurisdictions listed in Schedule I hereto, the Security Agreement shall be
effective to create a valid and continuing lien on and perfected security
interest in the Collateral with respect to which a security interest may be
perfected by filing pursuant to the UCC in favor of the Administrative Agent,
and (c) New Grantor’s jurisdiction of organization or incorporation as of the
date hereof is set forth on Schedule II hereto.
Section 4.    Execution in Counterparts. This Supplement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Supplement by facsimile or in electronic format (i.e., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Supplement.
Section 5.    Effect on Security Agreement. Except as expressly supplemented
hereby, the Security Agreement shall remain in full force and effect.
Section 6.    Governing Law. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
Section 7.    Severability. In case any provision in or obligation under this
Supplement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
Section 8.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 15 of the Security Agreement. All
communications and notices hereunder to a New Grantor shall be given to it at
the address set forth under its signature hereto.


Exhibits
92

--------------------------------------------------------------------------------





Section 9.    Costs and Expenses. New Grantor agrees to pay all costs and
expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel), incurred by the Administrative Agent in connection with this
Supplement.
[Signature Page Follows]


    


Exhibits
93

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, New Grantor and the Administrative Agent have duly executed
this Supplement as of the date first above written.
NEW GRANTOR:


[NEW GRANTOR]


By: _____________________________        
Name: _____________________________    
Title: _____________________________    
Address for notice to New Grantor:
[______]
ADMINISTRATIVE AGENT:
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent
By: _____________________________        
Name: _____________________________    
Title: ____________________________        








Exhibits
94

--------------------------------------------------------------------------------





Schedule I to
Supplement No. __
to the
Security Agreement


Filings
Entity                Location of Filing
    


Exhibits
95

--------------------------------------------------------------------------------





Schedule II to
Supplement No. __
to the
Security Agreement
Organizational Jurisdiction
Entity                Jurisdiction of Organization












Exhibits
96

--------------------------------------------------------------------------------






EXHIBIT J


FORM OF ASSET SALES REPORT


[Date]
Pursuant to Section 5.2(d) of that certain Term Loan Agreement, dated as of
November 8, 2017 (as may be amended, restated, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement), among Pioneer
Energy Service Corp., a Texas corporation (the “Borrower”), the Lenders from
time to time party thereto, Wilmington Trust, National Association, as
administrative agent (in such capacity, including any successor thereto in such
capacity, the “Administrative Agent”), the Arranger and other parties from time
to time party thereto, the undersigned hereby certifies that he or she is a
Financial Officer of the Borrower, and certifies in such capacity, and not in
his or her individual capacity, as follows:


attached hereto as Schedule I is the complete and accurate list of all
Dispositions of Property by the Borrower and its Subsidiaries that have occurred
during the most recent fiscal quarter; and
attached hereto as Schedule II is a list of any mandatory prepayments required
under Section 2.10(a) of the Credit Agreement made during the most recent fiscal
quarter.




Exhibits
97

--------------------------------------------------------------------------------





Schedule I
List of Dispositions








Exhibits
98

--------------------------------------------------------------------------------





Schedule II
List of Mandatory Prepayments








Exhibits
99

--------------------------------------------------------------------------------






EXHIBIT K
FORM OF INTERCOMPANY SUBORDINATION AGREEMENT
THIS INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”) is dated as of
November 8, 2017 and is made by and among PIONEER ENERGY SERVICES CORP., a Texas
corporation (the “Borrower”), each of its Subsidiaries party hereto (the
Borrower and each such Subsidiary being individually referred to herein as a
“Company” and collectively as the “Companies”) and WILMINGTON TRUST, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”), for the
Lenders (as defined below).
WITNESSETH THAT:
WHEREAS, pursuant to the Credit Agreement, dated as of November 8, 2017, by and
among the Borrower, the lenders from time to time party thereto (the “Lenders”),
Wilmington Trust, National Association, as Administrative Agent, the Arrangers
and other parties from time to time party thereto (the “Credit Agreement”; each
capitalized term used herein shall, unless otherwise defined herein, have the
meaning specified in the Credit Agreement), the Lenders agreed to provide
certain loans and other financial accommodations to the Borrower;
WHEREAS, the Companies have or, in the future, may have liabilities, obligations
or indebtedness owed to each other (the liabilities, obligations and
indebtedness of each of the Companies to any other Company, now existing or
hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof and all other obligations and other amounts payable in
connection therewith are hereinafter collectively referred to as the
“Subordinated Indebtedness”);
WHEREAS, the Credit Agreement requires that the Companies subordinate the
Subordinated Indebtedness to the Obligations of the Borrower or any other
Company to the Administrative Agent or any other Secured Party pursuant to the
Credit Agreement, the other Credit Documents, or any Hedging Arrangements with a
Swap Counterparty (collectively, the “Senior Debt”) in the manner set forth
herein; and
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make Term
Loans to the Borrower.
NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:
1.    Subordinated Indebtedness Subordinated to Senior Debt. The recitals set
forth above are hereby incorporated by reference. All Subordinated Indebtedness
shall be subordinate and subject in right of payment to the prior payment in
full of the Senior Debt.
2.    Payment Over of Proceeds Upon Dissolution, Etc. Upon any distribution of
assets of any Company in the event of (a) any insolvency or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding in connection therewith,


Exhibits
100

--------------------------------------------------------------------------------





relative to any such Company or to its creditors, as such, or to its assets, or
(b) any liquidation, dissolution or other winding up of any such Company,
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy, or (c) any assignment for the benefit of creditors or any
marshalling of assets and liabilities of any such Company (a Company
distributing assets as set forth herein being referred to in such capacity as a
“Distributing Company”), then and in any such event, the Administrative Agent
shall be entitled to receive, for the benefit of the Administrative Agent and
the other Secured Parties as their respective interests may appear, payment in
full of the Senior Debt (whether or not an Event of Default has occurred under
the terms of the Credit Documents or the Senior Debt has been declared due and
payable prior to the date on which it would otherwise have become due and
payable) before the holder of any Subordinated Indebtedness owed by the
Distributing Company is entitled to receive any payment on account of the
principal of or interest on such Subordinated Indebtedness, and, to that end,
the Administrative Agent shall be entitled to receive, for application to the
payment of the Senior Debt, any payment or distribution of any kind or
character, whether in cash, property or securities, which may be payable or
deliverable in respect of the Subordinated Indebtedness owed by the Distributing
Company in any such case, proceeding, dissolution, liquidation or other winding
up event.
3.    No Commencement of Any Proceeding. Each Company agrees that, so long as
the Senior Debt shall remain unpaid, it will not commence, or join with any
creditor other than the Lenders and the Administrative Agent in commencing, any
proceeding, including but not limited to those described in Section 2 hereof, or
other enforcement action of any kind against any other Company which owes it any
Subordinated Indebtedness.
4.    Prior Payment in Full of Senior Debt Upon Acceleration of Subordinated
Indebtedness. If any portion of the Subordinated Indebtedness owed by any
Company becomes or is declared due and payable before its stated maturity, then
and in such event the Administrative Agent and the other Secured Parties shall
be entitled to receive payment in full of the Senior Debt (whether or not an
Event of Default has occurred under the terms of the Credit Documents or the
Senior Debt has been declared due and payable prior to the date on which it
would otherwise have become due and payable) before the holder of any such
Subordinated Indebtedness is entitled to receive any payment thereon.
5.    No Payment When Senior Debt in Default. With respect to Subordinated
Indebtedness for borrowed money, if any Event of Default shall have occurred and
be continuing, or such an Event of Default would result from or exist after
giving effect to a payment with respect to any portion of the Subordinated
Indebtedness, unless the Requisite Lenders shall have consented to or waived the
same, so long as any of the Senior Debt shall remain outstanding, no payment
shall be made by any Company owing Subordinated Indebtedness on account of
principal or interest on any portion of the Subordinated Indebtedness for
borrowed money. No payment shall be made by any Company owing any Subordinated
Indebtedness other than for borrowed money of such Subordinated Indebtedness
after the earlier of (i) any proceeding described in clause (a) or (c) of
Section 2 hereof or (ii) the declaration of the Senior Debt as due and payable
before its stated maturity.


Exhibits
101

--------------------------------------------------------------------------------





6.    Payment Permitted if No Default. Nothing contained in this Agreement shall
prevent any of the Companies, at any time except during the pendency of any of
the conditions described in Sections 2, 4 and 5, from making the regularly
scheduled payments of principal of or interest on any portion of the
Subordinated Indebtedness, or the retention thereof by any of the Companies of
any money deposited with them for the payment of or on account of the principal
of or interest on the Subordinated Indebtedness.
7.    Receipt of Prohibited Payments. If, notwithstanding the foregoing
provisions of Sections 2, 4, 5 and 6, a Company which is owed Subordinated
Indebtedness by a Distributing Company shall have received any payment or
distribution of assets from the Distributing Company of any kind or character,
whether in cash, property or securities, then and in such event such payment or
distribution shall be held in trust for the benefit of the Administrative Agent
and the other Secured Parties as their respective interests may appear, shall be
segregated from other funds and property held by such Company, and shall be
forthwith paid over to the Administrative Agent in the same form as so received
(with any necessary endorsement) to be applied (in the case of cash) to or held
as collateral (in the case of noncash property or securities) for the payment or
prepayment of the Senior Debt in accordance with the terms of the Credit
Agreement, the other Credit Documents and the Hedging Arrangements.
8.    Rights of Subrogation. Each Company agrees that no payment or distribution
to the Administrative Agent or any other Secured Party pursuant to the
provisions of this Agreement shall entitle it to exercise any rights of
subrogation in respect thereof until payment in full of the Senior Debt.
9.    Instruments Evidencing Subordinated Indebtedness. Each Company shall cause
each instrument for borrowed money which now or hereafter evidences all or a
portion of the Subordinated Indebtedness to be conspicuously marked as follows:
“This instrument is subject to the terms of an Intercompany Subordination
Agreement dated as of November 8, 2017 in favor of WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders referred to therein, which
Intercompany Subordination Agreement is incorporated herein by reference.
Notwithstanding any contrary statement contained in the within instrument, no
payment on account of the principal thereof or interest thereon shall become due
or payable except in accordance with the express terms of said Intercompany
Subordination Agreement.”
Each Company will further mark its books of account in such a manner as shall be
effective to give proper notice of the effect of this Agreement.
10.    Agreement Solely to Define Relative Rights. The purpose of this Agreement
is solely to define the relative rights of the Companies, on the one hand, and
the Administrative Agent and the other Secured Parties, on the other hand.
Nothing contained in this Agreement is intended to or shall impair, as between
any of the Companies and their creditors other than the Administrative Agent and
the other Secured Parties, the obligation of the Companies to each other to pay
the principal of and interest on the Subordinated Indebtedness as and when the
same shall become due and payable in accordance with its terms, or is intended
to or shall affect the relative rights among


Exhibits
102

--------------------------------------------------------------------------------





the Companies and their creditors other than the Administrative Agent and the
other Secured Parties, nor shall anything herein prevent any of the Companies
from exercising all remedies otherwise permitted by applicable Law upon default
under any agreement pursuant to which the Subordinated Indebtedness is created,
subject to the rights, if any, under this Agreement of the Administrative Agent
and the other Secured Parties to receive cash, property or securities otherwise
payable or deliverable with respect to the Subordinated Indebtedness.
11.    No Implied Waivers of Subordination. No right of the Administrative Agent
or any other Secured Party to enforce subordination, as herein provided, shall
at any time in any way be prejudiced or impaired by any act or failure to act on
the part of any Company or by any act or failure to act by the Administrative
Agent or any other Secured Party, or by any non-compliance by any Company with
the terms, provisions and covenants of any agreement pursuant to which the
Subordinated Indebtedness is created, regardless of any knowledge thereof with
which the Administrative Agent or any other Secured Party may have or be
otherwise charged. Each Company by its acceptance hereof shall agree that, so
long as there is Senior Debt outstanding or Commitments in effect under the
Credit Agreement, such Company shall not agree to sell, assign, pledge, encumber
or otherwise dispose of, or agree to compromise, the obligations of the other
Companies with respect to their Subordinated Indebtedness, other than in
accordance with the terms of the Credit Agreement, without the prior written
consent of the Requisite Lenders.
Without in any way limiting the generality of the foregoing paragraph, the
Administrative Agent or any of the other Secured Parties may, at any time and
from time to time, without the consent of or notice to any of the Companies
except the Borrower to the extent provided in the Credit Agreement, without
incurring responsibility to any of the Companies and without impairing or
releasing the subordination provided in this Agreement or the obligations
hereunder of the Companies to the Administrative Agent and the other Secured
Parties, do any one or more of the following: (i) change the manner, place or
terms of payment, or extend the time of payment, renew or alter the Senior Debt
or otherwise amend or supplement the Senior Debt or the Credit Documents;
(ii) sell, exchange, release or otherwise deal with any property pledged,
mortgaged or otherwise securing the Senior Debt; (iii) release any Person liable
in any manner for the payment or collection of the Senior Debt; and
(iv) exercise or refrain from exercising any rights against any of the Companies
and any other person.
12.    Additional Subsidiaries of the Borrower. The Companies covenant and agree
that they shall cause Subsidiaries of the Borrower created or acquired after the
date of this Agreement and any other Subsidiaries in each case as required to
join this Agreement under the terms of the Credit Agreement, to join in this
Agreement and subordinate to the Senior Debt all Subordinated Indebtedness owed
to any such Subsidiary by any of the Companies or by any other Subsidiary
hereafter created or acquired and joined to this Agreement, such joinder to be
effected under a joinder agreement in form and substance reasonably satisfactory
to the Administrative Agent.
13.    Continuing Force and Effect. This Agreement shall continue in force until
payment in full of the Senior Debt, it being contemplated that this Agreement be
of a continuing nature.
14.    Modification, Amendments or Waivers. Any and all agreements amending or
changing any provision of this Agreement or the rights of the Administrative
Agent or the other


Exhibits
103

--------------------------------------------------------------------------------





Secured Parties hereunder, and any and all waivers or consents to Events of
Default or other departures from the due performance of any Company hereunder,
shall be made only by written agreement, waiver or consent signed by the
Administrative Agent, acting on behalf of all the other Secured Parties, with
the written consent of the Requisite Lenders, any such agreement, waiver or
consent made with such written consent being effective to bind all the Secured
Parties.
15.    Expenses. The Companies, unconditionally and jointly and severally, agree
upon demand to pay to the Administrative Agent and the other Secured Parties the
amount of any and all reasonable out-of-pocket costs, expenses and disbursements
for which reimbursement is customarily obtained, including reasonable fees and
expenses of counsel as set forth in Section 9.2 of the Credit Agreement.
16.    Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions, or of such provision in any other jurisdiction, shall
not in any way be affected or impaired thereby.
17.    Successors and Assigns. This Agreement shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their respective
successors and assigns, and the obligations of each Company shall be binding
upon their respective successors and permitted assigns, except that no Company
may assign or transfer its rights or obligations hereunder or any interest
herein other than assignments and transfers permitted by the Credit Agreement.
Except as permitted by the Credit Agreement, the duties and obligations of the
Companies may not be delegated or transferred by the Companies or any Company
without the prior written consent of the Requisite Lenders, and any such
delegation or transfer without such consent shall be null and void.
18.    Joint and Several Obligations. Each of the obligations of each and every
Company under this Agreement is joint and several. The Administrative Agent and
the Lenders, or any of them, may, in their sole discretion, elect to enforce
this Agreement against any Company without any duty or responsibility to pursue
any other Company and such an election by the Administrative Agent and the
Lenders, or any of them, shall not be a defense to any action the Administrative
Agent and the Lenders, or any of them, may elect to take against any Company.
Each of the Lenders and the Administrative Agent hereby reserve all right
against each Company.
19.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
20.    Attorneys-in-Fact. Each Company hereby authorizes and empowers the
Administrative Agent, at the election of the Administrative Agent and in the
name of either the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties as their respective interests may appear, or
in the name of each such Company as is owed Subordinated Indebtedness, upon the
occurrence and during the continuance of an Event of Default, to execute and
file proofs and documents and take any other action the Administrative Agent may
deem


Exhibits
104

--------------------------------------------------------------------------------





advisable to completely protect the Administrative Agent’s and the other Secured
Parties’ interests in the Subordinated Indebtedness and the right of the
Administrative Agent and the other Secured Parties of enforcement thereof, and
to that end each of the Companies hereby irrevocably makes, constitutes and
appoints the Administrative Agent, its officers, employees and agents, or any of
them, with full power of substitution, as the true and lawful attorney-in-fact
and agent of such Company, and with full power for such Company, and in the
name, place and stead of such Company for the purpose of carrying out the
provisions of this Agreement and upon the occurrence and during the continuance
of an Event of Default, taking any action and executing, delivering, filing and
recording any instruments which the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which power of attorney, being
given for security, is coupled with an interest and is irrevocable. Each Company
hereby ratifies and confirms, and agrees to ratify and confirm, all action taken
by the Administrative Agent, its officers, employees or agents pursuant to the
foregoing power of attorney.
21.    Application of Payments. In the event any payments are received by the
Administrative Agent under the terms of this Agreement for application to the
Senior Debt at any time when the Senior Debt has not been declared due and
payable and prior to the date on which it would otherwise become due and
payable, such payment shall constitute a voluntary prepayment of the Senior Debt
for all purposes under the Credit Agreement.
22.    Remedies. In the event of a breach by any of the Companies in the
performance of any of the terms of this Agreement, the Administrative Agent, on
behalf of the Secured Parties, may demand specific performance of this Agreement
and seek injunctive relief and may exercise any other remedy available at law or
in equity, it being recognized that the remedies of the Administrative Agent on
behalf of the Secured Parties at law may not fully compensate the Administrative
Agent on behalf of the Secured Parties for the damages they may suffer in the
event of a breach hereof.
23.    GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS. Sections 9.14, 9.15 and 9.16 of the Credit Agreement are incorporated
herein, mutatis mutandis, as if a part hereof.
24.    Notices. All notices, statements, requests and demands and other
communications given to or made upon the Companies, the Administrative Agent or
the Lenders in accordance with the provisions of this Agreement shall be given
or made in the manner as provided in Section 9.1 of the Credit Agreement.
25.    Rules of Construction. The rules of construction set forth in Section 1.5
of the Credit Agreement shall apply to this Agreement.
26.    Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the liens and security interests granted to the Administrative Agent pursuant to
this Agreement and the exercise of any right or remedy by the Administrative
Agent hereunder are subject to the provisions of the Intercreditor Agreement. In
the event of any conflict between the terms of the Intercreditor Agreement and
this Agreement, the terms of the Intercreditor Agreement shall govern and
control.
[SIGNATURE PAGES FOLLOW]


Exhibits
105

--------------------------------------------------------------------------------





WITNESS the due execution hereof as of the day and year first above written.


PIONEER ENERGY SERVICES CORP.
By:
______________________________________

Name:    
Title:    
OTHER CREDIT PARTIES:










Exhibits
106

--------------------------------------------------------------------------------





WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent
By:
____________________________

Name:    
Title:    




    








Exhibits
107